Exhibit 10.1



THIRD AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

Dated as of July 11, 2002

among

ALEXANDRIA REAL ESTATE EQUITIES, INC.

ALEXANDRIA REAL ESTATE EQUITIES, L.P.

ARE - QRS CORP.

ARE ACQUISITIONS, LLC

THE OTHER BORROWERS

NOW OR HEREAFTER A PARTY HERETO

THE BANKS HEREIN NAMED

THE OTHER BANKS WHICH MAY BECOME

PARTIES TO THIS AGREEMENT

FLEET NATIONAL BANK, as Administrative Agent,

FLEET SECURITIES, INC. and JP MORGAN SECURITIES, INC., as Co- Lead Arrangers,

JP MORGAN SECURITIES, INC. and SOCIETÉ GENERALE, as Co-Syndication Agents,

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
and KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

as Senior Managing Agent

TABLE OF CONTENTS

Page

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

2

1.1

Defined Terms

2

1.2

Use of Defined Terms

26

1.3

Accounting Terms

26

1.4

Rounding

26

1.5

Exhibits and Schedules

26

1.6

References to "Borrowers and their Subsidiaries"

27

1.7

Miscellaneous Terms

27

ARTICLE 2

LOANS

27

2.2

Alternate Base Rate Loans

28

2.3

LIBOR Rate Loans

28

2.4

[Intentionally Omitted]

29

2.5

Swing Loan Commitments

29

2.6

Letters of Credit

31

2.7

Voluntary Reduction of Commitments

34

2.8

[Intentionally Omitted]

34

2.9

Administrative Agent's Rights to Assume Funds Available for Advances

34

2.10

Extension of Maturity Date

35

2.11

Unencumbered Asset Pool

35

2.12

Representative of Borrowers

36

2.13

Increase of Line Commitment

36

ARTICLE 3

PAYMENT AND FEES

37

3.1

Principal and Interest

37

3.2

Closing Fee

39

3.3

[Intentionally Omitted]

39

3.4

Commitment Fee

39

3.5

Agency Fee

40

3.6

Extension Fees

40

3.7

Increased Commitment Costs

40

3.8

LIBOR Costs and Related Matters

40

3.9

Late Payments

43

3.10

Computation of Interest and Fees

44

3.11

Non-Banking Days

44

3.12

Manner and Treatment of Payments

44

3.13

Funding Sources

45

3.14

Failure to Charge Not Subsequent Waiver

45

3.15

Administrative Agent's Rights to Assume Payments Will be Made by Borrowers

46

3.16

Fee Determination Detail

46

3.17

Survivability

46

ARTICLE 4

REPRESENTATION AND WARRANTIES

46

4.1

Existence and Qualification; Power; Compliance with Laws

47

4.2

Authority; Compliance with Other Agreements and Instruments and Governement
Regulations

47

4.3

No Governmental Approvals Required

47

4.4

Subsidiaries

47

4.5

Financial Statements

48

4.6

No Other Liabilities; No Material Adverse Changes

48

4.7

Title to Property

48

4.8

Intangible Assets

48

4.9

Public Utility Holding Company Act

48

4.10

Litigation

48

4.11

Binding Obligations

49

4.12

No Default

49

4.13

ERISA

49

4.14

Regulations T, U and X; Investment Company Act

49

4.15

Disclosure

50

4.16

Tax Liablility

50

4.17

Hazardous Materials

50

4.18

Initial Pool Properties

50

4.19

Property

50

4.20

Brokers

51

4.21

Other Debt

51

4.22

Solvency

51

4.23

No Fradulent Intent

51

4.24

Transaction in Best Interests of Borrowers; Consideration

52

4.25

No Bankruptcy Filing

52

ARTICLE 5

AFFIRMATIVE COVENANTS (OTHER THAN INFOMRATION AND REPORTING REQUIREMENTS)

52

5.1

Payment of Taxes and Other Potential Liens

52

5.2

Preservation of Existence

52

5.3

Maintenance of Real Properties

53

5.4

Maintenance of Insurance

53

5.5

Compliance with Laws

53

5.6

[Intentionally Omitted]

53

5.7

Keeping of Records and Books of Account

53

5.8

Compliance with Agreements

53

5.9

Use of Proceeds

53

5.10

Hazardous Materials Laws

54

5.11

Unencumbered Asset Pool

54

5.12

REIT Status

54

5.13

Additional Borrowers

54

5.14

Inspection of Properties and Books

54

5.15

More Restrictive Agreements

55

5.16

Distributions of Income to the Borrowers

55

5.17

Unencumbered Asset Pool

55

ARTICLE 6

NEGATIVE COVENANTS

56

6.1

Mergers

56

6.2

ERISA

57

6.3

Change in Nature of Business

57

6.4

Transactions with Affiliates

57

6.5

Leverage Ratio

57

6.6

Debt Service Coverage

57

6.7

Fixed Charge Coverage

57

6.8

Distributions

57

6.9

Stockholders' Equity

58

6.10

[Intentionally Omitted]

58

6.11

Secured Debt

58

6.12

Recourse Debt

58

6.13

[Intentionally Omitted]

58

6.14

Negative Pledges

58

6.15

[Intentionally Omitted]

58

6.16

Limiting Agreements

58

6.17

[Intentionally Omitted]

58

6.18

Restrictions on Transfer

58

6.19

Permitted Assets

59

6.20

Equity Forwards

60

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

60

7.1

Financial and Business Information

60

7.2

Compliance Certificates

63

ARTICLE 8

CONDITIONS

63

8.1

Initial Advances

63

8.2

Any Advance

65

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

66

9.1

Events of Default

66

9.2

Remedies Upon Event of Default

68

ARTICLE 10

THE ADMINISTRATIVE AGENT

70

10.1

Appointment and Authorization

70

10.2

Administrative Agent and Affiliates

71

10.3

Proportionate Interest in any Collateral

71

10.4

Banks' Credit Decisions

71

10.5

Action by Administrative Agent

72

10.6

Liability of Administrative Agent

72

10.7

Idemnification

73

10.8

Successor Administrative Agent

74

10.9

No Obligations of Borrowers

75

10.10

Co-Agents

75

ARTICLE 11

MISCELLANEOUS

75

11.1

Cumulative Remedies; No Waiver

75

11.2

[Intentionally Omitted]

75

11.3

Costs, Expenses and Taxes

75

11.4

Nature of Banks' Obligations

76

11.5

Survival of Representations and Warranties

76

11.6

Notices

77

11.7

Execution of Loan Documents

77

11.8

Binding Effect; Assignment

77

11.9

Right of Setoff

79

11.10

Sharing of Setoffs

80

11.11

Indeminity by Borrowers

80

11.12

Nonliability of the Banks

81

11.13

No Third Parties Benefited

82

11.14

Confidentiality

82

11.15

Further Assurances

85

11.16

Integration

85

11.17

Governing Law

85

11.18

Severability of Provisions

85

11.19

Headings

86

11.20

Time of Essence

86

11.21

Foreign Banks and Participants

86

11.22

Hazardous Material Indemnity

86

11.23

Joint and Several

87

11.24

Removal of a Bank

87

11.25

WAIVER OF RIGHT TO JURY BY TRIAL

87

11.26

Purported Oral Amendments

88

11.27

Replacements of Notes

88

ARTICLE 12

AMENDMENTS; CONSENTS

88

12.1

Amendments; Consents

88

THIRD AMENDED AND RESTATED
REVOLVING LOAN AGREEMENT

Dated as of July 11, 2002

This THIRD AMENDED AND RESTATED REVOLVING LOAN AGREEMENT ("Agreement") is
entered into by and among Alexandria Real Estate Equities, Inc., a Maryland
corporation ("Parent"), Alexandria Real Estate Equities, L.P., a Delaware
limited partnership ("Operating Partnership"), ARE-QRS Corp., a Maryland
corporation ("QRS"), ARE Acquisitions, LLC, a Delaware limited liability company
("ARE"), the other borrowers whose names are set forth on the signature pages of
this Agreement, each other Wholly-Owned Subsidiary of Parent which may hereafter
become a party to this Agreement as a borrower pursuant to Section 5.13
(collectively, with Parent, Operating Partnership, QRS and ARE, the "Borrowers",
all on a joint and several basis); each bank whose name is set forth on the
signature pages of this Agreement and each lender which may hereafter become a
party to this Agreement pursuant to Section 11.8 (collectively, the "Banks" and
individually, a "Bank"); Fleet National Bank, as Administrative Agent, Fleet
Securities, Inc. and JP Morgan Securities, Inc., as Co-Lead Arrangers, JP Morgan
Securities, Inc. and Societé Generale, as Co-Syndication Agents, Commerzbank AG,
New York and Grand Cayman Branches, and KeyBank National Association, as
Co-Documentation Agents, and Dresdner Bank AG, New York and Grand Cayman
Branches, as Senior Managing Agent.

RECITALS

WHEREAS, Parent, QRS, ARE, Bank of America National Trust and Savings
Association, individually and as managing agent, and certain other banks entered
into that certain Revolving Loan Agreement dated as of June 2, 1997 (the
"Original Credit Agreement"); and

WHEREAS, Bank of America National Trust and Savings Association assigned its
position as managing agent to BankBoston, N.A. the predecessor in interest to
the Administrative Agent; and

WHEREAS, the Borrowers, BankBoston, N.A. and certain other banks entered into
that certain First Amended and Restated Revolving Loan Agreement dated as of
August 4, 1998, which amended and restated the Original Credit Agreement in its
entirety (the "First Amended Credit Agreement"); and

WHEREAS, the Borrowers, BankBoston, N.A. and the other banks a party to the
First Amended Credit Agreement entered into that certain First Amendment to
First Amended and Restated Revolving Loan Agreement dated as of October 21, 1998
(the "First Amendment"); and

WHEREAS, the Borrowers, BankBoston, N.A. and certain other banks entered into
that certain Second Amended and Restated Revolving Loan Agreement dated as of
February 11, 2000 (the "Second Amended Credit Agreement"), which amended and
restated the First Amended Credit Agreement in its entirety; and

WHEREAS, Borrowers have requested that the Banks amend certain provisions of the
Second Amended Credit Agreement; and

WHEREAS, Administrative Agent, Borrowers and the Banks desire to amend and
restate the Second Amended Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby amend and restate the Second Amended
Credit Agreement in its entirety as follows:

     ARTICLE 1

     
     DEFINITIONS AND ACCOUNTING TERMS

     1.1
     Defined Terms
     . As used in this Agreement, the following terms shall have the meanings
     set forth below:

     "Adjusted EBITDA" means with respect to any fiscal period, an amount equal
     to the sum of (a) EBITDA of Parent and its Subsidiaries for such period
     consolidated in accordance with Generally Accepted Accounting Principles
     minus (b) the Capital Improvement Reserve for the Real Property of Parent
     and its Subsidiaries.

     "Adjusted NOI" means, with respect to any Revenue-Producing Property and
     for any fiscal period, (a) NOI of that Revenue-Producing Property minus (b)
     the Capital Improvements Reserve for such Revenue-Producing Property.

     "Adjusted Tangible Assets" means, as of any date of determination, without
     duplication, the sum of (a) Total Assets of Parent and its Subsidiaries as
     of that date, minus (b) Intangible Assets of Parent and its Subsidiaries as
     of that date minus (c) any "minority interest" held by third parties and
     included within Total Assets as of that date, determined on a consolidated
     basis in accordance with Generally Accepted Accounting Principles.

     "Administrative Agent" means Fleet, when acting in its capacity as the
     Administrative Agent under any of the Loan Documents, or any successor
     Administrative Agent.

     "Administrative Agent's Office" means the Administrative Agent's address at
     100 Federal Street, Boston, Massachusetts 02110, or such other address as
     the Administrative Agent hereafter may designate by written notice to
     Borrowers and the Banks. With respect to notices to be sent to Fleet as
     Administrative Agent with respect to Requests for Loans, Letter of Credit
     Requests and any other requests, such notices shall be sent to the office
     of Administrative Agent located in Atlanta, Georgia as specified in this
     Agreement, or at such other office as Administrative Agent may designate by
     written notice to the Banks and the Borrowers.

     "Advance" means any advance made or to be made by any Bank to Borrowers as
     provided in Article 2, and includes each Alternate Base Rate Advance and
     LIBOR Rate Advance.

     "Affiliate" means, as to any Person, any other Person which directly or
     indirectly controls, or is under common control with, or is controlled by,
     such Person. As used in this definition, "control" (and the correlative
     terms, "controlled by" and "under common control with") shall mean
     possession, directly or indirectly, of power to direct or cause the
     direction of management or policies (whether through ownership of
     securities or partnership or other ownership interests, by contract or
     otherwise); provided that, in any event, any Person that owns, directly or
     indirectly, 10% or more of the securities having ordinary voting power for
     the election of directors or other governing body of a corporation, or 10%
     or more of the partnership or other ownership interests of any other
     Person, will be deemed to be an Affiliate of such corporation, partnership
     or other Person.

     "Agreement" means this Third Amended and Restated Revolving Loan Agreement,
     either as originally executed or as it may from time to time be
     supplemented, modified, amended, restated or extended.

     "Agreement Regarding Fees" means the Agreement Regarding Fees dated of even
     date herewith among the Borrowers and Administrative Agent.

     "Alternate Base Rate" means, as of any date of determination, the rate per
     annum equal to the higher of (a) the Reference Rate in effect on such date
     and (b) the Federal Funds Rate in effect on such date plus &frac12; of 1%
     (50 basis points) (rounded upwards, if necessary, to the next 1/100 of 1%).

     "Alternate Base Rate Advance" means an Advance made hereunder and specified
     to be an Alternate Base Rate Advance in accordance with Article 2.

     "Alternate Base Rate Loan" means a Loan made hereunder and specified to be
     an Alternate Base Rate Loan in accordance with Article 2.

     "Applicable Margin" means, for each Pricing Period, the interest rate
     margin set forth below in the Alternate Base Rate Margin column with
     respect to Alternate Base Rate Loans or the LIBOR Rate Margin column with
     respect to LIBOR Rate Loans (expressed in basis points per annum) opposite
     the Credit Rating of Parent for that Pricing Period or for any Pricing
     Period during which Parent does not hold a Credit Rating of BBB-/Baa3 (or
     its equivalent) or better, the pricing level set forth below opposite the
     Leverage Ratio as of the last day of the Fiscal Quarter most recently ended
     prior to the commencement of that Pricing Period:

     

     Credit Rating
     
     of Parent
     
     Leverage
     
     Alternate Base
     
     Rate Margin
     
     LIBOR
     
     Rate Margin
     
     
     
     >
     
     BBB+/Baa1
     
     
     
     
     
     N/A
     
     0
     
     100.00
     
     BBB/Baa2
     
     
     
     N/A
     
     0
     
     120.00
     
     BBB-/Baa3
     
     
     
     N/A
     
     0
     
     130.00
     
     unrated or <BBB-/ Baa3
     
     
     
     Less than .40 to 1.00
     
     0
     
     140.00
     
     unrated or <BBB-/ Baa3
     
     
     
     Equal to or greater than .40 to 1.00 but less than .50 to 1.00
     
     25
     
     155.00
     
     unrated or <BBB-/ Baa3
     
     Equal to or greater than .50 to 1.00 but less than or equal to .55 to 1.00
     
     25
     
     175.00

     

     provided

     that (a) the Applicable Margin for the initial Pricing Period shall be
     twenty-five (25) basis points per annum with respect to Alternate Base Rate
     Loans or one hundred fifty-five (155.00) basis points per annum with
     respect to LIBOR Rate Loans, (b) in the event that Borrowers do not deliver
     a Pricing Certificate with respect to any Pricing Period prior to the
     commencement of such Pricing Period, then until (but only until) such
     Pricing Certificate is delivered the Applicable Margin for that Pricing
     Period shall be twenty-five (25) basis points per annum with respect to
     Alternate Base Rate Loans and one hundred seventy-five basis points per
     annum (175.00) with respect to LIBOR Rate Loans and (c) if any Pricing
     Certificate is subsequently determined to be in error, then the resulting
     change in the Applicable Margin shall be made retroactively to the
     beginning of the relevant Pricing Period.

     

     "Asset Value" means, as of any date of determination and with respect to
     any improved Real Property owned by a Person that is not a Development
     Investment, an amount equal to (a) the Adjusted NOI of such Person from
     such Real Property for the period covered by the previous four full
     consecutive Fiscal Quarters divided by (b) the Capitalization Rate. Prior
     to such time as a Borrower or any of its Subsidiaries has owned and
     operated any Real Property for four full Fiscal Quarters, the Adjusted NOI
     with respect to such Real Property for the number of full Fiscal Quarters
     which the Borrower or any of its Subsidiaries has owned and operated such
     parcel of Real Property shall be adjusted by the applicable Borrower to an
     annual Adjusted NOI in a manner reasonably acceptable to the Administrative
     Agent. With respect to improved Real Property owned by a Person that is not
     a Development Investment, which is being renovated by a Borrower or with
     respect to which a partial or total renovation was recently completed by a
     Borrower, the Asset Value of such Real Property shall be determined at the
     sole election of the Administrative Agent (a) based on the annualized
     Adjusted NOI with respect to such property, which shall be annualized based
     on bona fide arms length signed tenant leases which are in full force and
     effect requiring current rental payments, or (b) on a cost basis determined
     in accordance with Generally Accepted Accounting Principles.

     "Bank" means each bank whose name is set forth in the signature pages of
     this Agreement and each lender which may hereafter become a party to this
     Agreement pursuant to Section 11.8.

     "Banking Day" means any Monday, Tuesday, Wednesday, Thursday or Friday,
     other than a day on which banks are authorized or required to be closed in
     Massachusetts, New York or California.

     "Borrowing Base" means, as of any date of determination, the lesser of
     (a) the maximum amount which, when added to the total outstanding balance
     of all unsecured Indebtedness of Parent and its Subsidiaries (including the
     Loans), would not exceed fifty-five percent (55%) of the aggregate Asset
     Value of the Unencumbered Asset Pool as of such date, and (b) the maximum
     amount which, when added to the total outstanding balance of all unsecured
     Indebtedness of Parent and its Subsidiaries (including the Loans), would
     not cause the "Test Debt Service Coverage Amount" (as hereinafter defined)
     for the Unencumbered Asset Pool to be less than two (2). "Test Debt Service
     Coverage Amount" means at any time determined under this Agreement, an
     amount obtained by dividing (a) the sum of the aggregate Adjusted NOI from
     the Unencumbered Asset Pool for the preceding four (4) full Fiscal
     Quarters, by (b) the annual amount of principal and interest that would be
     payable on the total outstanding balance of all unsecured Indebtedness of
     the Parent and its Subsidiaries (including the Loans and any requested
     Loans) when bearing interest at a rate per annum equal to the then-current
     annual yield on ten (10) year obligations issued by the United States
     Treasury most recently prior to the date of determination plus two percent
     (2.0%) and payable based on a twenty-five year mortgage style amortization
     schedule (expressed as a mortgage constant percentage). The Test Debt
     Service Coverage Amount shall be determined by the Borrowers and shall be
     satisfactory to the Administrative Agent, provided that in the event that,
     as of any date under this Agreement, the Test Debt Service Coverage Amount
     is required to be determined hereunder and such determination shall have
     not been made as provided above, then such amount shall be determined by
     the Administrative Agent. An example of the calculation of the Test Debt
     Service Coverage Amount is set forth in Schedule 1.2 attached hereto. In
     the event that a Borrower shall have owned a property within the
     Unencumbered Asset Pool for less than four (4) full consecutive Fiscal
     Quarters, then for the purposes of performing such calculation, the
     Adjusted NOI with respect to such property shall be annualized by the
     applicable Borrower in a manner reasonably acceptable to the Administrative
     Agent.

     "Borrowers" means, collectively, (a) Parent, (b) Operating Partnership, (c)
     QRS, (d) ARE, (e) the other borrowers whose names are set forth on the
     signature pages of this Agreement and (f) any other Wholly- Owned
     Subsidiary of Parent that hereafter executes a Joinder Agreement pursuant
     to Section 5.13. Borrowers are jointly and severally obligated with respect
     to the Obligations.

     "Capital Improvement Reserve" means with respect to any Real Property now
     or hereafter owned by the Borrowers or their Subsidiaries, an annual
     capital replacement reserve in the amount of thirty cents ($.30) multiplied
     by the Net Rentable Area contained therein.

     "Capital Lease Obligations" means all monetary obligations of a Person
     under any leasing or similar arrangement which, in accordance with
     Generally Accepted Accounting Principles, is classified as a capital lease.

     "Capitalization Rate" means nine and three quarters percent (9.75%). Any
     change to the Capitalization Rate shall be subject to the prior written
     approval of the Requisite Banks.

     "Cash" means, when used in connection with any Person, all monetary and
     non-monetary items owned by that Person that are treated as cash in
     accordance with Generally Accepted Accounting Principles, consistently
     applied.

     "Cash Interest Expense" means Interest Expense that is paid or currently
     payable in Cash.

     "Certificate" means a certificate signed by a Senior Officer or Responsible
     Official (as applicable) of the Person providing the certificate.

     "Change in Control" means (a) any transaction or series of related
     transactions in which any Unrelated Person or two or more Unrelated Persons
     acting in concert acquire beneficial ownership (within the meaning of
     Rule 13d-3(a)(1) under the Securities Exchange Act of 1934, as amended),
     directly or indirectly, of 40% or more of the outstanding Common Stock,
     (b) Parent consolidates with or merges into another Person or conveys,
     transfers or leases its properties and assets substantially as an entirety
     to any Person or any Person consolidates with or merges into Parent, in
     either event pursuant to a transaction in which the outstanding Common
     Stock is changed into or exchanged for cash, securities or other property,
     with the effect that any Unrelated Person becomes the beneficial owner,
     directly or indirectly, of 40% or more of Common Stock or that the Persons
     who were the holders of Common Stock immediately prior to the transaction
     hold less than 60% of the common stock of the surviving corporation after
     the transaction, (c) during any period of 24 consecutive months,
     individuals who at the beginning of such period constituted the board of
     directors of Parent (together with any new or replacement directors whose
     election by the board of directors, or whose nomination for election, was
     approved by a vote of at least a majority of the directors then still in
     office who were either directors at the beginning of such period or whose
     election or nomination for reelection was previously so approved) cease for
     any reason to constitute a majority of the directors then in office, or (d)
     a "change in control" as defined in any document governing Indebtedness or
     Preferred Equity of Parent in excess of $25,000,000 which gives the holders
     of such Indebtedness or Preferred Equity the right to accelerate or
     otherwise require payment of such Indebtedness or Preferred Equity prior to
     the maturity date thereof. For purposes of the foregoing, the term
     "Unrelated Person" means any Person other than (i) a Subsidiary of Parent,
     (ii) an employee stock ownership plan or other employee benefit plan
     covering the employees of Parent and its Subsidiaries or (iii) any Person
     that held Common Stock on the day prior to the effective date of Parent's
     registration statement under the Securities Act of 1933 covering the
     initial public offering of Common Stock.

     "Closing Date" means the time and Banking Day on which the conditions set
     forth in Section 8.1 are satisfied or waived. The Administrative Agent
     shall notify Borrowers and the Banks of the date that is the Closing Date.

     "Code" means the Internal Revenue Code of 1986, as amended or replaced and
     as in effect from time to time.

     "Commitments" means the Line Commitment.

     "Commitments Assignment and Acceptance" means a commitment assignment and
     acceptance substantially in the form of Exhibit A.

     "Committed Advance" means an Advance made to Borrowers by any Bank in
     accordance with its Pro Rata Share of the Commitments pursuant to
     Section 2.1.

     "Committed Loans" means Loans that are comprised of Committed Advances.

     "Common Stock" means the common stock of Parent or its successor.

     "Compliance Certificate" means a certificate in the form of Exhibit E,
     properly completed and signed by a Senior Officer of Borrowers.

     "Confidential Information" means (i) all of the terms, covenants,
     conditions or agreements set forth in any letters of intent or in this
     Agreement or any amendments hereto and any related agreements of whatever
     nature, (ii) the information and reports provided in compliance with
     Article 7 of this Agreement, (iii) any and all information provided,
     disclosed or otherwise made available to the Administrative Agent and the
     Banks including, without limitation, any and all plans, maps, studies
     (including market studies), reports or other data, operating expense
     information, as-built plans, specifications, site plans, drawings, notes,
     analyses, compilations, or other documents or materials relating to the
     properties or their condition or use, whether prepared by Borrowers or
     others, which use, or reflect, or that are based on, derived from, or are
     in any way related to the foregoing, and (iv) any and all other information
     of Borrowers that the Administrative Agent or any Bank may have access to
     including, without limitation, ideas, samples, media, techniques, sketches,
     specifications, designs, plans, forecasts, financial information, technical
     information, drawings, works of authorship, models, inventions, know- how,
     processes, apparatuses, equipment, algorithms, financial models and
     databases, software programs, software source documents, manuals,
     documents, properties, names of tenants or potential tenants, vendors,
     suppliers, distributors and consultants, and formulae related to the
     current, future, and proposed products and services of Borrowers or tenants
     or potential tenants (including, without limitation, information concerning
     research, experimental work, development, design details and
     specifications, engineering, procurement requirements, purchasing,
     manufacturing, customer lists, investors, employees, clients, business and
     contractual relationships, business forecasts, and sales and marketing
     plans). Such Confidential Information may be disclosed or accessible to the
     Administrative Agent and the Banks as embodied within tangible material
     (such as documents, drawings, pictures, graphics, software, hardware,
     graphs, charts, or disks), orally, or visually.

     "Contractual Obligation" means, as to any Person, any provision of any
     outstanding security issued by that Person or of any material agreement,
     instrument or undertaking to which that Person is a party or by which it or
     any of its Property is bound.

     "Controlled Entity" means a Person (a) that is a Subsidiary of Parent,
     (b) that is a general partnership or a limited partnership in which a
     Wholly-Owned Subsidiary is the sole managing general partner and such
     managing general partner has the sole power to (i) sell all or
     substantially all of the assets of such Person, (ii) incur Indebtedness in
     the name of such Person, (iii) grant a Lien on all or any portion of the
     assets of such Person and (iv) otherwise generally manage the business and
     assets of such Person or (c) that is a limited liability company for which
     a Wholly-Owned Subsidiary is the sole manager and such manager has the sole
     power to do the acts described in subclauses (i) through (iv) of clause (b)
     above.

     "Credit Rating" means, as of any date of determination, the higher of the
     credit ratings (or their equivalents) then assigned to Parent's long-term
     senior unsecured debt by either of the Rating Agencies; provided that any
     credit rating so assigned by a Rating Agency shall be deemed for this
     purpose to include all lower credit ratings of such Rating Agency. For
     purposes of the foregoing, "Rating Agencies" means (a) Standard & Poor's
     Rating Group (a division of McGraw Hill, Inc.) ("S&P") and its successors,
     and (b) Moody's Investor Services, Inc. ("Moody's) and its successors. A
     credit rating of BBB- from S&P is equivalent to a credit rating of Baa3
     from Moody's and vice versa. A credit rating of BBB from S&P is equivalent
     to a credit rating of Baa2 from Moody's and vice versa. It is the intention
     of the parties that if Parent shall only obtain a credit rating from one of
     the Rating Agencies without seeking a credit rating from the other of the
     Rating Agencies, the Borrowers shall be entitled to the benefit of the
     Pricing Level for such credit rating. If Parent shall have obtained a
     credit rating from both of the Rating Agencies, the higher of the two
     ratings shall control, provided that the lower rating is only one level
     below that of the higher rating. If the lower rating is more than one level
     below that of the higher credit rating, the lower credit rating shall
     control. In the event that Parent shall have obtained a credit rating from
     both of the Rating Agencies and shall thereafter lose such rating from one
     of the Rating Agencies, the Parent shall be deemed for the purposes hereof
     not to have a credit rating. If at any time either of the Rating Agencies
     shall no longer perform the functions of a securities rating agency, then
     the Borrowers and the Administrative Agent shall promptly negotiate in good
     faith to agree upon a substitute rating agency or agencies (and to
     correlate the system of ratings of each substitute rating agency with that
     of the rating agency being replaced), and pending such amendment, the
     Credit Rating of the other of the Rating Agencies, if one has been
     provided, shall continue to apply.

     "Debt Offering" means the issuance and sale by any Borrower of any debt
     securities of such Borrower.

     "Debt Service" means for any period, the sum of all Interest Charges and
     mandatory or regularly scheduled principal payments due and payable during
     such period excluding any balloon payments due upon maturity of any
     indebtedness. Debt Service shall include the portion of rent payable by a
     Person during such period under Capital Lease Obligations that should be
     treated as principal in accordance with Generally Accepted Accounting
     Principles.

     "Debt Service Coverage" means, as of the last day of each Fiscal Quarter,
     the ratio of (a) Adjusted EBITDA for the fiscal period consisting of that
     Fiscal Quarter and the three immediately preceding Fiscal Quarters to
     (b) Debt Service of the Parent and its Subsidiaries for that fiscal period.

     "Debtor Relief Laws" means the Bankruptcy Code of the United States of
     America, as amended from time to time, and all other applicable
     liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
     receivership, insolvency, reorganization, or similar debtor relief Laws
     from time to time in effect affecting the rights of creditors generally.

     "Default" means any event that, with the giving of any applicable notice or
     passage of time specified in Section 9.1, or both, would be an Event of
     Default.

     "Default Rate" means the interest rate prescribed in Section 3.9.

     "Designated Deposit Account" means a deposit account to be maintained by
     Borrowers with Fleet or one of its Affiliates, as from time to time
     designated by Borrowers by written notification to the Administrative
     Agent.

     "Development Investment" shall have the meaning provided in Section 6.19.

     "Disqualified Stock" means any capital stock, warrants, options or other
     rights to acquire capital stock (but excluding any debt security which is
     convertible, or exchangeable, for capital stock), which, by its terms (or
     by the terms of any security into which it is convertible or for which it
     is exchangeable), or upon the happening of any event, matures or is
     mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
     or is redeemable at the option of the holder thereof, in whole or in part,
     on or prior to the Maturity Date.

     "Distribution" means, with respect to any shares of capital stock or any
     warrant or option to purchase an equity security or other equity security
     or interest issued by a Person, (i) the retirement, redemption, purchase or
     other acquisition for Cash or for Property by such Person of any such
     security or interest, (ii) the declaration or (without duplication) payment
     by such Person of any dividend in Cash or in Property on or with respect to
     any such security or interest, (iii) any Investment by such Person in the
     holder of 5% or more of any such security or interest if a purpose of such
     Investment is to avoid characterization of the transaction as a
     Distribution and (iv) any other payment in Cash or Property by such Person
     constituting a distribution under applicable Laws with respect to such
     security or interest.

     "Dollars" or "$" means United States dollars.

     "Domestic Reference Bank" means Fleet or such other Bank as may be
     appointed by the Administrative Agent with the approval of Parent (which
     shall not be unreasonably withheld).

     "EBITDA" means, with respect to any Person (or any asset of a Person) for
     any fiscal period, the sum of (a) the Net Income of such Person (or
     attributable to such asset) for that period, plus (b) any non-operating
     non-recurring loss reflected in such Net Income, minus (c) any
     non-operating non-recurring gain reflected in such Net Income, plus
     (d) Interest Expense of such Person for that period, plus (e) the aggregate
     amount of federal and state taxes on or measured by income of such Person
     for that period (whether or not payable during that period), plus
     (f) depreciation, amortization and all other non- cash expenses (including
     non-cash officer compensation) of such Person for that period, in each case
     as determined in accordance with Generally Accepted Accounting Principles.

     "Eligible Assignee" means (a) another Bank, (b) with respect to any Bank,
     any Affiliate of that Bank, (c) any commercial bank having a combined
     capital and surplus of $5,000,000,000.00 or more, (d) the central bank of
     any country which is a member of the Organization for Economic Cooperation
     and Development, (e) any savings bank, savings and loan association or
     similar financial institution which (A) has a net worth of $500,000,000 or
     more, (B) is engaged in the business of lending money and extending credit
     under credit facilities substantially similar to those extended under this
     Agreement and (C) is operationally and procedurally able to meet the
     obligations of a Bank hereunder to the same degree as a commercial bank and
     (f) any other financial institution approved by Administrative Agent
     (including a mutual fund or other fund) having total assets of $500,000,000
     or more which meets the requirements set forth in subclauses (B) and (C) of
     clause (d) above; provided that each Eligible Assignee must either (a) be
     organized under the Laws of the United States of America, any State thereof
     or the District of Columbia or (b) be organized under the Laws of the
     Cayman Islands or any country which is a member of the Organization for
     Economic Cooperation and Development, or a political subdivision of such a
     country, and (i) act hereunder through a branch, agency or funding office
     located in the United States of America and (ii) be exempt from withholding
     of tax on interest and deliver the documents related thereto pursuant to
     Section 11.21.

     "Employee Plan" means any (a) employee benefit plan (as defined in
     Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any plan
     (as defined in Section 4975(e)(1) of the Code) that is subject to
     Section 4975 of the Code, (c) any entity the underlying assets of which
     include plan assets (as defined in 29 C.F.R. Section 2510.3-101 or
     otherwise under ERISA) by reason of a plan's investment in such entity
     (including an insurance company general account), or (d) a governmental
     plan (as defined in Section 3(32) of ERISA or Section 414(d) of the Code)
     organized in a jurisdiction within the United States of America having
     prohibitions on transactions with such governmental plan substantially
     similar to those contained in Section 406 of ERISA or Section 4975 of the
     Code.

     "Equity Offering" means the issuance and sale by any Borrower of any equity
     securities of such Borrower.

     "ERISA" means the Employee Retirement Income Security Act of 1974, and any
     regulations issued pursuant thereto, as amended or replaced and as in
     effect from time to time.

     "ERISA Affiliate" means each Person (whether or not incorporated) which is
     required to be aggregated with Parent pursuant to Section 414 of the Code.

     "Event of Default" shall have the meaning provided in Section 9.1.

     "Federal Funds Rate" means, as of any date of determination, the rate per
     annum equal to the weighted average of the rates on overnight Federal funds
     transactions with members of the Federal Reserve System arranged by Federal
     funds brokers, as published for such day (or, if such day is not a Banking
     Day, for the next preceding Banking Day) by the Federal Reserve Bank of New
     York, or, if such rate is not so published for any day that is a Banking
     Day, the average of the quotations for such day on such transactions
     received by the Administrative Agent from three (3) Federal funds brokers
     of recognized standing selected by the Administrative Agent. For purposes
     of this Agreement, any change in the Alternate Base Rate due to a change in
     the Federal Funds Rate shall be effective as of the opening of business on
     the effective date of such change.

     "Fiscal Quarter" means the fiscal quarter of Borrowers ending on each
     March 31, June 30, September 30 and December 31.

     "Fiscal Year" means the fiscal year of Borrowers ending on each December
     31.

     "Fixed Charge Coverage" means, as of the last day of any Fiscal Quarter,
     the ratio of (a) Adjusted EBITDA for the fiscal period consisting of that
     Fiscal Quarter and the three immediately preceding Fiscal Quarters to
     (b) the sum of (i) Debt Service of the Parent and its Subsidiaries for such
     fiscal period plus (ii) all Preferred Distributions of Parent and its
     Subsidiaries made during such fiscal period.

     "Fleet" means Fleet National Bank, a national banking association.

     "Funds Available for Distribution" means with respect to any fiscal period,
     an amount equal to Funds From Operations, minus Net Capital Expenditures of
     Parent and its Subsidiaries incurred during such fiscal period, provided
     such amount shall be adjusted to exclude the effects of straight lining of
     rents.

     "Funds From Operations" means with respect to any fiscal period, an amount
     equal to the Net Income (or Deficit) of Parent for that period computed in
     accordance with generally accepted accounting principles, excluding gains
     (or losses) from sales of property, plus depreciation and amortization and
     after adjustments for unconsolidated partnerships and joint ventures.
     Adjustments for unconsolidated partnerships and joint ventures will be
     calculated to reflect Funds From Operations on the same basis. Funds From
     Operations shall be reported in accordance with the NAREIT Policy Bulletin
     dated April 5, 2002.

     "Generally Accepted Accounting Principles" means, as of any date of
     determination, accounting principles (a) set forth as generally accepted in
     then currently effective Opinions of the Accounting Principles Board of the
     American Institute of Certified Public Accountants, (b) set forth as
     generally accepted in then currently effective Statements of the Financial
     Accounting Standards Board or (c) that are then approved by such other
     entity as may be approved by a significant segment of the accounting
     profession in the United States of America. The term "consistently
     applied," as used in connection therewith, means that the accounting
     principles applied are consistent in all material respects with those
     applied at prior dates or for prior periods.

     "Governmental Agency" means (a) any international, foreign, federal, state,
     county or municipal government, or political subdivision thereof, (b) any
     governmental or quasi-governmental agency, authority, board, bureau,
     commission, department, instrumentality or public body or (c) any court or
     administrative tribunal of competent jurisdiction.

     "Guaranty Obligation" means, as to any Person, any (a) guarantee by that
     Person of Indebtedness of, or other obligation performable by, any other
     Person or (b) assurance given by that Person to an obligee of any other
     Person with respect to the performance of an obligation by, or the
     financial condition of, such other Person, whether direct, indirect or
     contingent, including any purchase or repurchase agreement covering such
     obligation or any collateral security therefor, any agreement to provide
     funds (by means of loans, capital contributions or otherwise) to such other
     Person, any agreement to support the solvency or level of any balance sheet
     item of such other Person or any "keep-well" or other arrangement of
     whatever nature given for the purpose of assuring or holding harmless such
     obligee against loss with respect to any obligation of such other Person;
     provided, however, that the term Guaranty Obligation shall not include
     endorsements of instruments for deposit or collection in the ordinary
     course of business. The amount of any Guaranty Obligation in respect of
     Indebtedness shall be deemed to be an amount equal to the stated or
     determinable amount of the related Indebtedness (unless the Guaranty
     Obligation is limited by its terms to a lesser amount, in which case to the
     extent of such amount) or, if not stated or determinable, the reasonably
     anticipated liability in respect thereof as determined by the Person in
     good faith pursuant to Generally Accepted Accounting Principles.

     "Hazardous Materials" means substances defined as "hazardous substances"
     pursuant to the Comprehensive Environmental Response, Compensation and
     Liability Act of 1980, 42 U.S.C. &sect; 9601 et seq., or as "hazardous",
     "toxic" or "pollutant" substances or as "solid waste" pursuant to the
     Hazardous Materials Transportation Act, 49 U.S.C. &sect; 1801, et seq., the
     Resource Conservation and Recovery Act, 42 U.S.C. &sect; 6901, et seq., or
     as "friable asbestos" pursuant to the Toxic Substances Control Act,
     15 U.S.C. &sect; 2601 et seq. or any other applicable Hazardous Materials
     Law, in each case as such Laws are amended from time to time.

     "Hazardous Materials Laws" means all Laws governing the treatment,
     transportation or disposal of Hazardous Materials applicable to any of the
     Real Property.

     "Indebtedness" means, as to any Person (without duplication),
     (a) indebtedness of such Person for borrowed money or for the deferred
     purchase price of Property (excluding trade and other accounts payable in
     the ordinary course of business in accordance with ordinary trade terms),
     including any Guaranty Obligation, (b) indebtedness of such Person of the
     nature described in clause (a) that is non-recourse to the credit of such
     Person but is secured by assets of such Person, to the extent of the fair
     market value of such assets as determined in good faith by such Person,
     (c) Capital Lease Obligations of such Person, (d) indebtedness of such
     Person arising under bankers' acceptance facilities or under facilities for
     the discount of accounts receivable of such Person, (e)  the undrawn face
     amount of any letters of credit issued for the account of such Person, (f)
     any net obligations of such Person under Swap Agreements, (g) all
     liabilities secured by any mortgage, pledge, security interest, lien,
     charge or other encumbrance existing on property owned or acquired subject
     thereto, whether or not the liability secured thereby shall have been
     assumed, and (h) without duplication, a Person's pro rata share of any of
     the above-described obligations of its unconsolidated Affiliates.
     Indebtedness shall include all obligations, contingent and otherwise, that
     in accordance with Generally Accepted Accounting Principles should be
     classified upon the obligor's balance sheet as liabilities, including all
     of the foregoing whether or not so classified.

     "Initial Pool Properties" means the Revenue-Producing Properties described
     in Schedule 4.18.

     "Intangible Assets" means assets that are considered intangible assets
     under Generally Accepted Accounting Principles, including customer lists,
     goodwill, copyrights, trade names, trademarks and patents.

     "Interest Charges" means, as of the last day of any fiscal period, the sum
     of (a) Cash Interest Expense of a Person plus (b) all interest currently
     payable by a Person in Cash incurred during that fiscal period which is
     capitalized under Generally Accepted Accounting Principles plus (c) a
     Person's Proportional Share of the Cash Interest Expense and capitalized
     interest payable in Cash of Related Ventures during that fiscal period.

     "Interest Expense" means, with respect to any Person and as of the last day
     of any fiscal period, the sum of (a) all interest, fees, charges and
     related expenses paid or payable (without duplication) for that fiscal
     period by that Person to a lender in connection with borrowed money
     (including any obligations for fees, charges and related expenses payable
     to the issuer of any letter of credit) or the deferred purchase price of
     assets that are considered "interest expense" under Generally Accepted
     Accounting Principles plus (b) the portion of rent paid or payable (without
     duplication) for that fiscal period by that Person under Capital Lease
     Obligations that should be treated as interest in accordance with Financial
     Accounting Standards Board Statement No. 13 minus (plus) (c) amounts
     received (paid) under Swap Agreements.

     "Interest Period" means, with respect to any LIBOR Rate Loan, the related
     LIBOR Period.

     "Investment" means, when used in connection with any Person, any investment
     by or of that Person, whether by means of purchase or other acquisition of
     stock or other securities of any other Person or by means of a loan,
     advance creating a debt, capital contribution, guaranty or other debt or
     equity participation or interest in any other Person, including any
     partnership and joint venture interests of such Person. The amount of any
     Investment shall be the amount actually invested (minus any return of
     capital with respect to such Investment which has actually been received in
     Cash or has been converted into Cash), without adjustment for subsequent
     increases or decreases in the value of such Investment.

     "Joinder Agreement" means the joinder agreement with respect to this
     Agreement to be executed and delivered pursuant to Section 5.13 by any
     additional Borrower in the form of Exhibit F, either as originally executed
     or as it may from time to time be supplemented, modified, amended, extended
     or supplanted.

     "Laws" means, collectively, all international, foreign, federal, state and
     local statutes, treaties, rules, regulations, ordinances, codes and
     administrative or judicial precedents.

     "Lead Arranger" means Fleet Securities, Inc. and J.P. Morgan Securities,
     Inc. as Co-Lead Arrangers.

     "Letter of Credit" means a standby letter of credit which is payable upon
     presentation of a sight draft and other documents, as originally issued
     pursuant to this Agreement or as amended, modified, extended, renewed or
     supplemented thereafter.

     "Letter of Credit Exposure" means, at any time, the sum of (a) the
     aggregate undrawn amount of all outstanding Letters of Credit at such time
     plus (b) the aggregate amount of all unreimbursed drawings under Letters of
     Credit at such time.

     "Letter of Credit Request" means the request described in Section 2.6.

     "Leverage Ratio" means, as of the last day of each Fiscal Quarter, the
     ratio of (a) Total Liabilities of Parent and its Subsidiaries as of that
     date to (b) Adjusted Tangible Assets as of that date.

     "LIBOR Banking Day" means any Banking Day on which dealings in Dollar
     deposits are conducted by and among banks in the London interbank market.

     "LIBOR Lending Office" means, as to each Bank, its office or branch so
     designated by written notice to Borrowers and the Administrative Agent as
     its LIBOR Lending Office. If no LIBOR Lending Office is designated by a
     Bank, its LIBOR Lending Office shall be its office at its address for
     purposes of notices hereunder.

     "LIBOR Period" means, as to each LIBOR Rate Loan, the period commencing on
     the date specified by Borrowers pursuant to Section 2.1(c) and ending 1, 2,
     3 or 6 months (or, with the written consent of all of the Banks, any other
     period) thereafter, as specified by Borrowers in the applicable Request for
     Loan; provided that:

     (a) The first day of any LIBOR Period shall be a LIBOR Banking Day;

     (b) Any LIBOR Period that would otherwise end on a day that is not a LIBOR
     Banking Day shall be extended to the next succeeding LIBOR Banking Day
     unless such LIBOR Banking Day falls in another calendar month, in which
     case such LIBOR Period shall end on the next preceding LIBOR Banking Day;
     and

     (c) No LIBOR Period shall extend beyond the Maturity Date.

     "LIBOR Rate" means, with respect to any LIBOR Rate Loan, the interest rate
     per annum (rounded upwards, if necessary, to the nearest 1/1000 of one
     percent) as determined on the basis of the offered rates for deposits in
     Dollars, for the period of time comparable to such Interest Period which
     appears on the Telerate page 3750 as of 11:00 a.m. London time on the day
     that is two (2) LIBOR Banking Days preceding the first day of such Interest
     Period; provided, however, if the rate described above does not appear on
     the Telerate system on any applicable interest determination date, LIBOR
     shall be the rate (rounded upwards as described above, if necessary) for
     deposits in Dollars for a period substantially equal to the Interest Period
     on the Reuters Page "LIBO" (or such other page as may replace the LIBO Page
     on that service for the purpose of displaying such rates), as of 11:00 a.m.
     (London Time), on the day that is two (2) LIBOR Banking Days prior to the
     beginning of such Interest Period. If both the Telerate and Reuters systems
     are unavailable, then the rate for that date will be determined on the
     basis of the offered rates for deposits in Dollars for a period of time
     comparable to such Interest Period which are offered by four major banks in
     the London interbank market at approximately 11:00 a.m. London time, on the
     day that is two (2) LIBOR Banking Days preceding the first day of such
     Interest Period as selected by Administrative Agent. The principal London
     office of each of the four major London banks will be requested to provide
     a quotation of its U.S. dollar deposit offered rate. If at least two such
     quotations are provided, the rate for that date will be the arithmetic mean
     of the quotations. If fewer than two quotations are provided, the rate for
     that date will be determined on the basis of the rates quoted for loans in
     Dollars to leading European banks for a period of time comparable to such
     Interest Period offered by major banks in New York City at approximately
     11:00 a.m. (New York City time), on the day that is two (2) LIBOR Banking
     Days preceding the first day of such Interest Period. In the event that
     Administrative Agent is unable to obtain any such quotation as provided
     above, it will be deemed that LIBOR pursuant to a LIBOR Rate Loan cannot be
     determined and the provisions of Section 3.8 shall apply. In the event that
     the Board of Governors of the Federal Reserve System shall impose a Reserve
     Percentage with respect to LIBOR deposits of Administrative Agent, then for
     any period during which such Reserve Percentage shall apply, the LIBOR Rate
     shall be equal to the amount determined above divided by an amount equal to
     1 minus the Reserve Percentage.

     "LIBOR Rate Advance" means an Advance made hereunder and specified to be a
     LIBOR Rate Advance in accordance with Article 2.

     "LIBOR Rate Loan" means a Loan made hereunder and specified to be a LIBOR
     Rate Loan in accordance with Article 2.

     "LIBOR Reference Bank" means Fleet or such other Bank as may be appointed
     by the Administrative Agent with the approval of Parent (which shall not be
     unreasonably withheld).

     "Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment
     for security, security interest, encumbrance, lien or charge of any kind,
     whether voluntarily incurred or arising by operation of Law or otherwise,
     affecting any Property, including any conditional sale or other title
     retention agreement, any lease in the nature of a security interest, and/or
     the filing of any financing statement (other than a precautionary financing
     statement with respect to a lease that is not in the nature of a security
     interest) under the Uniform Commercial Code or comparable Law of any
     jurisdiction with respect to any Property.

     "Line Commitment" means, subject to Section 2.7, $400,000,000. The
     respective Pro Rata Shares of the Banks with respect to the Line Commitment
     are set forth in Schedule 1.1.

     "Line Loan" means any Loan made under the Line Commitment.

     "Line Note" means any of the promissory notes made by Borrowers to a Bank
     evidencing Advances under that Bank's Pro Rata Share of the Line
     Commitment, substantially in the form of Exhibit G, either as originally
     executed or as the same may from time to time be supplemented, modified,
     amended, renewed, extended or supplanted. By delivery of the Line Notes,
     there shall not be deemed to have occurred, and there has not otherwise
     occurred, any payment, satisfaction or novation of the indebtedness
     evidenced by the "Notes" as defined in the Second Amended Credit Agreement,
     which indebtedness is instead allocated among the Banks as of the date
     hereof and evidenced by the Line Notes in accordance with their respective
     Pro Rata Shares.

     "Loan" means the aggregate of the Advances made at any one time by the
     Banks pursuant to Section 2.1 and the Swing Loans made pursuant to Section
     2.5.

     "Loan Documents" means, collectively, this Agreement, the Notes, each
     Joinder Agreement and any other agreements of any type or nature hereafter
     executed and delivered by Borrowers to the Administrative Agent or to any
     Bank in any way relating to or in furtherance of this Agreement, in each
     case either as originally executed or as the same may from time to time be
     supplemented, modified, amended, restated, extended or supplanted.

     "Majority Banks" means (a) as of any date of determination if the
     Commitments are then in effect, Banks having in the aggregate more than 50%
     of the Commitments then in effect and (b) as of any date of determination
     if the Commitments have then been suspended or terminated and there is then
     any Indebtedness evidenced by the Notes, Banks holding Notes evidencing in
     the aggregate more than 50% of the aggregate Indebtedness then evidenced by
     the Notes.

     "Margin Stock" means "margin stock" as such term is defined in
     Regulation T, U or X.

     "Material Adverse Effect" means any set of circumstances or events which
     (a) has had or could reasonably be expected to have any material adverse
     effect whatsoever upon the validity or enforceability of any Loan Document
     (other than as a result of any action or inaction of the Administrative
     Agent or any Bank), (b) has been or could reasonably be expected to be
     material and adverse to the business or condition (financial or otherwise)
     of Borrowers or (c) has materially impaired or could reasonably be expected
     to materially impair the ability of Borrowers to perform the Obligations.

     "Maturity Date" means July 11, 2005, or if the Maturity Date has then been
     extended pursuant to Section 2.10, such extended Maturity Date.

     "Monthly Payment Date" means the first day of each calendar month.

     "Mortgageable Ground Lease" means any lease (a) which is a direct lease
     granted by the fee owner of real property, (b) which has a remaining term
     (calculated one time only from the later of the Closing Date or the date
     the property subject to such lease becomes part of the Qualified
     Unencumbered Asset Pool) of not less than thirty (30) years, including
     extension options which are exercisable solely at the discretion of a
     Borrower, (c) under which no material default has occurred and is
     continuing, and (d) with respect to which a security interest may be
     granted without the consent of the lessor.

     "Multiemployer Plan" means any employee benefit plan of the type described
     in Section 4001(a)(3) of ERISA to which Borrowers or any of their ERISA
     Affiliates contribute or are obligated to contribute.

     "Negative Pledge" means a Contractual Obligation that contains a covenant
     binding on Borrowers that prohibits Liens on any of their Property, other
     than (a) any such covenant contained in a Contractual Obligation granting
     or relating to a particular Lien which affects only the Property that is
     the subject of such Lien and (b) any such covenant that does not apply to
     Liens which may secure the Obligations now or in the future.

     "Net Capital Expenditures" means with respect to any Person for any fiscal
     period, an amount equal to the sum of the amount of capital expenditures
     paid in cash by such Person in order to maintain the general condition and
     operation of its Real Property during such fiscal period, excluding any
     non- recurring capital expenditures made to update or enhance building
     infrastructure or building systems on such Real Property, plus the amount
     of leasing costs (including leasing commissions and standard tenant
     improvements) paid in cash by such Person with respect to its Real Property
     during such fiscal period.

     "Net Income" means, with respect to any Person and with respect to any
     fiscal period, the net income of that Person for that period, determined in
     accordance with Generally Accepted Accounting Principles, consistently
     applied.

     "Non-Recourse Debt" means Indebtedness of Parent or any of its Subsidiaries
     for which the liability of Parent or such Subsidiary (except with respect
     to fraud, Hazardous Materials Laws liability and other customary
     exceptions) either is contractually limited to collateral securing such
     Indebtedness or is so limited by operation of Law.

     "Net Rentable Area" means with respect to any Real Property, the floor area
     of any buildings, structures or improvements available for leasing to
     tenants (excluding storage lockers and parking spaces) determined in
     accordance with the Rent Roll for such Real Property, the manner of such
     determination to be consistent for all Real Property unless otherwise
     approved by the Administrative Agent.

     "NOI" means, with respect to any Revenue-Producing Property and with
     respect to any fiscal period, the sum of (a) the net income of that
     Revenue-Producing Property for that period, plus (b) Interest Expense of
     that Revenue-Producing Property for that period, plus (c) the aggregate
     amount of federal and state taxes on or measured by income of that
     Revenue-Producing Property for that period (whether or not payable during
     that period), plus (d) depreciation, amortization and all other non-cash
     expenses of that Revenue-Producing Property for that period, in each case
     as determined in accordance with Generally Accepted Accounting Principles.

     "Notes" means the Line Notes and the Swing Loan Note.

     "Obligations" means all present and future obligations of every kind or
     nature of Borrowers at any time and from time to time owed to the
     Administrative Agent or the Banks or any one or more of them, under any one
     or more of the Loan Documents, whether due or to become due, matured or
     unmatured, liquidated or unliquidated, or contingent or noncontingent,
     including obligations of performance as well as obligations of payment, and
     including interest that accrues after the commencement of any proceeding
     under any Debtor Relief Law by or against Borrowers.

     "Opinions of Counsel" means the favorable written legal opinions of
     (a) Ballard Spahr Andrews & Ingersoll, LLP, special Maryland counsel to
     Borrowers and (b) Skadden, Arps, Slate, Meagher & Flom, LLP, special
     counsel to Borrowers, in form and substance reasonably satisfactory to
     Administrative Agent, respectively, together with copies of all factual
     certificates and legal opinions delivered to such counsel in connection
     with such opinion upon which such counsel has relied.

     "Parent's Proportional Share" means, with respect to any Related Venture,
     the percentage of the direct and indirect equity ownership interest of
     Parent in the Related Venture.

     "Party" means any Person other than the Administrative Agent and the Banks,
     which now or hereafter is a party to any of the Loan Documents.

     "PBGC" means the Pension Benefit Guaranty Corporation or any successor
     thereof established under ERISA.

     "Pension Plan" means any "employee pension benefit plan" (as such term is
     defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which
     is subject to Title IV of ERISA and with respect to Borrowers is maintained
     by Borrowers or to which Borrowers contribute or have an obligation to
     contribute, and with respect to any Subsidiary of any Borrower is
     maintained by such Subsidiary or to which such Subsidiary contributes or
     has an obligation to contribute.

     "Permitted Assets" means, as of the last day of any Fiscal Quarter,
     (without duplication), (a) all Real Property of the Borrower and its
     Subsidiaries which is (i) a Development Investment, (ii) any undeveloped
     land on which no improvements have been constructed, or (iii) any other
     Real Property other than an improved real estate property that is utilized
     principally for office, office/laboratory, research, or
     manufacturing/warehouse purposes (and appurtenant amenities), and (b)
     subject to Section 6.19, equity investments in any Person (other than
     Subsidiaries).

     "Permitted Encumbrances" means:

     (a) Inchoate Liens incident to construction on or maintenance of Property;
     or Liens incident to construction on or maintenance of Property now or
     hereafter filed of record for which adequate reserves have been set aside
     (or deposits made pursuant to applicable Law) and which are being contested
     in good faith by appropriate proceedings and have not proceeded to
     judgment, provided that, by reason of nonpayment of the obligations secured
     by such Liens, no such Property is subject to a material impending risk of
     loss or forfeiture;

     (b) Liens for taxes and assessments on Property which are not yet past due;
     or Liens for taxes and assessments on Property for which adequate reserves
     have been set aside and are being contested in good faith by appropriate
     proceedings and have not proceeded to judgment, provided that, by reason of
     nonpayment of the obligations secured by such Liens, no such Property is
     subject to a material impending risk of loss or forfeiture;

     (c) defects and irregularities in title to any Property which in the
     aggregate do not materially impair the fair market value or use of the
     Property for the purposes for which it is or may reasonably be expected to
     be held;

     (d) easements, exceptions, reservations, or other agreements for the
     purpose of pipelines, conduits, cables, wire communication lines, power
     lines and substations, streets, trails, walkways, drainage, irrigation,
     water, and sewerage purposes, dikes, canals, ditches, the removal of oil,
     gas, coal, or other minerals, and other like purposes affecting Property
     which in the aggregate do not materially burden or impair the fair market
     value or use of such Property for the purposes for which it is or may
     reasonably be expected to be held;

     (e) easements, exceptions, reservations, or other agreements for the
     purpose of facilitating the joint or common use of Property in or adjacent
     to a shopping center or similar project affecting Property which in the
     aggregate do not materially burden or impair the fair market value or use
     of such Property for the purposes for which it is or may reasonably be
     expected to be held;

     (f) rights reserved to or vested in any Governmental Agency to control or
     regulate, or obligations or duties to any Governmental Agency with respect
     to, the use of any Property;

     (g) rights reserved to or vested in any Governmental Agency to control or
     regulate, or obligations or duties to any Governmental Agency with respect
     to, any right, power, franchise, grant, license, or permit;

     (h) present or future zoning laws and ordinances or other laws and
     ordinances restricting the occupancy, use, or enjoyment of Property which
     in the aggregate do not materially burden or impair the fair market value
     or use of such Property for the purposes for which it is or may reasonably
     be expected to be held;

     (i) statutory Liens, other than those described in clauses (a) or (b)
     above, arising in the ordinary course of business (but not in connection
     with the incurrence of any Indebtedness) with respect to obligations which
     are not delinquent or are being contested in good faith, provided that, if
     delinquent, adequate reserves have been set aside with respect thereto and,
     by reason of nonpayment, no Property is subject to a material impending
     risk of loss or forfeiture;

     (j) covenants, conditions, and restrictions affecting the use of Property
     which may not give rise to any Lien against such Property and which in the
     aggregate do not materially impair the fair market value or use of the
     Property for the purposes for which it is or may reasonably be expected to
     be held;

     (k) rights of tenants as tenants only under leases and rental agreements
     covering Property entered into in the ordinary course of business of the
     Person owning such Property;

     (l) Liens consisting of pledges or deposits to secure obligations under
     workers' compensation laws or similar legislation, including Liens of
     judgments thereunder which are not currently dischargeable;

     (m) Liens consisting of pledges or deposits of Property to secure
     performance in connection with operating leases made in the ordinary course
     of business, provided the aggregate value of all such pledges and deposits
     in connection with any such lease does not at any time exceed 20% of the
     annual fixed rentals payable under such lease;

     (n) Liens consisting of deposits of Property to secure bids made with
     respect to, or performance of, contracts (other than contracts creating or
     evidencing an extension of credit to the depositor);

     (o) Liens consisting of any right of offset, or statutory bankers' lien, on
     bank deposit accounts maintained in the ordinary course of business so long
     as such bank deposit accounts are not established or maintained for the
     purpose of providing such right of offset or bankers' lien;

     (p) Liens consisting of deposits of Property to secure statutory
     obligations of Borrowers;

     (q) Liens created by or resulting from any litigation or legal proceeding
     in the ordinary course of business which is currently being contested in
     good faith by appropriate proceedings, provided that, adequate reserves
     have been set aside and no material Property is subject to a material
     impending risk of loss or forfeiture; and

     (r) other non-consensual Liens incurred in the ordinary course of business
     but not in connection with the incurrence of any Indebtedness, which do not
     individually involve amounts in excess of $200,000.00 or in the aggregate
     involve amounts in excess of $500,000.00.

     "Permitted Right of Others" means a Right of Others consisting of (a) an
     interest (other than a legal or equitable co-ownership interest, an option
     or right to acquire a legal or equitable co-ownership interest and any
     interest of a ground lessor under a ground lease), that does not materially
     impair the fair market value or use of Property for the purposes for which
     it is or may reasonably be expected to be held, (b) an option or right to
     acquire a Lien that would be a Permitted Encumbrance, (c) the subordination
     of a lease or sublease in favor of a financing entity and (d) a license, or
     similar right, of or to Intangible Assets granted in the ordinary course of
     business.

     "Person" means any individual or entity, including a trustee, corporation,
     limited liability company, general partnership, limited partnership, joint
     stock company, trust, estate, unincorporated organization, business
     association, firm, Joint Venture, Governmental Agency, or other entity.

     "Preferred Distributions" means for any period, the amount of any and all
     Distributions due and payable to the holders of Preferred Equity.

     "Preferred Equity" means any form of preferred stock (whether perpetual,
     convertible or otherwise) or other ownership or beneficial interest in
     Parent or any of its Subsidiaries that entitles the holders thereof to
     preferential payment or distribution priority with respect to dividends,
     assets or other payments over the holders of any other stock or other
     ownership or beneficial interest in such Person.

     "Pricing Certificate" means a certificate in the form of Exhibit J,
     properly completed and signed by a Senior Officer of Borrowers.

     "Pricing Period" means (a) the period commencing on the Closing Date and
     ending on September 1, 2002, (b) the period commencing on each September 2,
     and ending on the next following December 1, (c) the period commencing on
     each December 2 and ending on the next following March 1, (d) the period
     commencing on each March 2 and ending on the next following June 1, and (e)
     the period commencing on each June 2, and ending on the next following
     September 1.

     "Property" means any interest in any kind of property or asset, whether
     real, personal or mixed, or tangible or intangible.

     "Pro Rata Share" means, with respect to each Bank, the percentage of the
     Commitments set forth opposite the name of that Bank on Schedule 1.1, as
     such percentage may be increased or decreased pursuant to a Commitments
     Assignment and Acceptance executed in accordance with Section 11.8.

     "Qualified Unencumbered Asset Pool Property" means a Revenue-Producing
     Property that (a) is wholly owned in fee simple absolute or a leasehold
     interest pursuant to a Mortgageable Ground Lease by Parent or any other
     Borrower that is a Wholly-Owned Subsidiary, (b) is occupied or available
     for occupancy (subject to final tenant improvements), (c) to the best of
     Borrowers' knowledge and belief, does not have any title, survey,
     environmental or other defects that would give rise to a materially adverse
     effect as to the value, use of or ability to sell or refinance such
     property, (d) is Unencumbered, and (e) would not cause the Borrowers to be
     in violation of the covenant set forth in Section 5.17. For purposes of
     clarification, a Development Investment shall not be considered a Qualified
     Unencumbered Asset Pool Property.

     "Quarterly Payment Date" means each July 1, October 1, January 1 and
     April 1.

     "Real Property" means, as of any date of determination, all real property
     then or theretofore owned, leased or occupied by any of Borrowers.

     "Reference Rate" means the variable annual rate of interest announced from
     time to time by the Domestic Reference Bank in Boston, Massachusetts (or
     other headquarters city of the Domestic Reference Bank), as its "prime
     rate," which rate is a reference rate and does not necessarily represent
     the lowest or best rate charged to any customer. It is a rate set by the
     Domestic Reference Bank based upon various factors including the Domestic
     Reference Bank's costs and desired return, general economic conditions and
     other factors, and is used as a reference point for pricing some loans,
     which may be priced at, above, or below such announced rate. Any change in
     the Reference Rate announced by the Domestic Reference Bank shall take
     effect at the opening of business on the day on which such change in the
     base rate becomes effective.

     "Regulation D" means Regulation D, as at any time amended, of the Board of
     Governors of the Federal Reserve System, or any other regulation in
     substance substituted therefor.

     "Regulations T, U and X" means Regulations T, U and X, as at any time
     amended, of the Board of Governors of the Federal Reserve System, or any
     other regulations in substance substituted therefor.

     "Related Venture" means a corporation, limited liability company,
     partnership or other Person that owns one or more Revenue-Producing
     Properties and which is not a Wholly-Owned Subsidiary.

     "Rent Roll" means a report prepared by a Borrower showing for the Real
     Property owned by it, its occupancy, lease expiration dates, lease rent and
     other information in substantially the form presented to the Administrative
     Agent prior to the date hereof or in such other form as may have been
     approved by the Administrative Agent.

     "Request for Loan" means a written request for a Loan substantially in the
     form of Exhibit K, signed by a Responsible Official of any of Borrowers, on
     behalf of Borrowers, and properly completed to provide all information
     required to be included therein.

     "Requirement of Law" means, as to any Person, the articles or certificate
     of incorporation and by-laws or other organizational or governing documents
     of such Person, and any Law, or judgment, award, decree, writ or
     determination of a Governmental Agency, in each case applicable to or
     binding upon such Person or any of its Property or to which such Person or
     any of its Property is subject.

     "Requisite Banks" means (a) as of any date of determination if the
     Commitments are then in effect, Banks having in the aggregate 67% or more
     of the Commitments then in effect and (b) as of any date of determination
     if the Commitments have then been suspended or terminated and there is then
     any Indebtedness evidenced by the Notes, Banks holding Notes evidencing in
     the aggregate 67% or more of the aggregate Indebtedness then evidenced by
     the Notes.

     "Reserve Percentage" means for any day with respect to a LIBOR Rate Loan,
     the maximum rate (expressed as a decimal) at which any lender subject
     thereto would be required to maintain reserves (including, without
     limitation, all base, supplemental, marginal and other reserves) under
     Regulation D of the Board of Governors of the Federal Reserve System (or
     any successor or similar regulations relating to such reserve requirements)
     against "Eurocurrency Liabilities" (as that term is used in Regulation D or
     any successor or similar regulation), if such liabilities were outstanding.
     The Reserve Percentage shall be adjusted automatically on and as of the
     effective date of any change in the Reserve Percentage.

     "Responsible Official" means (a) when used with reference to a Person other
     than an individual, any corporate officer of such Person, general partner
     or managing member of such Person, corporate officer of a corporate general
     partner or managing member of such Person, or corporate officer of a
     corporate general partner of a partnership that is a general partner of
     such Person or corporate managing member of a limited liability company
     that is a managing member of such Person, or any other responsible official
     thereof duly acting on behalf thereof, and (b) when used with reference to
     a Person who is an individual, such Person. The Administrative Agent and
     the Banks shall be entitled to conclusively rely upon any document or
     certificate that is signed or executed by a Responsible Official of Parent
     or any of its Subsidiaries as having been authorized by all necessary
     corporate, partnership and/or other action on the part of Parent or such
     Subsidiary.

     "Revenue-Producing Property" means an identifiable improved real estate
     property that is utilized principally for office, office/laboratory,
     research or manufacturing/warehouse purposes (including the underlying real
     property and all appurtenant real property rights) or for such other
     purposes as the Requisite Banks may approve which produces revenue to a
     Borrower or its Subsidiary.

     "Right of Others" means, as to any Property in which a Person has an
     interest, any legal or equitable right, title or other interest (other than
     a Lien) held by any other Person in that Property, and any option or right
     held by any other Person to acquire any such right, title or other interest
     in that Property, including any option or right to acquire a Lien;
     provided, however, that (a) no covenant restricting the use or disposition
     of Property of such Person contained in any Contractual Obligation of such
     Person and (b) no provision contained in a contract creating a right of
     payment or performance in favor of a Person that conditions, limits,
     restricts, diminishes, transfers or terminates such right shall be deemed
     to constitute a Right of Others.

     "Secured Debt" means Indebtedness of Parent or any of its Subsidiaries
     (including Indebtedness of a Related Venture which is the subject of a
     Guaranty Obligation of Parent or a Subsidiary of Parent or, if such Person
     is a partnership, of which Parent or a Subsidiary of Parent is a general
     partner, Parent's or such Subsidiaries' pro rata share of any such
     Indebtedness of unconsolidated Persons) that is secured by a Lien or is
     subject to a Negative Pledge.

     "Senior Officer" means (a) the chief executive officer, (b) the chairman or
     (c) the chief financial officer, in each case of any of the Borrowers or of
     any of their corporate general partners or managing members, as applicable.

     "Special LIBOR Circumstance" means the application or adoption after the
     Closing Date of any Law or interpretation, or any change therein or
     thereof, or any change in the interpretation or administration thereof by
     any Governmental Agency, central bank or comparable authority charged with
     the interpretation or administration thereof, or compliance by any Bank or
     its LIBOR Lending Office with any request or directive (whether or not
     having the force of Law) of any such Governmental Agency, central bank or
     comparable authority.

     "Stockholders' Equity" means, as of the last day of any Fiscal Quarter, (a)
     the sum of (i) all assets of the Parent and its Subsidiaries determined on
     a consolidated basis in accordance with Generally Accepted Accounting
     Principles (provided in the event that Parent or its Subsidiary has an
     ownership or other equity interest in any other Person, which investment is
     not consolidated in accordance with Generally Accepted Accounting
     Principles then the assets of such Person shall include such Person's or
     its Subsidiaries' allocable share of all assets of such Person in which a
     minority interest is owned based on such Person's respective ownership
     interest in such other Person) (ii) minus Intangible Assets of Parent and
     its Subsidiaries as of that date minus (b) Total Liabilities of Parent and
     its Subsidiaries as of such date.

     "Subsidiary" means, as of any date of determination and with respect to any
     Person, (a) any corporation, limited liability company, partnership or
     other Person (whether or not, in any case, characterized as such or as a
     joint venture), whether now existing or hereafter organized or acquired:
     (i) in the case of a corporation, of which a majority of the securities
     having ordinary voting power for the election of directors or other
     governing body (other than securities having such power only by reason of
     the happening of a contingency) are at the time beneficially owned by such
     Person and/or one or more Subsidiaries of such Person, or (ii) in the case
     of a partnership or limited liability company, of which a majority of the
     partnership, membership or other ownership interests are at the time
     beneficially owned by such Person and/or one or more of its Subsidiaries;
     and (b) any other Person the accounts of which are consolidated with the
     accounts of the designated parent.

     "Swap Agreement" means a written agreement between Borrowers and one or
     more financial institutions, including without limitation, Fleet, providing
     for "swap", "cap", "collar" or other interest rate protection with respect
     to any Indebtedness.

     "Swing Loans" means the loans described in Section 2.5.

     "Swing Loan Bank" means, collectively, Fleet, in its capacity as Swing Loan
     Bank and any other Bank who shall agree to make Swing Loans.

     "Swing Loan Commitment" means the sum of $20,000,000.00, as the same may be
     changed from time to time in accordance with the terms of this Agreement.

     "Swing Loan Note" means the note described in Section 2.5.

     "Test Debt Service Coverage Amount" means the amount described in the
     definition of "Borrowing Base."

     "Total Assets" means all assets of a Person and its Subsidiaries determined
     on a consolidated basis in accordance with Generally Accepted Accounting
     Principles; provided that all Real Property owned by a Person that is
     improved and operating and is not a Development Investment shall be valued
     based on its Asset Value. In the event that a Person has an ownership or
     other equity interest in any other Person, which investment is not
     consolidated in accordance with Generally Accepted Accounting Principles
     (that is, such interest is a "minority interest"), then the assets of a
     Person and its Subsidiaries shall include such Person's or its
     Subsidiaries' allocable share of all assets of such Person in which a
     minority interest is owned based on such Person's respective ownership
     interest in such other Person.

     "Total Liabilities" means all liabilities of a Person and its Subsidiaries
     determined on a consolidated basis in accordance with Generally Accepted
     Accounting Principles and all Indebtedness and Guaranty Obligations of such
     Person and its Subsidiaries, whether or not so classified. In the event
     that a Person has an ownership or other equity interest in any other
     Person, which investment is not consolidated in accordance with Generally
     Accepted Accounting Principles (that is, such interest is a "minority
     interest"), then the liabilities of a Person and its Subsidiaries shall
     include such Person's or its Subsidiaries' allocable share of all
     indebtedness of such Person in which a minority interest is owned based on
     such Person's respective ownership interest in such other Person.

     "to the best knowledge of" means, when modifying a representation, warranty
     or other statement of any Person, that the fact or situation described
     therein is known by the Person (or, in the case of a Person other than a
     natural Person, known by a Responsible Official of that Person) making the
     representation, warranty or other statement, or with the exercise of
     reasonable due diligence under the circumstances (in accordance with the
     standard of what a reasonable Person in similar circumstances would have
     done) would have been known by the Person (or, in the case of a Person
     other than a natural Person, would have been known by a Responsible
     Official of that Person).

     "type", when used with respect to any Loan or Advance, means the
     designation of whether such Loan or Advance is an Alternate Base Rate Loan
     or Advance, or a LIBOR Rate Loan or Advance.

     "Unencumbered" means, with respect to any Revenue-Producing Property, that
     such Revenue-Producing Property (a) is not subject to any Lien other than
     Permitted Encumbrances, (b) is not subject to any Negative Pledge and
     (c) is not held by a Person any of whose direct or indirect equity
     interests are subject to a Lien or Negative Pledge.

     "Unencumbered Asset Pool" means, as of any date of determination, (a) the
     Initial Pool Properties, plus (b) each other Qualified Unencumbered Asset
     Pool Property which has been added to the Unencumbered Asset Pool pursuant
     to Section 2.11 as of such date, minus (c) any Revenue-Producing Property
     which has been removed from the Unencumbered Asset Pool pursuant to Section
     2.11 as of such date.

     "Wholly-Owned Subsidiary" means a Subsidiary of Parent, 100% of the capital
     stock or other equity interest of which is owned, directly or indirectly,
     by Parent, except for director's qualifying shares required by applicable
     Laws.

     1.2 Use of Defined Terms. Any defined term used in the plural shall refer
     to all members of the relevant class, and any defined term used in the
     singular shall refer to any one or more of the members of the relevant
     class.

     1.3 Accounting Terms. All accounting terms not specifically defined in this
     Agreement shall be construed in conformity with, and all financial data
     required to be submitted by this Agreement shall be prepared in conformity
     with, Generally Accepted Accounting Principles applied on a consistent
     basis, except as otherwise specifically prescribed herein. In the event
     that Generally Accepted Accounting Principles change during the term of
     this Agreement such that the covenants contained in Sections 6.5
     through 6.15, inclusive, would then be calculated in a different manner or
     with different components, (a) Borrowers and the Banks agree to amend this
     Agreement in such respects as are necessary to conform those covenants as
     criteria for evaluating Borrowers' financial condition to substantially the
     same criteria as were effective prior to such change in Generally Accepted
     Accounting Principles and (b) Borrowers shall be deemed to be in compliance
     with the covenants contained in the aforesaid Sections if and to the extent
     that Borrowers would have been in compliance therewith under Generally
     Accepted Accounting Principles as in effect immediately prior to such
     change, but shall have the obligation to deliver each of the materials
     described in Article 7 to the Administrative Agent and the Banks, on the
     dates therein specified, with financial data presented in a manner which
     conforms with Generally Accepted Accounting Principles as in effect
     immediately prior to such change.

     1.4 Rounding. Any financial ratios required to be maintained by Borrowers
     pursuant to this Agreement shall be calculated by dividing the appropriate
     component by the other component, carrying the result to one place more
     than the number of places by which such ratio is expressed in this
     Agreement and rounding the result up or down to the nearest number (with a
     round-up if there is no nearest number) to the number of places by which
     such ratio is expressed in this Agreement.

     1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
     either as originally existing or as the same may from time to time be
     supplemented, modified or amended, are incorporated herein by this
     reference. A matter disclosed on any Schedule shall be deemed disclosed on
     all Schedules.

     1.6 References to "Borrowers and their Subsidiaries". Any reference herein
     to "Borrowers and their Subsidiaries" or the like shall refer solely to
     Borrowers during such times, if any, as Borrowers shall have no
     Subsidiaries.

     1.7 Miscellaneous Terms. The term "or" is disjunctive; the term "and" is
     conjunctive. The term "shall" is mandatory; the term "may" is permissive.
     Masculine terms also apply to females; feminine terms also apply to males.
     The term "including" is by way of example and not limitation.

     ARTICLE 2

     
     LOANS

     2.1 Committed Loans- General

     (a) Subject to the terms and conditions set forth in this Agreement, at any
     time and from time to time from the Closing Date through the Maturity Date,
     each Bank shall, pro rata according to that Bank's Pro Rata Share of the
     then applicable Line Commitment, make Advances to Borrowers under the Line
     Commitment in such amounts as Borrowers may request that do not result in
     (i) the aggregate principal amount outstanding under the Line Notes (after
     giving effect to all amounts requested thereunder) plus the Letter of
     Credit Exposure plus the aggregate amount of Swing Loans outstanding being
     in excess of the Line Commitment, and (ii) the aggregate principal amount
     outstanding under the Notes (after giving effect to all amounts requested
     thereunder) plus the Letter of Credit Exposure being in excess of the
     lesser of (A) the Line Commitment or (B) the Borrowing Base; provided that
     in all events no Default or Event of Default shall have occurred and be
     continuing. Subject to the limitations set forth herein, Borrowers may
     borrow, repay and reborrow under the Line Commitment without premium or
     penalty.

     (b)
     Intentionally Omitted

     

     (c) Subject to the next sentence, each Loan shall be made pursuant to a
     Request for Loan which shall specify the requested (i) date of such Loan,
     (ii) type of Loan, (iii) amount of such Loan, and (iv) in the case of a
     LIBOR Rate Loan, the Interest Period for such Loan. Unless the
     Administrative Agent has notified, in its sole and absolute discretion,
     Borrowers to the contrary, a Loan may be requested by telephone by a
     Responsible Official of Borrowers, in which case Borrowers shall confirm
     such request by promptly delivering a Request for Loan in person or by
     telecopier conforming to the preceding sentence to the Administrative
     Agent. Administrative Agent shall incur no liability whatsoever hereunder
     in acting upon any telephonic request for Loan purportedly made by a
     Responsible Official of Borrowers, and Borrowers hereby agree to indemnify
     the Administrative Agent from any loss, cost, expense or liability as a
     result of so acting.

     (d) Promptly following receipt of a Request for Loan, the Administrative
     Agent shall notify each Bank by telephone or telecopier (and if by
     telephone, promptly confirmed by telecopier) of the date and type of the
     Loan, the applicable Interest Period, and that Bank's Pro Rata Share of the
     Loan. Not later than 2:00 p.m., Massachusetts time, on the date specified
     for any Loan (which must be a Banking Day), each Bank shall make its Pro
     Rata Share of the Loan in immediately available funds available to the
     Administrative Agent at the Administrative Agent's Office. Upon
     satisfaction or waiver of the applicable conditions set forth in Article 8,
     all Advances shall be credited on that date in immediately available funds
     to the Designated Deposit Account.

     (e) Unless the Requisite Banks otherwise consent, each Alternate Base Rate
     Loan shall be not less than $1,000,000, each LIBOR Rate Loan shall be not
     less than $2,000,000 and all Loans shall be in an integral multiple of
     $100,000.

     (f) The Advances made by each Bank under the Line Commitment shall be
     evidenced by that Bank's Line Note.

     (g) A Request for Loan shall be irrevocable upon the Administrative Agent's
     first notification thereof.

     (h) If no Request for Loan (or telephonic request for Loan referred to in
     the second sentence of Section 2.1(c), if applicable) has been made within
     the requisite notice periods set forth in Section 2.2 or 2.3 prior to the
     end of the Interest Period for any LIBOR Rate Loan, then on the last day of
     such Interest Period, such LIBOR Rate Loan shall be automatically converted
     into an Alternate Base Rate Loan in the same amount.

     2.2 Alternate Base Rate Loans. Each request by Borrowers for an Alternate
     Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic
     or other request for loan referred to in the second sentence of
     Section 2.1(c), if applicable) received by the Administrative Agent, at the
     Administrative Agent's Office, not later than 2:00 p.m. Massachusetts time,
     on the date (which must be a Banking Day) prior to the date of the
     requested Alternate Base Rate Loan. All Loans shall constitute Alternate
     Base Rate Loans unless properly designated as a LIBOR Rate Loan pursuant to
     Section 2.3

     2.3 LIBOR Rate Loans

     (a) Each request by Borrowers for a LIBOR Rate Loan shall be made pursuant
     to a Request for Loan (or telephonic or other request for Loan referred to
     in the second sentence of Section 2.1(c), if applicable) received by the
     Administrative Agent, at the Administrative Agent's Office, not later than
     2:00 p.m., Massachusetts time, at least three (3) LIBOR Banking Days before
     the first day of the applicable LIBOR Period.

     (b) On the date which is two (2) LIBOR Banking Days before the first day of
     the applicable LIBOR Period, the Administrative Agent shall confirm its
     determination of the applicable LIBOR Rate (which determination shall be
     conclusive in the absence of manifest error) and promptly shall give notice
     of the same to Borrowers and the Banks by telephone or telecopier (and if
     by telephone, promptly confirmed by telecopier).

     (c) Unless the Administrative Agent and the Requisite Banks otherwise
     consent, no more than fifteen (15) LIBOR Rate Loans shall be outstanding at
     any one time.

     (d) No LIBOR Rate Loan may be requested or continued during the
     continuation of a Default or Event of Default.

     (e) Nothing contained herein shall require any Bank to fund any LIBOR Rate
     Advance in the London interbank market.

     2.4 Intentionally Omitted]

     2.5Swing Loan Commitments

     (a) Subject to the terms and conditions set forth in this Agreement, Swing
     Loan Bank agrees to lend to the Borrowers (the "Swing Loans"), and the
     Borrowers may borrow (and repay and reborrow) from time to time between the
     Closing Date and the date which is thirty (30) Banking Days prior to the
     Maturity Date upon notice by the Borrowers to the Swing Loan Bank given in
     accordance with this Section 2.5 such sums as are requested by the Borrower
     for the purposes set forth in Section 5.9 that do not result in (i) an
     aggregate principal amount at any one time outstanding being in excess of
     the Swing Loan Commitment, and (ii) the aggregate principal amount
     outstanding under the Notes (after giving effect to all amounts requested
     thereunder) plus the Letter of Credit Exposure being in excess of the
     lesser of (A) the Line Commitment or (B) the Borrowing Base. Swing Loans
     shall constitute "Loans" for all purposes hereunder, but shall not be
     considered the utilization of a Bank's Pro Rata Share of the Commitments.
     The funding of a Swing Loan hereunder shall constitute a representation and
     warranty by the Borrowers that all of the conditions set forth in Article 8
     have been satisfied on the date of such funding (other than advance notice
     requirements).

     (b) The Swing Loans shall be evidenced by a separate promissory note of the
     Borrowers in substantially the form of Exhibit M hereto (the "Swing Loan
     Note"), dated the date of this Agreement and completed with appropriate
     insertions. The Swing Loan Note shall be payable to the order of the Swing
     Loan Bank in such amount as may be outstanding from time to time thereunder
     and shall be payable as set forth below. The Borrowers irrevocably
     authorize the Swing Loan Bank to make or cause to be made, at or about the
     time of the date of any Swing Loan or at the time of receipt of any payment
     of principal thereof, an appropriate notation on the Swing Loan Bank's
     record reflecting the making of such Swing Loan or (as the case may be) the
     receipt of such payment. The outstanding amount of the Swing Loans set
     forth on the Swing Loan Bank's record shall be prima facie evidence of the
     principal amount thereof owing and unpaid to the Swing Loan Bank, but the
     failure to record, or any error in so recording, any such amount on the
     Swing Loan Bank's record shall not limit or otherwise affect the
     obligations of the Borrowers hereunder or under the Swing Loan Note to make
     payments of principal of or interest on any Swing Loan Note when due.

     (c) Each borrowing of a Swing Loan shall be subject to the limits for
     Alternate Base Rate Loans and LIBOR Rate Loans set forth in this Agreement.
     The Borrowers shall request a Swing Loan by delivering to the Swing Loan
     Bank a Request for Loan no later than 2:00 p.m. (Massachusetts time) on the
     requested date specifying the amount of the requested Swing Loan. Each such
     Request for Loan shall be irrevocable and binding on the Borrowers and
     shall obligate the Borrowers to accept such Swing Loan on the requested
     date. Notwithstanding anything herein to the contrary, a Swing Loan shall
     either be an Alternate Base Rate Loan or a LIBOR Rate Loan having an
     Interest Period of one month, and in the event that the Borrowers fail to
     specify whether they have selected an Alternate Base Rate Loan or a LIBOR
     Rate Loan, the Borrowers shall be deemed conclusively to have selected a
     LIBOR Rate Loan with an Interest Period of one month. Notwithstanding the
     foregoing, upon the date that the Banks shall be required to fund the Loans
     pursuant to Section 2.5(d) to refund such Swing Loan, the interest rate
     shall be reset to a LIBOR Rate Loan with an Interest Period as specified in
     the Request for Loan given by the Borrowers to the Administrative Agent in
     connection with such Swing Loan, or if no Interest Period is specified,
     then as an Alternate Base Rate Loan. The proceeds of the Swing Loan will be
     made available by the Swing Loan Bank to the Borrowers at the
     Administrative Agent's Office by crediting the account of the Borrowers at
     such office with such proceeds.

     (d) The Swing Loan Bank shall within four (4) Banking Days after the date a
     Swing Loan is made, request each Bank, including the Swing Loan Bank, to
     make a Loan pursuant to Section 2.1 in an amount equal to such Bank's Pro
     Rata Share of the amount of the Swing Loan outstanding on the date such
     notice is given. The Borrowers hereby irrevocably authorize and direct the
     Swing Loan Bank to so act on their behalf, and agree that any amount
     advanced to the Administrative Agent for the benefit of the Swing Loan Bank
     pursuant to this Section 2.5(d) shall be considered a Line Loan pursuant to
     Section 2.1. Unless any of the events described in Section 9.1(j) shall
     have occurred (in which event the procedures of Section 2.5(e) shall
     apply), each Bank shall make the proceeds of its Line Loan available to the
     Swing Loan Bank for the account of the Swing Loan Bank at the
     Administrative Agent's Office prior to 2:00 p.m. (Boston time) in funds
     immediately available no later than the third (3rd) Banking Day after the
     date such notice is given just as if the Banks were funding directly to the
     Borrowers, so that thereafter such Obligations shall be evidenced by the
     Line Notes. The proceeds of such Line Loan shall be immediately applied to
     repay the Swing Loans.

     (e) If prior to the making of a Line Loan pursuant to Section 2.5(d) by all
     of the Banks, one of the events described in Section 9.1(j) shall have
     occurred, each Bank will, on the date such Line Loan pursuant to Section
     2.5(d) was to have been made, purchase an undivided participating interest
     in the Swing Loan in an amount equal to its Pro Rata Share of such Swing
     Loan. Each Bank will immediately transfer to the Swing Loan Bank in
     immediately available funds the amount of its participation and upon
     receipt thereof the Swing Loan Bank will deliver to such Bank a Swing Loan
     participation certificate dated the date of receipt of such funds and in
     such amount.

     (f) Whenever at any time after the Swing Loan Bank has received from any
     Bank such Bank's participating interest in a Swing Loan, the Swing Loan
     Bank receives any payment on account thereof, the Swing Loan Bank will
     distribute to such Bank its participating interest in such amount
     (appropriately adjusted in the case of interest payments to reflect the
     period of time during which such Bank's participating interest was
     outstanding and funded); provided, however, that in the event that such
     payment received by the Swing Loan Bank is required to be returned, such
     Bank will return to the Swing Loan Bank any portion thereof previously
     distributed by the Swing Loan Bank to it.

     (g) Each Bank's obligation to fund a Line Loan as provided in Section
     2.5(d) or to purchase participating interests pursuant to Section 2.5(e)
     shall be absolute and unconditional and shall not be affected by any
     circumstance (except only the failure of the Swing Loan Bank to make the
     request described in Section 2.5(d)), including, without limitation,
     (i) any setoff, counterclaim, recoupment, defense or other right which such
     Bank or the Borrowers may have against the Swing Loan Bank, the Borrowers
     or anyone else for any reason whatsoever; (ii) the occurrence or
     continuance of a Default or an Event of Default; (iii) any adverse change
     in the condition (financial or otherwise) of any of the Borrowers or any of
     their respective Subsidiaries; (iv) any breach of this Agreement or any of
     the other Loan Documents by any of the Borrowers or any Bank; or (v) any
     other circumstance, happening or event whatsoever, whether or not similar
     to any of the foregoing. The provisions of Section 2.9 shall apply to any
     Bank which fails or refuses to make a Line Loan or fund its participation
     as provided herein. Each Swing Loan, once so converted, shall cease to be a
     Swing Loan for the purposes of this Agreement, but shall be a Line Loan
     made by each Bank under its Pro Rata Share of the Commitments.

     2.6 Letters of Credit

     (a) Subject to the terms and conditions set forth in this Agreement, at any
     time and from time to time from the Closing Date through the day that is
     thirty (30) Banking Days prior to the Maturity Date, the Administrative
     Agent shall issue such Letters of Credit as the Borrowers may request, for
     the purposes provided in Section 5.9, upon the delivery of a written
     request in the form of Exhibit N hereto (a "Letter of Credit Request") to
     the Administrative Agent, provided that (i) upon issuance of such Letter of
     Credit, the Letter of Credit Exposure shall not exceed Forty Million and
     No/100 Dollars ($40,000,000.00), (ii) the aggregate principal amount
     outstanding under the Notes (after giving effect to all amounts requested
     thereunder) plus the Letter of Credit Exposure shall not exceed the lesser
     of (A) the Line Commitment or (B) the Borrowing Base, (iii) the conditions
     set forth in Article 8 shall have been satisfied, and (iv) in no event
     shall any amount drawn under a Letter of Credit be available for
     reinstatement or a subsequent drawing under such Letter of Credit. Unless
     the Administrative Agent otherwise consents, the term of any Letter of
     Credit shall not exceed the lesser of twelve (12) months or a period of
     time commencing on the issuance of the Letter of Credit and ending on the
     date which is fifteen (15) days prior to the Maturity Date (but in any
     event the term shall not extend beyond the Maturity Date), and no Letter of
     Credit shall contain an automatic extension or renewal clause. The amount
     available to be drawn under any Letter of Credit shall reduce on a dollar
     for dollar basis the amount available to be drawn under the Commitments as
     a Loan.

     (b) Each Letter of Credit Request shall be submitted to the Administrative
     Agent at least five (5) Banking Days prior to the date upon which the
     requested Letter of Credit is to be issued. Following the receipt of a
     Letter of Credit Request, the Administrative Agent shall promptly notify
     each of the Banks of the Letter of Credit Request. Each such Letter of
     Credit Request shall contain (i) a statement as to the purpose for which
     such Letter of Credit shall be used (which purpose shall be in accordance
     with the terms of Section 5.9), and (ii) a certification by a Responsible
     Official of the Borrowers that the Borrowers are and will be in compliance
     with all covenants under the Loan Documents after giving effect to the
     issuance of such Letter of Credit. The Borrowers shall further deliver to
     the Administrative Agent such additional applications and documents as the
     Administrative Agent may require, in conformity with the then standard
     practices of its letter of credit department in connection with the
     issuance of such Letter of Credit; provided that in the event of any
     conflict, the terms of this Agreement shall control.

     (c) The Administrative Agent shall, if it approves of the content of the
     Letter of Credit Request (which approval shall not be unreasonably
     withheld), and subject to the conditions set forth in this Agreement, issue
     the Letter of Credit. Each Letter of Credit shall be in form and substance
     satisfactory to the Administrative Agent in its sole discretion. Upon
     issuance of a Letter of Credit, the Administrative Agent shall provide
     copies of each Letter of Credit to any Bank which requests same.

     (d) Upon the issuance of a Letter of Credit, each Bank shall be deemed to
     have purchased a participation therein from Administrative Agent in an
     amount equal to its respective Pro Rata Share of the amount of such Letter
     of Credit, provided that no Bank shall be obligated to transfer funds in
     such amount to the Administrative Agent at such time.

     (e) Upon the issuance of each Letter of Credit, the Borrowers shall pay to
     the Administrative Agent (i) for its own account, (A) a set-up fee in the
     usual and customary amount charged by the Administrative Agent's letter of
     credit department, and (B) a Letter of Credit Fee calculated at the rate of
     one- eighth of one percent (0.125%) per annum on the amount available to be
     drawn under such Letter of Credit, and (ii) for the accounts of the Banks
     in accordance with their respective percentage shares of participation in
     such Letter of Credit, a Letter of Credit fee calculated at the rate of the
     then Applicable Margin per annum with respect to LIBOR Rate Loans on the
     amount available to be drawn under such Letter of Credit during the period
     from and including the issuance date of such Letter of Credit to its
     expiration or termination date. Such fees shall be computed on the basis of
     a year of 360 days and shall be payable in advance with respect to each
     Letter of Credit on the respective date of issuance of each.

     (f) If and to the extent that any amounts are drawn upon any Letter of
     Credit, the amounts so drawn shall, from the date of payment thereof by the
     Administrative Agent to either the date of reimbursement thereof by the
     Borrowers or repayment through a Line Loan as hereinafter provided, bear
     interest at the Alternate Base Rate. Upon the receipt by the Administrative
     Agent of any draw or other presentation for payment of a Letter of Credit
     and the payment by the Administrative Agent of any amount under a Letter of
     Credit which is not reimbursed by the Borrowers within twenty-four (24)
     hours of receipt of notice from the Administrative Agent of such draw, the
     Administrative Agent shall, without further notice to or the consent of the
     Borrowers, direct the Banks to fund to the Administrative Agent in
     accordance with Section 2.9 on or before 2:00 p.m. (Boston time) on the
     next Banking Day following the Borrowers' failure to reimburse the
     Administrative Agent, their respective Pro Rata Shares of the amount so
     paid by the Administrative Agent as a Line Loan. The proceeds of such
     funding shall be paid to the Administrative Agent to reimburse the
     Administrative Agent for the payment made by it under the Letter of Credit
     and shall thereafter be evidenced by the Line Notes. The provisions of
     Section 2.9 shall apply to any Bank or Banks failing or refusing to fund
     its Pro Rata Share of any such draw. The Banks shall be required to make
     such Line Loans regardless of whether all of the conditions to disbursement
     set forth in Article 8 have been satisfied.

     (g) If after the issuance of a Letter of Credit pursuant to Section 2.6(c)
     by the Administrative Agent, but prior to the funding of any portion
     thereof by Administrative Agent, one of the events described in
     Section 9.1(j) shall have occurred, each Bank will on the date such Line
     Loan pursuant to Section 2.6(f) was to have been made transfer to the
     Administrative Agent in immediately available funds the amount of its
     participation in such Letter of Credit described in Section 2.6(d) above,
     and upon receipt thereof the Administrative Agent will deliver to such Bank
     a Letter of Credit participation certificate dated the date of receipt of
     such funds and in such amount. The provisions of Section 2.9 shall apply to
     any Bank which fails or refuses to fund its participation as provided
     herein. Whenever at any time after the Administrative Agent has received
     from any Bank such Bank's payment of funds for its participation in such
     Letter of Credit, such Letter of Credit expires pursuant to its terms or is
     otherwise surrendered by the holder thereof, the Administrative Agent will
     distribute to each Bank its participating interest in the undrawn amount
     thereof.

     (h) Whenever at any time after the Administrative Agent has received from
     any Bank such Bank's payment of funds for its participating interest under
     a Letter of Credit, the Administrative Agent receives any payment on
     account thereof, the Administrative Agent will distribute to such Bank its
     participating interest in such amount (appropriately adjusted in the case
     of interest payments to reflect the period of time during which such Bank's
     participating interest was outstanding and funded); provided, however, that
     in the event that such payment received by the Administrative Agent is
     required to be returned, such Bank will return to the Administrative Agent
     any portion thereof previously distributed by the Administrative Agent to
     it.

     (i) Intentionally Omitted

     (j) The issuance of any supplement, modification, amendment, renewal or
     extension to or of any Letter of Credit shall be treated in all respects
     the same as the issuance of a new Letter of Credit.

     (k) The obligations of the Borrowers to the Banks and the Administrative
     Agent to reimburse drawings under Letters of Credit under this Agreement
     shall be absolute, unconditional and irrevocable, and shall be paid and
     performed strictly in accordance with the terms of this Agreement, under
     all circumstances whatsoever and irrespective of any setoff, counterclaim
     or defense to payment which Borrowers may have or have had against
     Administrative Agent or any of the Banks (except such as may arise out of
     Administrative Agent's or any Bank's gross negligence or willful
     misconduct), including, without limitation, any setoff, counterclaim or
     defense based upon or arising out of the following circumstances: (i) any
     improper use which may be made of any Letter of Credit or any improper acts
     or omissions of any beneficiary or transferee of any Letter of Credit in
     connection therewith; (ii) the existence of any claim, set-off, defense or
     any right which the Borrowers may have at any time against any beneficiary
     or any transferee of any Letter of Credit (or persons or entities for whom
     any such beneficiary or any such transferee may be acting) or the Banks
     (other than the defense of payment to the Banks in accordance with the
     terms of this Agreement) or any other person, whether in connection with
     any Letter of Credit, this Agreement, any other Loan Document, or any
     unrelated transaction; (iii) any statement or any other documents presented
     under any Letter of Credit proving to be insufficient, forged, fraudulent
     or invalid in any respect or any statement therein being untrue or
     inaccurate in any respect whatsoever; (iv) any breach of any agreement
     between any Borrower and any beneficiary or transferee of any Letter of
     Credit; (v) any irregularity in the transaction with respect to which any
     Letter of Credit is issued, including any fraud by the beneficiary or any
     transferee of such Letter of Credit; and (vi) payment by the Administrative
     Agent under any Letter of Credit against presentation of a sight draft or a
     certificate which does not comply with the terms of such Letter of Credit,
     provided that such payment shall not have constituted gross negligence or
     willful misconduct on the part of the Administrative Agent.

     2.7 Voluntary Reduction of Commitments Borrowers shall have the right, at
     any time and from time to time, without penalty or charge, upon at least
     three (3) Banking Days' prior written notice by a Responsible Official of
     Borrowers to the Administrative Agent, voluntarily to reduce, permanently
     and irrevocably, in aggregate principal amounts in an integral multiples of
     $1,000,000 but not less than $5,000,000, or to terminate, all or a portion
     of the then undisbursed portion of the Commitments; provided that in no
     event shall the Commitments be reduced to an amount less than
     $175,000,000.00. The Administrative Agent shall promptly notify the Banks
     of any reduction or termination of the Commitments under this Section. Any
     reduction of the Commitments shall be allocated pro rata among the Banks.

     2.8 Intentionally Omitted

     2.96 Administrative Agent's Right to Assume Funds Available for Advances.
     Unless the Administrative Agent shall have been notified by any Bank no
     later than 10:00 a.m. Massachusetts time on the Banking Day of the proposed
     funding by the Administrative Agent of any Loan that such Bank does not
     intend to make available to the Administrative Agent such Bank's portion of
     the total amount of such Loan, the Administrative Agent may assume that
     such Bank has made such amount available to the Administrative Agent on the
     date of the Loan and the Administrative Agent may, in reliance upon such
     assumption, make available to Borrowers a corresponding amount. If the
     Administrative Agent has made funds available to Borrowers based on such
     assumption and such corresponding amount is not in fact made available to
     the Administrative Agent by such Bank, the Administrative Agent shall be
     entitled to recover such corresponding amount on demand from such Bank. If
     such Bank does not pay such corresponding amount forthwith upon the
     Administrative Agent's demand therefor, the Administrative Agent promptly
     shall notify Borrowers and Borrowers shall pay such corresponding amount to
     the Administrative Agent. The Administrative Agent also shall be entitled
     to recover from such Bank or Borrower interest on such corresponding amount
     in respect of each day from the date such corresponding amount was made
     available by the Administrative Agent to Borrowers to the date such
     corresponding amount is recovered by the Administrative Agent, at a rate
     per annum equal to (i) from such Bank, the daily Federal Funds Rate or (ii)
     from the Borrower, at the applicable rate for such Loan. Nothing herein
     shall be deemed to relieve any Bank from its obligation to fulfill its
     share of the Commitments or to prejudice any rights which the
     Administrative Agent or Borrowers may have against any Bank as a result of
     any default by such Bank hereunder.

     2.10 Extension of Maturity DateThe Borrowers shall have the one-time right
     and option to extend the Maturity Date to July 11, 2006 upon satisfaction
     of the following conditions precedent, which must be satisfied prior to the
     effectiveness of such extension of the Maturity Date:

     (a) Extension Request. The Borrowers shall deliver written notice of such
     request (the "Extension Request") to Administrative Agent not later than
     the date which is ninety (90) days prior to the Maturity Date.

     (b) Payment of Extension Fee. The Borrower shall pay to Administrative
     Agent the extension fee pursuant to Section 3.6.

     (c) No Default. On the date the Extension Request is given and on the
     Maturity Date (as determined without regard to such extension) there shall
     exist no Default or Event of Default.

     (d) Representations and Warranties. On the date of such Extension Request
     the Borrowers shall deliver to Administrative Agent a Certificate of a
     Responsible Official signed by a Senior Officer on behalf of Borrowers
     stating that the representations and warranties contained in Article 4
     (other than (i) representations and warranties which expressly speak as of
     a particular date or are no longer true and correct as a result of a change
     which is not in violation of this Agreement and (ii) as otherwise disclosed
     by Borrowers and approved in writing by the Requisite Banks) will be true
     and correct in all material respects, both immediately before and after
     giving effect to the Extension Request, as though such representations and
     warranties were made on and as of that date.

     2.11 Unencumbered Asset Pool. Borrowers may at any time add a Qualified
     Unencumbered Asset Pool Property to the Unencumbered Asset Pool pursuant to
     this Section 2.11, which process shall be initiated by delivery by
     Borrowers to the Administrative Agent (which the Administrative Agent shall
     promptly distribute to the Banks) of a complete description of the
     Qualified Unencumbered Asset Pool Property, the most recent year operating
     income statement related thereto (to the extent available), cash flow
     projections for such property for at least the next twelve (12) months, a
     description of all tenants and leases with respect thereto, a certification
     of a Senior Officer of the Borrowers that Parent has obtained a current
     written report prepared by a qualified independent expert with respect to
     Hazardous Materials related thereto which discloses that such property
     would not be in violation of the representations and covenants of this
     Agreement and other written materials reasonably requested by any Bank.
     Borrowers may remove a Revenue-Producing Property from the Unencumbered
     Asset Pool by delivery to the Administrative Agent (for distribution to the
     Banks) of a written notice to that effect, accompanied by a Certificate of
     a Senior Officer of Borrowers setting forth the revised Borrowing Base as
     of the most recently-ended Fiscal Quarter resulting from such removal,
     which removal shall be effective on the third (3rd) day after the date of
     such notice.

     2.12 Representative of Borrowers. Each of Borrowers hereby appoints Parent
     as its agent, attorney-in-fact and representative for the purpose of making
     Requests for Loans, Letter of Credit Requests, payment and prepayment of
     Loans, the giving and receipt of notices by and to Borrowers under this
     Agreement and all other purposes incidental to any of the foregoing. Each
     of Borrowers agrees that any action taken by Parent as the agent,
     attorney-in- fact and representative of such Borrowers shall be binding on
     such Borrowers to the same extent as if directly taken by such Borrower.

     2.13 Increase of Line Commitment

     (a) Provided that no Default or Event of Default shall have occurred and be
     continuing, the Borrowers shall have the option, to be exercised by giving
     written notice to the Administrative Agent on or before July 11, 2003,
     subject to the terms and conditions set forth in this Agreement, to
     increase the Line Commitment up to $50,000,000 (which, provided there has
     been no previous reduction of the aggregate Line Commitment, would result
     in the maximum aggregate Line Commitment being up to $450,000,000). The
     request by the Borrowers to increase the Line Commitment shall constitute a
     representation and warranty by the Borrowers that all of the conditions set
     forth in this Section shall have been satisfied on the date of such
     request.

     (b) The obligations of the Administrative Agent and the Banks to increase
     the aggregate Line Commitment shall be subject to the satisfaction of the
     following conditions precedent on or prior to July 11, 2003:

     Payment of Fees
     . The Borrower shall pay to the Administrative Agent such additional fees
     as are set forth in the Agreement Regarding Fees, which fees shall, when
     paid, be fully earned and non-refundable under any circumstances. From such
     fees, the Administrative Agent shall pay to the Banks acquiring such
     increase fees in accordance with their separate agreement;
     No Default
     . On the date such notice is given and on the date such increase would be
     effective, there shall exist no Default or Event of Default;
     Representations and Warranties
     . Except for representations and warranties which expressly speak as of a
     particular date or which are no longer true and correct as a result of a
     change permitted by this Agreement, the representations and warranties made
     by or on behalf of the Borrowers in the Loan Documents or after the date
     thereof shall have been true and correct in all material respects when made
     and shall also be true and correct in all material respects on the date of
     such notice and on the effective date of such increase, both immediately
     before and after giving effect to such increase;
     Assignments
     . One or more existing Banks shall acquire such increase, subject to the
     approval by Administrative Agent and the Borrowers of the allocations to
     such Banks, provided, however, no Bank shall be obligated to acquire such
     increase without the express written consent of such Bank given in its sole
     discretion; and
     Additional Documents
     . The Borrowers shall execute and deliver to Administrative Agent for the
     Banks such additional documents, instruments, certifications and opinions
     as the Administrative Agent may reasonably require, including, without
     limitation, Line Notes for such increase for each increasing Bank.

     (c) In the event that the Borrowers do not elect to increase the aggregate
     Line Commitment as provided in this Section, such option to increase the
     aggregate Line Commitment shall terminate. The Line Commitment may be
     increased once by up to $50,000,000 in the aggregate or in a lesser amount
     as requested by Borrowers.

     (d) On the effective date of such increase, subject to the payment of any
     breakage costs pursuant to Section 3.8(e), the Banks shall make adjustments
     to the outstanding Line Loans of such Banks so that, after giving effect to
     such increase, the outstanding Line Loans are consistent with their
     respective Pro Rata Share.

     ARTICLE 3

     
     PAYMENTS AND FEES

     3.1 Principal and Interest

     (a) Interest shall be payable on the outstanding daily unpaid principal
     amount of each Advance from the date thereof until payment in full is made
     and shall accrue and be payable at the rates set forth or provided for
     herein before and after Default, before and after maturity, before and
     after judgment, and before and after the commencement of any proceeding
     under any Debtor Relief Law, with interest on overdue interest at the
     Default Rate to the fullest extent permitted by applicable Laws.

     (b) Interest accrued on each Alternate Base Rate Loan shall be due and
     payable on each Monthly Payment Date. Except as otherwise provided in
     Section 3.9, the unpaid principal amount of any Alternate Base Rate Loan
     shall bear interest at a fluctuating rate per annum equal to the Alternate
     Base Rate plus the Applicable Margin. Each change in the interest rate
     under this Section 3.1(b) due to a change in the Alternate Base Rate shall
     take effect simultaneously with the corresponding change in the Alternate
     Base Rate.

     (c) Interest accrued on each LIBOR Rate Loan shall be due and payable on
     each Monthly Payment Date. Except as otherwise provided in Section 3.9, the
     unpaid principal amount of any LIBOR Rate Loan shall bear interest at a
     rate per annum equal to the LIBOR Rate for that LIBOR Rate Loan plus the
     Applicable Margin.

     (d) In the event that any additional interest becomes due and payable for
     any period with respect to a Loan as a result of the Applicable Margin
     being determined based on the Leverage Ratio or any change in the Leverage
     Ratio, and the interest for such period has previously been paid by the
     Borrowers, the Borrowers shall pay to the Administrative Agent for the
     account of the Banks the amount of such increase within ten (10) days of
     demand.

     (e) If not sooner paid, the principal Indebtedness evidenced by the Notes
     shall be payable as follows:

      i.   the amount, if any, by which the principal Indebtedness evidenced by
           the Line Notes (after giving effect to all amounts requested
           thereunder) plus the Letter of Credit Exposure plus the aggregate
           amount of Swing Loans outstanding, at any time exceeds the then
           applicable Line Commitment shall be payable immediately;
           [Intentionally Omitted]
           ;
      ii.  the amount, if any, by which the principal Indebtedness evidenced by
           the Notes (after giving effect to all amounts requested thereunder)
           plus the Letter of Credit Exposure plus the aggregate amount of Swing
           Loans outstanding, at any time exceeds the Borrowing Base shall be
           payable immediately; and
           [Intentionally Omitted]
           ;
      iii. the principal Indebtedness evidenced by the Notes shall in any event
           be payable on the Maturity Date.

     (f) The Notes may, at any time and from time to time, voluntarily be paid
     or prepaid in whole or in part without premium or penalty, except that with
     respect to any voluntary prepayment under this Section, (i) any partial
     prepayment shall be not less than $1,000,000, (ii) the Administrative Agent
     shall have received written notice of any prepayment by 12:00 noon
     Massachusetts time on the date of prepayment (which must be a Banking Day)
     in the case of an Alternate Base Rate Loan, and, in the case of a LIBOR
     Rate Loan, three (3) Banking Days before the date of prepayment, which
     notice shall identify the date and amount of the prepayment and the Loan(s)
     being prepaid, (iii) each prepayment of principal on any Loan shall be
     accompanied by payment of interest accrued to the date of payment on the
     amount of principal paid, (iv) any payment or prepayment of all or any part
     of any LIBOR Rate Loan on a day other than the last day of the applicable
     Interest Period shall be subject to Section 3.8(e) and (v) upon any partial
     prepayment of a LIBOR Rate Loan that reduces it below $2,000,000, the
     remaining portion thereof shall automatically convert to an Alternate Base
     Rate Loan. Notwithstanding the foregoing, no prior notice shall be required
     for the prepayment of any Swing Loan.

     (g) All of the Borrowers' interest in the gross proceeds of each and every
     sale or refinancing of real estate assets of the Borrowers and their
     respective Subsidiaries (whether held directly or indirectly) or of a sale
     of a Borrower as permitted by Section 6.18, less all reasonable costs,
     expenses and commissions paid to unrelated parties and less any
     Indebtedness (other than the Obligations) secured by such asset to be
     satisfied as a part of such sale or refinance, shall be promptly paid by
     the Borrowers to the Administrative Agent for the account of the Banks as a
     prepayment of the Loans to the extent of the outstanding balance of the
     Loans (provided that such amounts may at Borrower's option be deposited
     with Administrative Agent as security for the Obligations and applied
     against the Obligations upon the expiration of the next succeeding LIBOR
     Periods, if applicable, following the occurrence of such event requiring
     such prepayment, to minimize the payment of costs pursuant to Section
     3.8(e). The Borrowers shall upon the request of the Administrative Agent
     enter into such further instruments (including financing statements) to
     further evidence or perfect such security interest. In the event any
     amounts are deposited pursuant to this paragraph, the Borrowers may upon
     the approval of the Administrative Agent obtain a release of amounts from
     such collateral account for such purposes as proceeds of the Loans may be
     used hereunder provided that the Borrowers would otherwise be entitled to
     an Advance under this Agreement. The Banks may elect at any time to apply
     any such deposited amounts as a prepayment of the Loan, provided that in
     connection with such application no costs pursuant to Section 3.8(e) shall
     be charged to Borrowers.

     (h) Unless otherwise approved by the Administrative Agent, the Borrowers
     shall cause all gross proceeds of each and every Debt Offering and Equity
     Offering, less all reasonable costs, fees, expenses, underwriting
     commissions, fees and discounts incurred in connection therewith, to be
     paid by the Borrowers to the Administrative Agent for the account of the
     Banks as a prepayment of the Loans within ten (10) days of the date of such
     offering to the extent of the outstanding balance of the Loans (provided
     that such amounts may at Borrower's option be deposited with Administrative
     Agent as security for the Obligations and applied against the Obligations
     upon the expiration of the next succeeding LIBOR Periods, if applicable,
     following the occurrence of such event requiring such prepayment, to
     minimize the payment of costs pursuant to Section 3.8(e). The Borrowers
     shall upon the request of the Administrative Agent enter into such further
     instruments (including financing statements) to further evidence or perfect
     such security interest. In the event any amounts are deposited pursuant to
     this paragraph, the Borrowers may upon the approval of the Administrative
     Agent obtain a release of amounts from such collateral account for such
     purposes as proceeds of the Loans may be used hereunder provided that the
     Borrowers would otherwise be entitled to an Advance under this Agreement.
     The Banks may elect at any time to apply any such deposited amounts as a
     prepayment of the Loan, provided that in connection with such application
     no costs pursuant to Section 3.8(e) shall be charged to Borrowers.

     3.2 Closing Fee. On the Closing Date, Borrowers shall pay to the
     Administrative Agent the closing fee as heretofore agreed upon pursuant to
     the Agreement Regarding Fees between Borrowers and the Administrative
     Agent. The closing fee paid to the Administrative Agent is solely for its
     own account and is nonrefundable. Administrative Agent shall pay to the
     other Banks on the Closing Date a closing fee in accordance with their
     separate written agreement.

     3.3 [Intentionally Omitted].

 1.  Commitment Fee. From the Closing Date through the Maturity Date, Borrowers
     shall pay to the Administrative Agent, for the ratable accounts of the
     Banks pro rata according to their Pro Rata Share of the Commitments, a
     commitment fee equal to one fifth of one percent (0.20%) on the average
     daily amount by which the Line Commitment exceeds the aggregate daily
     principal Indebtedness evidenced by the Line Notes and the aggregate amount
     of outstanding Letters of Credit. The commitment fee shall be payable
     quarterly in arrears on each Quarterly Payment Date, on any earlier date on
     which the Line Commitment shall be reduced or shall terminate as provided
     in Section 2.7, and on the Maturity Date.
 2.  Agency Fee. Borrowers shall pay to the Administrative Agent an agency fee
     in such amounts and at such times as heretofore agreed pursuant to the
     Agreement Regarding Fees between Borrowers and the Administrative Agent.
     The agency fee paid to the Administrative Agent is solely for its own
     account and is nonrefundable.
 3.  Extension Fees. Borrowers shall pay to the Administrative Agent for the
     account of the Banks an extension fee concurrently with the extension of
     the Maturity Date pursuant to Section 2.10 equal to one fourth of one
     percent (0.25%) of the Commitments.
 4.  Increased Commitment Costs. If any Bank shall determine in good faith that
     the introduction after the Closing Date of any applicable law, rule,
     regulation or guideline regarding capital adequacy, or any change therein
     or any change in the interpretation or administration thereof by any
     central bank or other Governmental Agency charged with the interpretation
     or administration thereof, or compliance by such Bank (or its LIBOR Lending
     Office) or any corporation controlling such Bank, with any request,
     guideline or directive regarding capital adequacy (whether or not having
     the force of Law) of any such central bank or other authority not imposed
     as a result of such Bank's or such corporation's failure to comply with any
     other Laws, affects or would affect the amount of capital required or
     expected to be maintained by such Bank or any corporation controlling such
     Bank and (taking into consideration such Bank's or such corporation's
     policies with respect to capital adequacy and such Bank's desired return on
     capital) determines in good faith that the amount of such capital is
     increased, or the rate of return on capital is reduced, as a consequence of
     its obligations under this Agreement, then, within ten (10) Banking Days
     after demand of such Bank, Borrowers shall pay to such Bank, from time to
     time as specified in good faith by such Bank, additional amounts sufficient
     to compensate such Bank in light of such circumstances, to the extent
     reasonably allocable to such obligations under this Agreement, provided
     that Borrowers shall not be obligated to pay any such amount which arose
     prior to the date which is ninety (90) days preceding the date of such
     demand or is attributable to periods prior to the date which is ninety (90)
     days preceding the date of such demand. Each Bank's determination of such
     amounts shall be conclusive in the absence of manifest error.
 5.  LIBOR Costs and Related Matters.
         [Intentionally Omitted].
      a. If, after the date hereof, the existence or occurrence of any Special
         LIBOR Circumstance:
          i.   shall subject any Bank or its LIBOR Lending Office to any tax,
               duty or other charge or cost with respect to any LIBOR Rate
               Advance, any of its Notes evidencing LIBOR Rate Loans or its
               obligation to make LIBOR Rate Advances, or shall change the basis
               of taxation of payments to any Bank attributable to the principal
               of or interest on any LIBOR Rate Advance or any other amounts due
               under this Agreement in respect of any LIBOR Rate Advance, any of
               its Notes evidencing LIBOR Rate Loans or its obligation to make
               LIBOR Rate Advances (provided, that Borrowers shall not be
               obligated to pay any such amount which arose prior to the date
               which is ninety (90) days preceding the date of such demand or is
               attributable to periods prior to the date which is ninety (90)
               days preceding the date of such demand), excluding (i) taxes
               imposed on or measured in whole or in part by its overall net
               income by (A) any jurisdiction (or political subdivision thereof)
               in which it is organized or maintains its principal office or
               LIBOR Lending Office or (B) any jurisdiction (or political
               subdivision thereof) in which it is "doing business" and (ii) any
               withholding taxes or other taxes based on gross income imposed by
               the United States of America for any period with respect to which
               it has failed to provide Borrowers with the appropriate form or
               forms required by Section 11.21, to the extent such forms are
               then required by applicable Laws;
          ii.  shall impose, modify or deem applicable any reserve not
               applicable or deemed applicable on the date hereof (including any
               reserve imposed by the Board of Governors of the Federal Reserve
               System, special deposit, capital or similar requirements against
               assets of, deposits with or for the account of, or credit
               extended by, any Bank or its LIBOR Lending Office); or
          iii. shall impose on any Bank or its LIBOR Lending Office or the
               London interbank market any other condition affecting any LIBOR
               Rate Advance, any of its Notes evidencing LIBOR Rate Loans, its
               obligation to make LIBOR Rate Advances or this Agreement, or
               shall otherwise affect any of the same;
     
         and the result of any of the foregoing, as determined in good faith by
         such Bank, increases the cost to such Bank or its LIBOR Lending Office
         of making or maintaining any LIBOR Rate Advance or in respect of any
         LIBOR Rate Advance, any of its Notes evidencing LIBOR Rate Loans or its
         obligation to make LIBOR Rate Advances or reduces the amount of any sum
         received or receivable by such Bank or its LIBOR Lending Office with
         respect to any LIBOR Rate Advance, any of its Notes evidencing LIBOR
         Rate Loans or its obligation to make LIBOR Rate Advances (assuming such
         Bank's LIBOR Lending Office had funded 100% of its LIBOR Rate Advance
         in the London interbank market), then, within five (5) Banking Days
         after demand by such Bank (with a copy to the Administrative Agent),
         Borrowers shall pay to such Bank such additional amount or amounts as
         will compensate such Bank for such increased cost or reduction
         (determined as though such Bank's LIBOR Lending Office had funded 100%
         of its LIBOR Rate Advance in the London interbank market). A statement
         of any Bank claiming compensation under this subsection shall be
         conclusive in the absence of manifest error.
     
      b. If, after the date hereof, the existence or occurrence of any Special
         LIBOR Circumstance shall, in the good faith opinion of any Bank, make
         it unlawful or impossible for such Bank or its LIBOR Lending Office to
         make, maintain or fund its portion of any LIBOR Rate Loan, or
         materially restrict the authority of such Bank to purchase or sell, or
         to take deposits of, Dollars in the London interbank market, or to
         determine or charge interest rates based upon the LIBOR Rate, and such
         Bank shall so notify the Administrative Agent, then such Bank's
         obligation to make LIBOR Rate Advances shall be suspended for the
         duration of such illegality or impossibility and the Administrative
         Agent forthwith shall give notice thereof to the other Banks and
         Borrowers. Upon receipt of such notice, the outstanding principal
         amount of such Bank's LIBOR Rate Advances, together with accrued
         interest thereon, automatically shall be converted to Alternate Base
         Rate Advances on either (1) the last day of the LIBOR Period(s)
         applicable to such LIBOR Rate Advances if such Bank may lawfully
         continue to maintain and fund such LIBOR Rate Advances to such day(s)
         or (2) immediately if such Bank may not lawfully continue to fund and
         maintain such LIBOR Rate Advances to such day(s), provided that in such
         event the conversion shall not be subject to payment of a prepayment
         fee under Section 3.8(e). Each Bank agrees to endeavor promptly to
         notify Borrowers of any event of which it has actual knowledge,
         occurring after the Closing Date, which will cause that Bank to notify
         the Administrative Agent under this Section, and agrees to designate a
         different LIBOR Lending Office if such designation will avoid the need
         for such notice and will not, in the good faith judgment of such Bank,
         otherwise be materially disadvantageous to such Bank. In the event that
         any Bank is unable, for the reasons set forth above, to make, maintain
         or fund its portion of any LIBOR Rate Loan, such Bank shall fund such
         amount as an Alternate Base Rate Advance for the same period of time,
         and such amount shall be treated in all respects as an Alternate Base
         Rate Advance. Any Bank whose obligation to make LIBOR Rate Advances has
         been suspended under this Section shall promptly notify the
         Administrative Agent and Borrowers of the cessation of the Special
         LIBOR Circumstance which gave rise to such suspension.
      c. If, with respect to any proposed LIBOR Rate Loan:
          i.  the Administrative Agent reasonably determines that, by reason of
              circumstances affecting the London interbank market generally that
              are beyond the reasonable control of the Banks, deposits in
              Dollars (in the applicable amounts) are not being offered to any
              Bank in the London interbank market for the applicable LIBOR
              Period; or
          ii. the Requisite Banks advise the Administrative Agent that the LIBOR
              Rate as determined by the Administrative Agent (i) does not
              represent the effective pricing to such Banks for deposits in
              Dollars in the London interbank market in the relevant amount for
              the applicable LIBOR Period, or (ii) will not adequately and
              fairly reflect the cost to such Banks of making the applicable
              LIBOR Rate Advances;
     
         then the Administrative Agent forthwith shall give notice thereof to
         Borrowers and the Banks, whereupon until the Administrative Agent
         notifies Borrowers that the circumstances giving rise to such
         suspension no longer exist, the obligation of the Banks to make any
         future LIBOR Rate Advances shall be suspended.
     
      d. Upon payment or prepayment of any LIBOR Rate Advance (other than as the
         result of a conversion required under Section 3.8(c) or as provided in
         the last sentence of each of Section 3.1(h) and 3.1(i) or as the result
         of a conversion of a Swing Loan to a Line Loan as provided in Section
         2.5(d)) on a day other than the last day in the applicable LIBOR Period
         (whether voluntarily, involuntarily, by reason of acceleration, or
         otherwise), or upon the failure of Borrowers (for a reason other than
         the breach by a Bank of its obligation pursuant to Section 2.1(a) to
         make an Advance) to borrow on the date or in the amount specified for a
         LIBOR Rate Loan in any Request for Loan, Borrowers, unless waived by
         the applicable Bank, shall pay to the appropriate Bank within ten (10)
         Banking Days after demand a prepayment fee or failure to borrow fee, as
         the case may be (determined with respect to LIBOR Rate Loans as though
         100% of the LIBOR Rate Advance had been funded in the London interbank
         market) equal to the sum of:
          i.   $250; plus
          ii.  with respect to LIBOR Rate Loans, the amount, if any, by which
               (A) the additional interest that would have accrued on the amount
               prepaid or not borrowed at the LIBOR Rate plus the Applicable
               Margin if that amount had remained or been outstanding through
               the last day of the applicable Interest Period exceeds (B) the
               yield that the Bank could recover by purchasing a debt security
               customarily issued by the Treasury of the United States of
               America having a maturity date ending on the last day of the
               applicable Interest Period (or if no such security is available
               for such period, for the most comparable period for which such
               security may be obtained); said amount shall be reduced to
               present value calculated by using the above referenced United
               States Treasury Securities rate and the number of days remaining
               in the Applicable Interest Period as to which prepayment is made;
               plus
          iii. all out-of-pocket expenses incurred by the Bank reasonably
               attributable to such payment, prepayment or failure to borrow.
     
         Each Bank's determination of the amount of any prepayment fee payable
         under this Section shall be conclusive in the absence of manifest
         error.
     
      e. Each Bank agrees to endeavor promptly to notify Borrowers of any event
         of which it has actual knowledge, occurring after the Closing Date,
         which will entitle such Bank to compensation pursuant to clause (a) or
         clause (b) of this Section 3.8, and agrees to designate a different
         LIBOR Lending Office if such designation will avoid the need for or
         reduce the amount of such compensation and will not, in the good faith
         judgment of such Bank, otherwise be materially disadvantageous to such
         Bank. Any request for compensation by a Bank under this Section 3.8
         shall set forth the basis upon which it has been determined that such
         an amount is due from Borrowers, a calculation of the amount due, and a
         certification that the corresponding costs have been incurred by the
         Bank.

 6.  Late Payments. If any installment of principal or interest or any fee or
     cost or other amount payable under any Loan Document to the Administrative
     Agent or any Bank is not paid when due, it shall thereafter bear interest
     at a fluctuating interest rate per annum (the "Default Rate") at all times
     equal to (i) in the case of interest or principal, the sum of the rate
     otherwise applicable to the Loans, plus 2% and (ii) in the case of any
     other amount, the sum of the Alternate Base Rate plus the Applicable Margin
     applicable to Alternate Base Rate Loans plus 2%, to the fullest extent
     permitted by applicable Laws. Accrued and unpaid interest on past due
     amounts (including, without limitation, interest on past due interest)
     shall be compounded monthly, on the last day of each calendar month, to the
     fullest extent permitted by applicable Laws. In addition, the Borrowers
     shall pay a late charge equal to three percent (3%) of any amount of
     interest and/or principal payable on the Loans or any other amounts payable
     hereunder or under the other Loan Documents which is not paid within ten
     (10) days of the date when due.
 7.  Computation of Interest and Fees. Computation of interest and fees under
     this Agreement shall be calculated on the basis of a year of 360 days and
     the actual number of days elapsed. Interest shall accrue on each Loan for
     the day on which the Loan is made; interest shall not accrue on a Loan, or
     any portion thereof, for the day on which the Loan or such portion is paid.
     Any Loan that is repaid on the same day on which it is made shall bear
     interest for one day. Notwithstanding anything in this Agreement to the
     contrary, interest in excess of the maximum amount permitted by applicable
     Laws shall not accrue or be payable hereunder or under the Notes, and any
     amount paid as interest hereunder or under the Notes which would otherwise
     be in excess of such maximum permitted amount shall instead be treated as a
     payment of principal.
 8.  Non-Banking Days. If any payment to be made by Borrowers or any other Party
     under any Loan Document shall come due on a day other than a Banking Day,
     payment shall instead be considered due on the next succeeding Banking Day,
     unless, in the case of a payment relating to a LIBOR Rate Loan, such next
     succeeding Banking Day is in the next calendar month, in which case such
     payment shall be made on the next preceding Bank Day, and the extension of
     time shall be reflected in computing interest and fees.
 9.  Manner and Treatment of Payments.
      a. Each payment hereunder (except payments pursuant to Sections 3.7, 3.8,
         11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document
         shall be made to the Administrative Agent at the Administrative Agent's
         Office for the account of each of the Banks or the Administrative
         Agent, as the case may be, in immediately available funds not later
         than 1:00 p.m. Massachusetts time, on the day of payment (which must be
         a Banking Day). All payments received after such time, on any Banking
         Day, shall be deemed received on the next succeeding Banking Day. The
         amount of all payments received by the Administrative Agent for the
         account of each Bank shall be immediately paid by the Administrative
         Agent to the applicable Bank in immediately available funds and, if
         such payment was received by the Administrative Agent by 1:00 p.m.,
         Massachusetts time, on a Banking Day and not so made available to the
         account of a Bank on that Banking Day, the Administrative Agent shall
         reimburse that Bank for the cost to such Bank of funding the amount of
         such payment at the Federal Funds Rate. All payments shall be made in
         lawful money of the United States of America.
      b. Each payment or prepayment on account of any Loan shall be applied pro
         rata according to the outstanding Advances made by each Bank comprising
         such Loan.
      c. Each Bank shall use its best efforts to keep a record (in writing or by
         an electronic data entry system) of Advances made by it and payments
         received by it with respect to each of its Notes and, subject to
         Section 10.6(g), such record shall, as against Borrowers, be
         presumptive evidence of the amounts owing. Notwithstanding the
         foregoing sentence, the failure by any Bank to keep such a record shall
         not affect Borrowers' obligation to pay the Obligations.
      d. Each payment of any amount payable by Borrowers or any other Party
         under this Agreement or any other Loan Document shall be made without
         setoff or counterclaim and free and clear of, and without reduction by
         reason of, any taxes, assessments or other charges imposed by any
         Governmental Agency, central bank or comparable authority, excluding
         (i) taxes imposed on or measured in whole or in part by any Bank's
         overall net income by (A) any jurisdiction (or political subdivision
         thereof) in which such Bank is organized or maintains its principal
         office or LIBOR Lending Office or (B) any jurisdiction (or political
         subdivision thereof) in which such Bank is "doing business" and
         (ii) any withholding taxes or other taxes based on gross income imposed
         by the United States of America for any period with respect to which
         any Bank has failed to provide Borrowers with the appropriate form or
         forms required by Section 11.21, to the extent such forms are then
         required by applicable Laws (all such non-excluded taxes, assessments
         or other charges being hereinafter referred to as "Taxes"). To the
         extent that Borrowers are obligated by applicable Laws to make any
         deduction or withholding on account of Taxes from any amount payable to
         any Bank under this Agreement, Borrowers shall (i) make such deduction
         or withholding and pay the same to the relevant Governmental Agency and
         (ii) pay such additional amount to that Bank as is necessary to result
         in that Bank's receiving a net after-Tax amount equal to the amount to
         which that Bank would have been entitled under this Agreement absent
         such deduction or withholding. If and when receipt of such payment
         results in an excess payment or credit to that Bank on account of such
         Taxes, that Bank shall promptly refund such excess to Borrowers.

 10. Funding Sources. Nothing in this Agreement shall be deemed to obligate any
     Bank to obtain the funds for any Loan or Advance in any particular place or
     manner or to constitute a representation by any Bank that it has obtained
     or will obtain the funds for any Loan or Advance in any particular place or
     manner.
 11. Failure to Charge Not Subsequent Waiver. Any decision by the Administrative
     Agent or any Bank not to require payment of any interest (including
     interest arising under Section 3.9), fee, cost or other amount payable
     under any Loan Document, or to calculate any amount payable by a particular
     method, on any occasion shall in no way limit or be deemed a waiver of the
     Administrative Agent's or such Bank's right to require full payment of any
     interest (including interest arising under Section 3.9), fee, cost or other
     amount payable under any Loan Document, or to calculate an amount payable
     by another method that is not inconsistent with this Agreement, on any
     other or subsequent occasion.
 12. Administrative Agent's Right to Assume Payments Will be Made by Borrowers.
     Unless the Administrative Agent shall have been notified by Borrowers prior
     to the date on which any payment to be made by Borrowers hereunder is due
     that Borrowers do not intend to remit such payment, the Administrative
     Agent may, in its discretion, assume that Borrowers have remitted such
     payment when so due and the Administrative Agent may, in its discretion and
     in reliance upon such assumption, make available to each Bank on such
     payment date an amount equal to such Bank's share of such assumed payment.
     If Borrowers have not in fact remitted such payment to the Administrative
     Agent, each Bank shall forthwith on demand repay to the Administrative
     Agent the amount of such assumed payment made available to such Bank,
     together with interest thereon in respect of each day from and including
     the date such amount was made available by the Administrative Agent to such
     Bank to the date such amount is repaid to the Administrative Agent at the
     Federal Funds Rate.
 13. Fee Determination Detail. The Administrative Agent, and any Bank, shall
     provide reasonable detail to Borrowers regarding the manner in which the
     amount of any payment to the Administrative Agent and the Banks, or that
     Bank, under Article 3 has been determined, concurrently with demand for
     such payment.
 14. Survivability. All of Borrowers' obligations under Sections 3.7 and 3.8
     shall survive for the ninety (90) day period following the date on which
     the Commitments are terminated and all Loans hereunder are fully paid, and
     Borrowers shall remain obligated thereunder for all claims under such
     Sections made by any Bank to Borrowers prior to the expiration of such
     period.


REPRESENTATIONS AND WARRANTIES

Borrowers represent and warrant to the Banks that:

 1.  Existence and Qualification; Power; Compliance With Laws. Parent is a
     corporation duly formed, validly existing and in good standing under the
     Laws of Maryland and each other Borrower is a corporation, limited
     partnership or limited liability company duly formed, validly existing and
     in good standing under the Laws of its state of formation. Each of
     Borrowers is duly qualified or registered to transact business and is in
     good standing in each other jurisdiction in which the conduct of its
     business or the ownership or leasing of its Properties makes such
     qualification or registration necessary, except where the failure so to
     qualify or register and to be in good standing would not constitute a
     Material Adverse Effect. Each of Borrowers has all requisite power and
     authority to conduct its business, to own and lease its Properties and to
     execute and deliver each Loan Document to which it is a Party and to
     perform its Obligations. All outstanding shares of capital stock of Parent
     are duly authorized, validly issued, fully paid and non- assessable, and no
     holder thereof has any enforceable right of rescission under any applicable
     state or federal securities Laws. Each of Borrowers is in compliance with
     all Laws and other legal requirements applicable to its business, has
     obtained all authorizations, consents, approvals, orders, licenses and
     permits from, and has accomplished all filings, registrations and
     qualifications with, or obtained exemptions from any of the foregoing from,
     any Governmental Agency that are necessary for the transaction of its
     business, except where the failure so to comply, obtain authorizations,
     etc., file, register, qualify or obtain exemptions does not constitute a
     Material Adverse Effect. Parent is a "real estate investment trust" within
     the meaning of &sect; 856 of the Code, has elected to be treated as a real
     estate investment trust and is subject to federal income taxation as a real
     estate investment trust pursuant to &sect;&sect;856-860 of the Code.
 2.  Authority; Compliance With Other Agreements and Instruments and Government
     Regulations. The execution, delivery and performance by each of Borrowers
     of the Loan Documents to which it is a Party have been duly authorized by
     all necessary corporate, partnership or limited liability company action,
     as applicable, and do not and will not:
      a. Require any consent or approval not heretofore obtained of any partner,
         director, stockholder, security holder or creditor of Borrowers;
      b. Violate or conflict with any provision of Borrowers' charter, articles
         of incorporation, bylaws or other organizational agreements, as
         applicable;
      c. Result in or require the creation or imposition of any Lien or Right of
         Others upon or with respect to any Property now owned or leased or
         hereafter acquired by Borrowers;
      d. Violate any Requirement of Law applicable to Borrowers;
      e. Result in a breach of or constitute a default under, or cause or permit
         the acceleration of any obligation owed under, any indenture or loan or
         credit agreement or any other Contractual Obligation to which Borrowers
         are a party or by which Borrowers or any of their Property is bound or
         affected;

     and none of Borrowers is in violation of, or default under, any Requirement
     of Law or Contractual Obligation, or any indenture, loan or credit
     agreement described in Section 4.2(e), in any respect that constitutes a
     Material Adverse Effect.

 3.  No Governmental Approvals Required. Except as previously obtained or made,
     no authorization, consent, approval, order, license or permit from, or
     filing, registration or qualification with, any Governmental Agency is or
     will be required to authorize or permit under applicable Laws the
     execution, delivery and performance by any of Borrowers of the Loan
     Documents to which it is a Party.
 4.  Subsidiaries. Schedule 4.4 hereto correctly sets forth the names, form of
     legal entity, number of shares of capital stock (or other applicable unit
     of equity interest) issued and outstanding, and the record owner thereof
     and jurisdictions of organization of all Subsidiaries of Parent. Unless
     otherwise indicated in Schedule 4.4, all of the outstanding shares of
     capital stock, or all of the units of equity interest, as the case may be,
     of each such Subsidiary are owned of record and beneficially by Parent,
     there are no outstanding options, warrants or other rights to purchase
     capital stock of any such Subsidiary, and all such shares or equity
     interests so owned are duly authorized, validly issued, fully paid and
     non-assessable, and were issued in compliance with all applicable state and
     federal securities and other Laws, and are free and clear of all Liens and
     Rights of Others, except for Permitted Encumbrances and Permitted Rights of
     Others.
 5.  Financial Statements. Borrowers have furnished to the Banks the audited
     consolidated financial statements of Parent and its Subsidiaries for the
     Fiscal Year ended December 31, 2001 and the unaudited consolidated
     financial statements for the three months ended March 31, 2002. The
     financial statements described above fairly present in all material
     respects the financial condition, results of operations and cash flows as
     of such date and for such period in conformity with Generally Accepted
     Accounting Principles consistently applied.
 6.  No Other Liabilities; No Material Adverse Changes. Borrowers do not have
     any material liability or material contingent liability required under
     Generally Accepted Accounting Principles to be reflected or disclosed, and
     not reflected or disclosed, in the balance sheets described in Section 4.5,
     other than liabilities and contingent liabilities arising in the ordinary
     course of business since the date of such financial statements. As of the
     Closing Date, no circumstance or event has occurred that constitutes a
     Material Adverse Effect. As of any date subsequent to the Closing Date, no
     circumstance or event has occurred that constitutes a Material Adverse
     Effect since the Closing Date.
 7.  Title to Property. Borrowers have valid title to the Property (other than
     assets which are the subject of a Capital Lease Obligation) reflected in
     the balance sheet described in Section 4.5, other than items of Property or
     exceptions to title which are in each case immaterial to Borrowers and
     Property subsequently sold or disposed of in the ordinary course of
     business. Such Property is free and clear of all Liens and Rights of
     Others, other than Liens or Rights of Others described in Schedule 4.7 and
     Permitted Encumbrances and Permitted Rights of Others.
 8.  Intangible Assets. Borrowers own, or possess the right to use to the extent
     necessary in their respective businesses, all material trademarks, trade
     names, copyrights, patents, patent rights, computer software, licenses and
     other Intangible Assets that are used in the conduct of their businesses as
     now operated, and no such Intangible Asset, to the best knowledge of
     Borrowers, conflicts with the valid trademark, trade name, copyright,
     patent, patent right or Intangible Asset of any other Person to the extent
     that such conflict constitutes a Material Adverse Effect.
 9.  Public Utility Holding Company Act. None of Borrowers is a "holding
     company", or a "subsidiary company" of a "holding company", or an
     "affiliate" of a "holding company" or of a "subsidiary company" of a
     "holding company", within the meaning of the Public Utility Holding Company
     Act of 1935, as amended.
 10. Litigation. Except for (a) any matter fully covered as to subject matter
     and amount (subject to applicable deductibles and retentions) by insurance
     for which the insurance carrier has not asserted lack of subject matter
     coverage or reserved its right to do so, (b) any matter, or series of
     related matters, involving a claim against Parent or any of its
     Subsidiaries of less than $5,000,000, (c) matters of an administrative
     nature not involving a claim or charge against Parent or any of its
     Subsidiaries and (d) matters set forth in Schedule 4.10, there are no
     actions, suits, proceedings or investigations pending as to which Parent or
     any of its Subsidiaries have been served or have received notice or, to the
     best knowledge of Borrowers, threatened against or affecting Parent or any
     of its Subsidiaries or any Property of any of them before any Governmental
     Agency, mediator or arbitrator. As of the Closing Date, there are no
     judgments outstanding against or affecting the Parent or any of its
     Subsidiaries or any Property individually or in the aggregate involving
     amounts in excess of $5,000,000.00.
 11. Binding Obligations. Each of the Loan Documents to which Borrowers are a
     Party will, when executed and delivered by Borrowers, constitute the legal,
     valid and binding obligation of Borrowers, enforceable against Borrowers in
     accordance with its terms, except as enforcement may be limited by Debtor
     Relief Laws or equitable principles relating to the granting of specific
     performance and other equitable remedies as a matter of judicial
     discretion.
 12. No Default. No event has occurred and is continuing that is a Default or
     Event of Default.
 13. ERISA.
      a. With respect to each Pension Plan:
          i.   such Pension Plan complies in all material respects with ERISA
               and any other applicable Laws to the extent that noncompliance
               could reasonably be expected to have a Material Adverse Effect;
          ii.  such Pension Plan has not incurred any "accumulated funding
               deficiency" (as defined in Section 302 of ERISA) that could
               reasonably be expected to have a Material Adverse Effect;
          iii. no "reportable event" (as defined in Section 4043 of ERISA, but
               excluding such events as to which the PBGC has by regulation
               waived the requirement therein contained that it be notified
               within thirty days of the occurrence of such event) has occurred
               that could reasonably be expected to have a Material Adverse
               Effect; and
          iv.  none of Parent nor any of its Subsidiaries has engaged in any
               non-exempt "prohibited transaction" (as defined in Section 4975
               of the Code) that could reasonably be expected to have a Material
               Adverse Effect.
     
      b. None of Parent nor any of its Subsidiaries has incurred or expects to
         incur any withdrawal liability to any Multiemployer Plan that could
         reasonably be expected to have a Material Adverse Effect.

 14. Regulations T, U and X; Investment Company Act. No part of the proceeds of
     any Loan hereunder will be used to purchase or carry, or to extend credit
     to others for the purpose of purchasing or carrying, any Margin Stock in
     violation of Regulations T, U and X. Neither Parent nor any of its
     Subsidiaries is or is required to be registered as an "investment company"
     under the Investment Company Act of 1940.
 15. Disclosure. No written statement made by a Senior Officer to the
     Administrative Agent or any Bank in connection with this Agreement, or in
     connection with any Loan, as of the date thereof contained any untrue
     statement of a material fact or omitted a material fact necessary to make
     the statement made not misleading in light of all the circumstances
     existing at the date the statement was made.
 16. Tax Liability. Parent and its Subsidiaries have filed all tax returns which
     are required to be filed, and have paid, or made provision for the payment
     of, all taxes with respect to the periods, Property or transactions covered
     by said returns, or pursuant to any assessment received by Parent or any of
     its Subsidiaries, except (a) such taxes, if any, as are being contested in
     good faith by appropriate proceedings and as to which adequate reserves
     have been established and maintained and (b) immaterial taxes so long as no
     material Property of Parent or any of its Subsidiaries is at impending risk
     of being seized, levied upon or forfeited.
 17. Hazardous Materials. Except as described in Schedule 4.17, as of the
     Closing Date (a) none of Borrowers, nor to the best knowledge of Borrowers,
     any other Person at any time has disposed of, discharged, released or
     threatened the release of any Hazardous Materials on, from or under the
     Real Property in violation of any Hazardous Materials Law that would
     individually or in the aggregate constitute a Material Adverse Effect,
     (b) to the best knowledge of Borrowers, no condition exists that violates
     any Hazardous Material Law affecting any Real Property except for such
     violations that would not individually or in the aggregate constitute a
     Material Adverse Effect, (c) no Real Property or any portion thereof is or
     has been utilized by Borrowers nor, to the best knowledge of Borrowers, any
     other Person as a site for the manufacture of any Hazardous Materials,
     (d) to the extent that any Hazardous Materials are used, generated or
     stored by Borrowers or any other Person on any Real Property, or
     transported to or from such Real Property by Borrowers or any other Person,
     such use, generation, storage and transportation by Borrowers and, to the
     best knowledge of Borrowers, by any other Person are in compliance with all
     Hazardous Materials Laws except for such non-compliance that would not
     constitute a Material Adverse Effect or be materially adverse to the
     interests of the Banks, and (e) no Real Property is subject to any
     remediation, removal, containment or similar action conducted by or on
     behalf of any Borrower or any other Person, or with respect to any such
     Real Property listed on Schedule 4.17 which is subject to any such action,
     the estimated costs for completing such action are as set forth on Schedule
     4.17.
 18. Initial Pool Properties. The Initial Pool Properties described on
     Schedule 4.18 are, as of the Closing Date, Qualified Unencumbered Asset
     Pool Properties and comprise the initial Unencumbered Asset Pool.
 19. Property. All of the Borrowers' and their respective Subsidiaries'
     properties are in good repair and condition, subject to ordinary wear and
     tear, other than with respect to deferred maintenance existing as of the
     date of acquisition of such property as permitted in this Section 4.19 and
     except for such defects relating to properties other than properties in the
     Unencumbered Asset Pool which would not have a Material Adverse Effect. The
     Borrowers further have completed or caused to be completed an appropriate
     investigation of the environmental condition of each such property as of
     the later of (a) the date of the Borrowers' or such Subsidiaries' purchase
     thereof or (b) the date upon which such property was last security for
     Indebtedness of such Borrower or such Subsidiary if such financing was not
     closed on or about the date of the acquisition of such property, including
     preparation of a "Phase I" report and, if appropriate, a "Phase II" report,
     in each case prepared by a recognized environmental consultant in
     accordance with customary standards which discloses that such property is
     not in violation of the representations and covenants set forth in this
     Agreement, unless such violation as to properties in the Unencumbered Asset
     Pool has been disclosed in writing to the Administrative Agent and
     satisfactory remediation actions are being taken. There are no unpaid or
     outstanding real estate or other taxes or assessments on or against any
     property of any Borrower or any of their respective Subsidiaries which are
     payable by such Person (except only real estate or other taxes or
     assessments, that are not yet due and payable). There are no pending
     eminent domain proceedings against any property included within the
     Unencumbered Asset Pool, and, to the knowledge of the Borrowers, no such
     proceedings are presently threatened or contemplated by any taking
     authority which may individually or in the aggregate have a Material
     Adverse Effect. None of the property of Borrowers or their respective
     Subsidiaries is now damaged or injured as a result of any fire, explosion,
     accident, flood or other casualty in any manner which individually or in
     the aggregate would have a Material Adverse Effect. The Real Property owned
     by Parent, each of the other Borrowers and their respective Subsidiaries as
     of the date hereof is set forth on Schedule 4.19 hereto.
 20. Brokers. None of the Borrowers nor any of their respective Subsidiaries has
     engaged or otherwise dealt with any broker, finder or similar entity in
     connection with this Agreement or the Loans contemplated hereunder.
 21. Other Debt. None of the Borrowers or any of their respective Subsidiaries
     is in default (after expiration of all applicable grace and cure periods)
     in the payment of any other Indebtedness or under any mortgage, deed of
     trust, security agreement, financing agreement or indenture involving
     Indebtedness of $5,000,000.00 or more or under any other material agreement
     or lease to which any of them is a party. None of the Borrowers is a party
     to or bound by any agreement, instrument or indenture that may require the
     subordination in right or time of payment of any of the Obligations to any
     other indebtedness or obligation of such Borrower. Schedule 4.21 hereto
     sets forth all of the Indebtedness of the type described in Sections 6.11
     and 6.12 of the Borrowers and their respective Subsidiaries as of the date
     hereof.
 22. Solvency. As of the Closing Date and after giving effect to the
     transactions contemplated by this Agreement and the other Loan Documents,
     including all of the Loans made or to be made hereunder, none of the
     Borrowers is insolvent on a balance sheet basis such that the sum of such
     Person's assets exceeds the sum of such Person's liabilities, each Borrower
     is able to pay its debts as they become due, and each Borrower has
     sufficient capital to carry on its business.
 23. No Fraudulent Intent. Neither the execution and delivery of this Agreement
     or any of the other Loan Documents nor the performance of any actions
     required hereunder or thereunder is being undertaken by any Borrower with
     or as a result of any actual intent by any of such Persons to hinder, delay
     or defraud any entity to which any of such Persons is now or will hereafter
     become indebted.
 24. Transaction in Best Interests of Borrowers; Consideration. The transaction
     evidenced by this Agreement and the other Loan Documents is in the best
     interests of the Borrowers. The direct and indirect benefits to inure to
     the Borrowers pursuant to this Agreement and the other Loan Documents
     constitute substantially more than "reasonably equivalent value" (as such
     term is used in Section 548 of the Bankruptcy Code) and "valuable
     consideration," "fair value," and "fair consideration" (as such terms are
     used in any applicable state fraudulent conveyance law), in exchange for
     the benefits to be provided by the Borrowers pursuant to this Agreement and
     the other Loan Documents, and but for the willingness of the Borrowers to
     be jointly and severally liable as co-borrowers for the Loan, Borrowers
     would be unable to obtain the financing contemplated hereunder which
     financing will enable the Borrowers and their respective Subsidiaries to
     have available financing to conduct and expand their business.
 25. No Bankruptcy Filing. None of the Borrowers nor any of their respective
     Subsidiaries is contemplating either the filing of a petition by it under
     any state or federal bankruptcy or insolvency laws or the liquidation of
     its assets or property, and none of the Borrowers has any knowledge of any
     Person contemplating the filing of any such petition against it or any of
     such other Persons.


AFFIRMATIVE COVENANTS
(OTHER THAN INFORMATION AND
REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrowers and their respective Subsidiaries shall,
unless the Administrative Agent (with the written approval of the Requisite
Banks) otherwise consents:

 1.  Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
     taxes, assessments and governmental charges or levies imposed upon any of
     them, upon their respective Property or any part thereof and upon their
     respective income or profits or any part thereof, and all claims for labor,
     materials or supplies that if unpaid might by law become a lien or charge
     upon any of their respective Property, except that Borrowers and their
     respective Subsidiaries shall not be required to pay or cause to be paid
     (a) any tax, assessment, charge, levy or claim that is not yet past due, or
     is being contested in good faith by appropriate proceedings so long as the
     relevant entity has established and maintains adequate reserves for the
     payment of the same or (b) any immaterial tax or claim so long as no
     material Property of Borrowers or their Subsidiaries is at immediate risk
     of being seized, levied upon or forfeited.
 2.  Preservation of Existence. Preserve and maintain their respective
     existences in the jurisdiction of their formation and all material
     authorizations, rights, franchises, privileges, consents, approvals,
     orders, licenses, permits, or registrations from any Governmental Agency
     that are necessary for the transaction of their respective business and
     qualify and remain qualified to transact business in each jurisdiction in
     which such qualification is necessary in view of their respective business
     or the ownership or leasing of their respective Properties except (a) as
     otherwise permitted by this Agreement and (b) where the failure to so
     qualify or remain qualified would not constitute a Material Adverse Effect.
 3.  Maintenance of Real Properties. Maintain, preserve and protect all of their
     respective Real Properties in good order and condition, subject to wear and
     tear in the ordinary course of business, and not permit any waste of their
     respective Real Properties, except that the failure to maintain, preserve
     and protect a particular item of Real Property that is at the end of its
     useful life or that is not of significant value, either intrinsically or to
     the operations of Borrowers or their respective Subsidiaries, shall not
     constitute a violation of this covenant.
 4.  Maintenance of Insurance. Maintain liability, casualty and other insurance
     (subject to customary deductibles and retentions) with responsible
     insurance companies in such amounts and against such risks as is carried by
     responsible companies engaged in similar businesses and owning similar
     assets in the general areas in which Borrowers or such Subsidiaries, as
     applicable, operate. Without limiting the foregoing, each Borrower shall
     maintain for itself, and its Subsidiaries, or cause each of its
     Subsidiaries to maintain, terrorism insurance at least in an amount
     equivalent to the amount of terrorism insurance coverage maintained by
     Borrowers and their respective Subsidiaries as of the Closing Date to the
     extent that such insurance is available at commercially reasonable rates.
 5.  Compliance With Laws. Comply with all Requirements of Law noncompliance
     with which constitutes a Material Adverse Effect, except that Borrowers or
     such Subsidiaries need not comply with a Requirement of Law then being
     contested by any of them in good faith by appropriate proceedings.
 6.  [Intentionally Omitted].
 7.  Keeping of Records and Books of Account. Keep adequate records and books of
     account reflecting all financial transactions in conformity with Generally
     Accepted Accounting Principles, consistently applied, and in material
     conformity with all applicable requirements of any Governmental Agency
     having regulatory jurisdiction over Borrowers and their respective
     Subsidiaries.
 8.  Compliance With Agreements. Promptly and fully comply with all Contractual
     Obligations to which any one or more of them is a party, except for any
     such Contractual Obligations (a) the performance of which would cause a
     Default or (b) then being contested by any of them in good faith by
     appropriate proceedings or if the failure to comply with such agreements,
     indentures, leases or instruments does not constitute a Material Adverse
     Effect.
 9.  Use of Proceeds. Use the proceeds of all Loans and issuances of Letters of
     Credit for working capital and general corporate purposes of Borrowers,
     including the acquisition and/or improvement of Revenue-Producing
     Properties and land, and to pay closing costs and expenses in connection
     with the closing of this Agreement.
 10. Hazardous Materials Laws. Keep and maintain all Real Property and each
     portion thereof in compliance in all material respects with all applicable
     Hazardous Materials Laws and promptly notify the Administrative Agent in
     writing (attaching a copy of any pertinent written material) of (a) any and
     all material enforcement, cleanup, removal or other governmental or
     regulatory actions instituted, completed or threatened in writing by a
     Governmental Agency pursuant to any applicable Hazardous Materials Laws,
     (b) any and all material claims made or threatened in writing by any Person
     against Borrowers or their respective Subsidiaries relating to damage,
     contribution, cost recovery, compensation, loss or injury resulting from
     any Hazardous Materials and (c) discovery by any Senior Officer of any of
     Borrowers or any of their respective Subsidiaries of any material
     occurrence or condition on any Real Property or on any real property
     adjoining or in the vicinity of such Real Property that could reasonably be
     expected to cause such Real Property or any part thereof to be subject to
     any restrictions on the ownership, occupancy, transferability or use of
     such Real Property under any applicable Hazardous Materials Laws.
 11. Unencumbered Asset Pool. Cause each Revenue- Producing Property in the
     Unencumbered Asset Pool to remain a Qualified Unencumbered Asset Pool
     Property so long as it is in the Unencumbered Asset Pool; provided that
     nothing herein shall preclude the removal of any Revenue-Producing Property
     from the Unencumbered Asset Pool pursuant to Section 2.11.
 12. REIT Status. Maintain the status and election of Parent as a "real estate
     investment trust" under &sect; 856 of the Code and comply with the dividend
     and other requirements applicable under &sect; 857(a) of the Code.
 13. Additional Borrowers. Cause each Wholly-Owned Subsidiary of Parent which is
     not then a Borrower and which holds a Revenue- Producing Property that is
     or will become part of the Unencumbered Asset Pool to execute and deliver
     the Joinder Agreement concurrently with the addition of such
     Revenue-Producing Property to the Unencumbered Asset Pool.
 14. Inspection of Properties and Books. Permit the Banks, through the
     Administrative Agent or any representative designated by the Administrative
     Agent, at the Borrowers' expense, to visit and inspect any of the
     properties of the Borrowers or any of their respective Subsidiaries
     (subject to the rights of any tenants), to examine the books of account of
     the Borrowers and their respective Subsidiaries (and to make copies thereof
     and extracts therefrom) and to discuss the affairs, finances and accounts
     of the Borrowers and their respective Subsidiaries with, and to be advised
     as to the same by, their Senior Officers, all at such reasonable times
     (typically during normal business hours) and intervals as the
     Administrative Agent or any Bank may reasonably request upon not less than
     four (4) Banking Days notice; provided, however, that inspections made at
     the Borrowers' expense shall be limited to once per year, unless an Event
     of Default shall have occurred and be continuing. The Banks shall use good
     faith efforts to coordinate such visits and inspections so as to minimize
     the interference with and disruption to the Borrowers' or such
     Subsidiaries' normal business operations.
 15. More Restrictive Agreements. Promptly notify the Administrative Agent
     should any Borrower or any Subsidiary of Borrowers enter into or modify any
     agreements or documents pertaining to any existing or future Indebtedness,
     Debt Offering or issuance of Preferred Equity, which agreements or
     documents include covenants, whether affirmative or negative, which are
     individually or in the aggregate more restrictive as to the matters covered
     by Sections 5.17, 6.1, 6.5 through 6.13, inclusive, or 6.15 (or any other
     provisions which may have the same practical effect as any of the
     foregoing) against any Borrower or their respective Subsidiaries than those
     set forth in Sections 5.17, 6.1, 6.5 through 6.13, inclusive, or 6.15 (or
     any other provision which may have the same practical effect as any of the
     foregoing) or which provide for a guaranty of the obligations thereunder by
     a Person that is not liable for the Obligations. If requested by the
     Requisite Banks, the Borrowers, the Administrative Agent, and the Requisite
     Banks shall promptly amend this Agreement and the other Loan Documents to
     include some or all of such more restrictive provisions or provide for a
     guaranty of the Obligations by such Person as determined by the Requisite
     Banks in their sole discretion. Notwithstanding the foregoing, this Section
     5.15 shall not apply to covenants contained in any agreements or documents
     that relate only to specific Real Property that is collateral for any
     existing or future Indebtedness of any of the Borrowers or their
     Subsidiaries that is permitted by the terms of this Agreement.
 16. Distributions of Income to the Borrowers. Cause all of their respective
     Subsidiaries to promptly transfer to such Borrower (but not less frequently
     than once each fiscal quarter of such Borrower), whether in the form of
     dividends, distributions or otherwise, all profits, proceeds or other
     income relating to or arising from its Subsidiaries' use, operation,
     financing, refinancing, sale or other disposition of their respective
     assets and properties in excess of $2,500,000.00 in the aggregate after
     (a) the payment by each Subsidiary of its Debt Service and operating
     expenses for such quarter and (b) the establishment of reasonable reserves
     for the payment of operating expenses not paid on at least a quarterly
     basis and capital improvements to be made to such Subsidiary's assets and
     properties approved by such Subsidiary in the ordinary course of business
     consistent with its past practices.
 17. Unencumbered Asset Pool.
      a. Cause each of the Revenue-Producing Properties in the Unencumbered
         Asset Pool to satisfy all of the following conditions:
          i.   the Revenue-Producing Properties shall be owned by a Borrower or
               leased by a Borrower pursuant to a Mortgageable Ground Lease
               (subject to the terms of this Agreement);
          ii.  no more than twenty-five percent (25%) of the Asset Value of the
               Revenue- Producing Properties in the Unencumbered Asset Pool may
               be leased by a Borrower pursuant to a Mortgageable Ground Lease;
          iii. the Revenue-Producing Properties in the Unencumbered Asset Pool
               shall consist solely of Revenue-Producing Properties which have
               an aggregate occupancy level (on a portfolio basis) of at least
               eighty-five percent (85%) as of the end of the previous four (4)
               fiscal quarters of the Borrowers based on bona fide arms-length
               tenant leases which are in full force and effect requiring
               current rental payments and which are in good standing; and
          iv.  no more than thirty-five percent (35%) of the Asset Value of the
               Revenue- Producing Properties in the Unencumbered Asset Pool may
               be located in any one city or metropolitan area; provided that no
               more than forty percent (40%) of the Asset Value of the
               Revenue-Producing Properties in the Unencumbered Asset Pool may
               be located in suburban Washington, D.C.
     
      b. Provide to the Administrative Agent as of the Closing Date and
         concurrently with the delivery of the financial statements described in
         Section 7.1(c) as part of the Compliance Certificate required pursuant
         to Section 7.2 (i) a list of the Revenue-Producing Properties in the
         Unencumbered Asset Pool, (ii) the certification of a Senior Officer of
         the Borrowers of the Asset Values of such properties and that such
         properties are in compliance with Section 5.17(a), (iii) operating
         statements setting forth the NOI and Net Capital Expenditures for each
         of the Revenue-Producing Properties in the Unencumbered Asset Pool for
         the previous four (4) fiscal quarters (or such shorter period as the
         Revenue-Producing Property has been held by the Borrowers if such
         statements are not available to Borrowers) certified as true and
         correct by a Senior Officer of the Borrowers, and (iv) a certificate
         that the Revenue-Producing Properties in the Unencumbered Asset Pool
         comply with the terms of Sections 4.17 and 4.19. In the event that all
         or any material portion of a Revenue-Producing Property within the
         Unencumbered Asset Pool shall be damaged or taken by condemnation, then
         such property shall no longer be a part of the Unencumbered Asset Pool
         unless and until any damage to such Revenue-Producing Property is
         repaired or restored, such Revenue-Producing Property becomes fully
         operational and the Administrative Agent shall receive evidence
         satisfactory to the Administrative Agent of the value and NOI of such
         Revenue-Producing Property following such repair or restoration.


NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrowers and their respective Subsidiaries shall
not, unless the Administrative Agent (with the written approval of the Requisite
Banks or, if required by Section 12.1, of all of the Banks) otherwise consents:

     
     Mergers
     . Merge or consolidate with or into any Person,
     except
     a merger or consolidation of one or more Borrowers with and into another
     Borrower or one or more Subsidiaries with and into another Subsidiary or a
     Borrower or a merger or consolidation where Parent or a Borrower is the
     surviving corporation that does not result in a Change in Control.
 1.  ERISA. (a) At any time, permit any Pension Plan to: (i) engage in any
     non-exempt "prohibited transaction" (as defined in Section 4975 of the
     Code) which could reasonably be expected to result in a Material Adverse
     Effect, (ii) fail to comply with ERISA which could reasonably be expected
     to result in a Material Adverse Effect, (iii) incur any material
     "accumulated funding deficiency" (as defined in Section 302 of ERISA) which
     could reasonably be expected to result in a Material Adverse Effect or
     (iv)  terminate in any manner which could reasonably be expected to result
     in a Material Adverse Effect, or (b) withdraw, completely or partially,
     from any Multiemployer Plan if to do so could reasonably be expected to
     result in a Material Adverse Effect.
 2.  Change in Nature of Business. Make any material change in the principal
     nature of the business of Borrowers, such business being the acquisition,
     ownership, development and renovation of buildings for use as office or,
     with respect to the life science industry only, office/laboratory, research
     or manufacturing/warehouse properties.
 3.  Transactions with Affiliates. Enter into any transaction of any kind with
     any Affiliate of Borrowers or their respective Subsidiaries other than
     (a) salary, bonus, employee stock option, relocation assistance and other
     compensation arrangements with directors or officers in the ordinary course
     of business, (b) transactions that are fully disclosed to the board of
     directors of Parent and expressly authorized by a resolution of the board
     of directors of Parent which is approved by a majority of the directors not
     having an interest in the transaction, (c) transactions expressly permitted
     by this Agreement, (d) transactions between one Borrower and another
     Borrower or one Subsidiary and another Subsidiary or one Subsidiary and a
     Borrower and (e) transactions on overall terms at least as favorable to
     Borrowers or their Subsidiaries as would be the case in an arm's-length
     transaction between unrelated parties of equal bargaining power.
 4.  Leverage Ratio. Permit the Leverage Ratio, as of the last day of any Fiscal
     Quarter, to be greater than .55 to 1.00.
 5.  Debt Service Coverage. Permit Debt Service Coverage, as of the last day of
     any Fiscal Quarter, to be less than 2.0 to 1.00.
 6.  Fixed Charge Coverage. Permit Fixed Charge Coverage, as of the last day of
     any Fiscal Quarter, to be less than 1.70 to 1.00.
 7.  Distributions. Make any Distribution (a) with respect to any Fiscal Quarter
     or Fiscal Year in excess of (i) an amount equal to 90% of Funds From
     Operations of Parent and its Subsidiaries for that Fiscal Quarter or Fiscal
     Year or (ii) an amount equal to 100% of Funds Available for Distribution of
     Parent and its Subsidiaries for the four (4) consecutive Fiscal Quarters
     ending prior to the Fiscal Quarter in which such Distribution is paid
     (provided that Parent shall be permitted to pay the minimum Distribution
     required under the Code to maintain and preserve Parent's status as a real
     estate investment trust under the Code, as evidenced by a certification of
     a Senior Officer of Parent containing calculations in reasonable detail
     satisfactory in form and substance to the Administrative Agent, if such
     Distribution is greater than the amount set forth in clause (a) (i) and
     (ii) above) (provided further that if an Event of Default has occurred and
     is continuing, Borrowers may only make the Distributions permitted under
     Section 6.8(b)), or (b) during the continuance of an Event of Default, in
     excess of the minimum amount necessary to comply with &sect; 857(a) of the
     Code.
 8.  Stockholders' Equity. Permit Stockholders' Equity, as of the last day of
     any Fiscal Quarter, to be less than the sum of (a) $300,000,000 plus (b)
     ninety percent of the net proceeds from any Equity Offering of any Borrower
     made after the Closing Date.
 9.  [Intentionally Omitted].
 10. Secured Debt. Permit Secured Debt of Parent and its Subsidiaries to exceed
     an amount equal to 40% of Adjusted Tangible Assets as of the most recently
     ended Fiscal Quarter.
 11. Recourse Debt. Permit recourse Indebtedness (whether secured or unsecured)
     of Parent and its Subsidiaries (excluding the Obligations) to exceed an
     amount equal to 25% of Adjusted Tangible Assets as of the most recently
     ended Fiscal Quarter.
 12. [Intentionally Omitted].
 13. Negative Pledges. Grant to any Person a Negative Pledge on any
     Revenue-Producing Property of Parent and its Subsidiaries that, as of the
     later of the "Closing Date" of the Original Credit Agreement or the date of
     its acquisition, is not subject to a Lien (other than Permitted
     Encumbrances).
 14. [Intentionally Omitted].
 15. Limiting Agreements. Enter into any agreement, instrument or transaction
     which has or may have the effect of prohibiting or limiting any Borrower's
     ability to pledge to Administrative Agent the Revenue- Producing Property
     within the Unencumbered Asset Pool. Borrowers and their respective
     Subsidiaries shall take, such actions as are necessary to preserve the
     right and ability of Borrowers to pledge those Revenue-Producing Properties
     without any such pledge after the date hereof causing or permitting the
     acceleration (after the giving of notice or the passage of time, or
     otherwise) of any other Indebtedness of Borrowers or any of their
     respective Subsidiaries. Borrowers shall, upon demand, provide to the
     Administrative Agent such evidence as the Administrative Agent may
     reasonably require to evidence compliance with this Section 6.16, which
     evidence shall include, without limitation, copies of any agreements or
     instruments which would in any way restrict or limit a Borrower's ability
     to pledge assets as security for Indebtedness, or which provide for the
     occurrence of a default (after the giving of notice or the passage of time,
     or otherwise) if assets are pledged in the future as security for
     Indebtedness of such Borrower or any of its Subsidiaries.
 16. [Intentionally Omitted].
     Restrictions on Transfer
     . Parent will not, directly or indirectly, make or permit to be made, by
     voluntary or involuntary means, any sale, assignment, transfer,
     disposition, mortgage, pledge, hypothecation or encumbrance of its direct
     or indirect interest in Operating Partnership, ARE, QRS or any other
     Borrower (provided that the foregoing shall not prohibit transfers of
     Parent's interest in Operating Partnership, ARE, QRS or any other Borrower
     provided such Borrower remains a Wholly-Owned Subsidiary of Parent), or any
     dilution of its direct or indirect interest in Operating Partnership, ARE,
     QRS or any other Borrower. Parent shall not in any manner transfer, assign,
     diminish or otherwise restrict its direct or indirect right to vote or
     other rights with respect to Operating Partnership, ARE, QRS or any other
     Borrower. Notwithstanding the foregoing, Parent may sell, assign, transfer
     or dispose of its interest in another Borrower (other than Operating
     Partnership) that is a Subsidiary of Parent, provided that on or before the
     closing of such sale the Borrower shall have delivered to the
     Administrative Agent a certification, together with such other evidence as
     Administrative Agent may require, that the Borrowers will be in compliance
     with all covenants in this Agreement after giving effect to such sale,
     assignment, transfer or other disposition, and provided further that from
     and after any such sale, the assets of such Borrower shall no longer be
     included within the Unencumbered Asset Pool. In the event that the Borrower
     shall comply with the foregoing provisions, such Borrower shall be released
     from liability under this Agreement by the Administrative Agent. The
     Administrative Agent may also release a Borrower from liability if all of
     the Revenue Producing Properties of such Borrower are sold (subject to the
     requirement in Section
     3.1(h)
     that the gross proceeds of any such sale be deposited with the
     Administrative Agent) or all of the Revenue Producing Properties of such
     Borrower cease to be Unencumbered, provided that on or before the effective
     date of such release, the Borrowers shall have delivered to the
     Administrative Agent a certification, together with such other evidence as
     the Administrative Agent may require, that the Borrowers will be in
     compliance with all covenants in this Agreement after giving effect to such
     release.
 17. Permitted Assets.
      a. Permit the book value of the Permitted Assets, as of the most recently
         ended Fiscal Quarter, to be more than 25% of the Adjusted Tangible
         Assets. For purposes of this Section 6.19 the book value of any
         Permitted Asset not owned 100%, directly or indirectly, by Parent or
         any of its Subsidiaries shall be adjusted by multiplying the same by
         the Parent's or such Subsidiaries' interest in such Permitted Asset
         during the fiscal quarter of the Parent ending as of any date of
         determination of such book value.
      b. Permit any Borrower or any Subsidiary or Affiliate thereof, to engage,
         directly or indirectly, in the ground-up development of Real Property
         except for the ground-up development of Real Property for its own
         account of properties to be used principally for office,
         office/laboratory, research or manufacturing/warehouse purposes
         provided that such development shall be limited to such number of
         projects with respect to which the aggregate cost as of the date of
         computation of acquiring Real Property and developing, constructing,
         renovating, rehabilitating and leasing the improvements thereon
         (assuming the full cost of completion thereof) does not at any time
         exceed fifteen percent (15%) of the Adjusted Tangible Assets as of the
         most recently ended Fiscal Quarter (such projects are hereinafter
         referred to collectively as the "Development Investments"). A project
         shall be considered to be a Development Investment from the issuance of
         permits for construction until final certificates of occupancy or their
         equivalent have been issued for the project. For purposes of this
         Section 6.19 the term "development" shall include new construction or
         the substantial renovation or expansion of improvements to real
         property.
      c. Make Investments in (i) any Person that is not a Wholly-Owned
         Subsidiary of Parent existing as of the date hereof or new Wholly-Owned
         Subsidiaries of Parent acquired or created after the date of this
         Agreement which become Borrowers except as permitted in Section
         6.19(c)(ii), or (ii) any Person (other than Investments by a Subsidiary
         of Parent in Parent), if the aggregate value of the Investments
         pursuant to this Section 6.19(c)(ii) shall exceed fifteen percent (15%)
         of the Adjusted Tangible Assets as of the most recently- ended Fiscal
         Quarter.

 18. Equity Forwards. Contract, create, incur, acquire, issue, assume or suffer
     to exist any equity index swap, equity forward transaction, other equity
     swap, equity futures agreement or arrangement, or any similar equity based
     agreement or arrangement.


INFORMATION AND REPORTING REQUIREMENTS

 1. Financial and Business Information. So long as any Advance remains unpaid,
    or any Letter of Credit remains outstanding, or any other Obligation remains
    unpaid, or any portion of the Commitments remains in force, Borrowers shall,
    unless the Administrative Agent (with the written approval of the Requisite
    Banks) otherwise consents, at Borrowers' sole expense, deliver to the
    Administrative Agent for distribution by it to the Banks, a sufficient
    number of copies for all of the Banks of the following:
     a. As soon as practicable, and in any event within 60 days after the end of
        each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
        Year), the consolidated balance sheet of Parent and its Subsidiaries as
        at the end of such Fiscal Quarter and the consolidated statements of
        operations and cash flows for such Fiscal Quarter, and the portion of
        the Fiscal Year ended with such Fiscal Quarter, all in reasonable
        detail. Such financial statements shall be certified by a Senior Officer
        of Parent as fairly presenting the financial condition, results of
        operations and cash flows of Parent and its Subsidiaries in accordance
        with Generally Accepted Accounting Principles (other than footnote
        disclosures), consistently applied, as at such date and for such
        periods, subject only to normal year-end accruals and audit adjustments;
     b. As soon as practicable, and in any event within 60 days after the end of
        each Fiscal Quarter, a Pricing Certificate setting forth a calculation
        of the Leverage Ratio as of the last day of such Fiscal Quarter, and
        providing reasonable detail as to the calculation thereof, which
        calculations in the case of the fourth Fiscal Quarter in any Fiscal Year
        shall be based on the preliminary unaudited financial statements of
        Parent and its Subsidiaries for such Fiscal Quarter, and as soon as
        practicable thereafter, in the event of any material variance in the
        actual calculation of the Leverage Ratio from such preliminary
        calculation, a revised Pricing Certificate setting forth the actual
        calculation thereof;
     c. As soon as practicable, and in any event within 60 days after the end of
        each Fiscal Quarter, statements of operating income for such Fiscal
        Quarter and Fiscal Year to date for each of the Revenue-Producing
        Properties in the Unencumbered Asset Pool and a summary Rent Roll for
        each of the Revenue- Producing Properties in the Unencumbered Asset
        Pool, each in reasonable detail;
     d. As soon as practicable, and in any event within 60 days after the end of
        each Fiscal Quarter, supplemental disclosure information setting forth
        the effect on Net Income reflected in the financial statements for such
        Fiscal Quarter and Fiscal Year to date of any difference between the
        rents payable by tenants during the periods covered by such financial
        statements and the "straight line" rents payable over the terms of their
        respective leases, in reasonable detail;
     e. As soon as practicable, and in any event within 120 days after the end
        of each Fiscal Year, the consolidated balance sheet of Parent and its
        Subsidiaries as at the end of such Fiscal Year and the consolidated
        statements of operations, stockholders' equity and cash flows, in each
        case of Parent and its Subsidiaries for such Fiscal Year, all in
        reasonable detail. Such financial statements shall be prepared in
        accordance with Generally Accepted Accounting Principles, consistently
        applied, and shall be accompanied by a report of Ernst & Young LLP or
        other independent public accountants of recognized standing selected by
        Parent and reasonably satisfactory to the Requisite Banks, which report
        shall be prepared in accordance with generally accepted auditing
        standards as at such date, and shall not be subject to any
        qualifications or exceptions as to the scope of the audit nor to any
        other qualification or exception determined by the Requisite Banks in
        their good faith business judgment to be adverse to the interests of the
        Banks;
     f. As soon as practicable, and in any event before the commencement of each
        Fiscal Year, a budget and projection by Fiscal Quarter for that Fiscal
        Year and by Fiscal Year for the next two succeeding Fiscal Years,
        including for the first such Fiscal Year, projected consolidated balance
        sheets, statements of operations and statements of cash flow and, for
        the second and third such Fiscal Years, projected consolidated condensed
        balance sheets and statements of operations and cash flows, of Parent
        and its Subsidiaries, all in reasonable detail;
     g. Promptly after request by the Administrative Agent or any Bank, copies
        of any detailed audit reports, management letters or recommendations
        submitted to the board of directors (or the audit committee of the board
        of directors) of Parent by independent accountants in connection with
        the accounts or books of Parent or any of its Subsidiaries, or any audit
        of any of them;
     h. Promptly after the same are available, and in any event within five (5)
        Banking Days after filing with the Securities and Exchange Commission,
        copies of each annual report, proxy or financial statement or other
        report or communication sent to the stockholders of Parent, and copies
        of all annual, regular, periodic and special reports and registration
        statements which Parent may file or be required to file with the
        Securities and Exchange Commission under Section 13 or 15(d) of the
        Securities Exchange Act of 1934, as amended, and not otherwise required
        to be delivered to the Banks pursuant to other provisions of this
        Section 7.1;
     i. Promptly after request by the Administrative Agent or any Bank, copies
        of any other report or other document that was filed by Borrowers with
        any Governmental Agency;
     j. Promptly upon a Senior Officer becoming aware, and in any event within
        five (5) Banking Days after becoming aware, of the occurrence of any
        (i) "reportable event" (as such term is defined in Section 4043 of
        ERISA, but excluding such events as to which the PBGC has by regulation
        waived the requirement therein contained that it be notified within
        thirty days of the occurrence of such event) or (ii) non-exempt
        "prohibited transaction" (as such term is defined in Section 406 of
        ERISA or Section 4975 of the Code) involving any Pension Plan or any
        trust created thereunder, telephonic notice specifying the nature
        thereof, and, no more than two (2) Banking Days after such telephonic
        notice, written notice again specifying the nature thereof and
        specifying what action Borrowers are taking or propose to take with
        respect thereto, and, when known, any action taken by the Internal
        Revenue Service with respect thereto;
     k. As soon as practicable, and in any event within two (2) Banking Days
        after a Senior Officer becomes aware of the existence of any condition
        or event which constitutes a Default or Event of Default, telephonic
        notice specifying the nature and period of existence thereof, and, no
        more than two (2) Banking Days after such telephonic notice, written
        notice again specifying the nature and period of existence thereof and
        specifying what action Borrowers are taking or propose to take with
        respect thereto;
     l. Promptly upon a Senior Officer becoming aware that (i) any Person has
        commenced a legal proceeding with respect to a claim against Borrowers
        that is $1,000,000 or more in excess of the amount thereof that is fully
        covered by insurance, (ii) any creditor under a credit agreement
        involving Indebtedness of $1,000,000 or more or any lessor under a lease
        involving aggregate rent of $1,000,000 or more has asserted a default
        thereunder on the part of Borrowers or, (iii) any Person has commenced a
        legal proceeding with respect to a claim against Borrowers under a
        contract (that is not a credit agreement or material lease) in excess of
        $1,000,000 or which otherwise may reasonably be expected to result in a
        Material Adverse Effect, a written notice describing the pertinent facts
        relating thereto and what action Borrowers are taking or propose to take
        with respect thereto;
     m. Promptly upon request after they are filed with the Internal Revenue
        Service, copies of all annual federal income tax returns and amendments
        thereto of each of the Borrowers;
     n. Not later than sixty (60) days after the end of each fiscal quarter of
        the Borrowers (including the fourth fiscal quarter in each year), a list
        (which may be included in the Compliance Certificates) setting forth the
        following information with respect to each new Subsidiary or Controlled
        Entity of any of the Borrowers: (i) the name, structure and ownership of
        the Subsidiary or Controlled Entity, (ii) a description of the property
        owned by such Subsidiary or Controlled Entity, and (iii) such other
        information as the Administrative Agent may reasonably request;
     o. Simultaneously with the delivery of the financial statements referred to
        in Section 7.1(e) above (if such information is not otherwise included
        in the financial statements or other information presented to the Banks
        pursuant to this Section 7.1), a statement (which may be included in the
        Compliance Certificates) listing (i) the Real Property owned by Parent
        and its Subsidiaries (or in which Parent or its Subsidiaries owns an
        interest) and stating the location thereof, the date acquired and the
        acquisition cost, (ii) the Indebtedness of Parent and its Subsidiaries,
        which statement shall include, without limitation, a statement of the
        original principal amount of such Indebtedness and the current amount
        outstanding, the holder thereof, the maturity date and any extension
        options, the interest rate, the collateral provided for such
        Indebtedness and whether such Indebtedness is recourse or non- recourse,
        and (iii) the properties of Parent and its respective Subsidiaries which
        are Development Investments and providing a brief summary of the status
        of such development;
     p. Contemporaneously with the release thereof, copies of all press releases
        or other public announcements;
     q. Promptly upon a Senior Officer becoming aware of a change in the credit
        rating given by a Rating Agency to Parent's long-term senior unsecured
        debt or any announcement that any rating is "under review" or that such
        rating has been placed on a watch list or that any similar action has
        been taken by a Rating Agency, written notice of such change,
        announcement or action;
     r. When and as required by Section 2.11, the information regarding each
        Qualified Unencumbered Asset Pool Property, as more particularly
        described in Section 2.11;
     s. When and as required by Section 5.17(b), the information regarding the
        Unencumbered Asset Pool, as more particularly described in Section
        5.17(b); and
     t. Such other data and information as from time to time may be reasonably
        requested by the Administrative Agent, any Bank (through the
        Administrative Agent) or the Requisite Banks.

 2. Compliance Certificates. So long as any Advance remains unpaid, or any other
    Obligation remains unpaid or unperformed, or any portion of the Commitments
    remains outstanding, Borrowers shall, at Borrowers' sole expense, deliver to
    the Administrative Agent for distribution by it to the Banks concurrently
    with the financial statements required pursuant to Sections 7.1(a), 7.1(c)
    and 7.1(e), Compliance Certificates signed by a Senior Officer.


CONDITIONS

 1. Initial Advances. The obligation of each Bank to make the initial Advance to
    be made by it or of the Administrative Agent to issue the initial Letters of
    Credit is subject to the following conditions precedent, each of which shall
    be satisfied prior to the making of the initial Advances (unless all of the
    Banks, in their sole and absolute discretion, shall agree otherwise):
     a. The Administrative Agent shall have received all of the following, each
        of which shall be originals unless otherwise specified, each properly
        executed by a Responsible Official of each party thereto, each dated as
        of the Closing Date and each in form and substance satisfactory to the
        Administrative Agent and its legal counsel (unless otherwise specified
        or, in the case of the date of any of the following, unless the
        Administrative Agent otherwise agrees or directs):
         i.   at least one (1) executed counterpart of this Agreement, together
              with arrangements satisfactory to the Administrative Agent for
              additional executed counterparts, sufficient in number for
              distribution to the Banks and Borrowers;
         ii.  Line Notes executed by Borrowers in favor of each Bank, each in a
              principal amount equal to that Bank's Pro Rata Share of the Line
              Commitment;
         iii. Swing Loan Note executed by Borrowers in favor of the Swing Loan
              Bank in the principal amount of $20,000,000;
         iv.  with respect to each of Borrowers, such documentation as the
              Administrative Agent may require to establish the due
              organization, valid existence and good standing of each of
              Borrowers, its qualification to engage in business in each
              material jurisdiction in which it is engaged in business or
              required to be so qualified, its authority to execute, deliver and
              perform the Loan Documents to which it is a Party, the identity,
              authority and capacity of each Responsible Official thereof
              authorized to act on its behalf, including certified copies of
              articles of incorporation and amendments thereto, bylaws and
              amendments thereto, certificates of good standing and/or
              qualification to engage in business, tax clearance certificates,
              certificates of corporate resolutions, incumbency certificates,
              Certificates of Responsible Officials, and the like;
         v.   the Opinions of Counsel;
         vi.  such other assurances, certificates, documents, consents or
              opinions as the Administrative Agent or the Requisite Banks
              reasonably may require.
    
     b. The closing fee payable pursuant to Section 3.2 shall have been paid.
     c. Any agency fees payable on the Closing Date pursuant to Section 3.5
        shall have been paid.
     d. The reasonable costs and expenses of the Administrative Agent in
        connection with the preparation of the Loan Documents payable pursuant
        to Section 11.3, and invoiced to Borrowers prior to the Closing Date,
        shall have been paid.
     e. The representations and warranties of Borrowers contained in Article 4
        shall be true and correct in all material respects.
     f. Borrowers and any other Parties shall be in compliance with all the
        terms and provisions of the Loan Documents, and giving effect to the
        initial Advance no Default or Event of Default shall have occurred and
        be continuing.
     g. All legal matters relating to the Loan Documents shall be satisfactory
        to McKenna Long & Aldridge LLP, special counsel to the Administrative
        Agent.
     h. The Administrative Agent shall have received a Compliance Certificate
        dated as of the date of the Closing Date demonstrating compliance with
        each of the covenants calculated therein as of the most recent Fiscal
        Quarter end for which the Borrowers have provided financial statements
        under Section 7.1 adjusted in the best good faith estimate of the
        Borrowers dated as of the date of the Closing Date.
     i. The Administrative Agent shall have reviewed such other documents,
        instruments, certificates, opinions, assurances, consents and approvals
        as the Administrative Agent or the Administrative Agent's special
        counsel may reasonably have requested.
     j. The Obligations of the Borrowers under that certain Term Loan Agreement
        dated as of October 17, 2001 between the Borrowers, Fleet National Bank,
        as Managing Agent, the banks named therein, the other banks a party
        thereto, and Fleet Securities, Inc. as Arranger have been paid in full.
     k. The Obligations owed by Borrower under the Second Amended Credit
        Agreement to any Bank (as defined in the Second Amended Credit
        Agreement) which is not a party to this Agreement have been paid in
        full.

 2. Any Advance. The obligation of each Bank to make any Advance or of the Swing
    Loan Bank to make a Swing Loan or of the Administrative Agent to issue a
    Letter of Credit is subject to the following conditions precedent (unless
    the Requisite Banks, in their sole and absolute discretion, shall agree
    otherwise):
        except
        (i) for representations and warranties which expressly speak as of a
        particular date or are no longer true and correct as a result of a
        change which is permitted by this Agreement or (ii) as disclosed by
        Borrowers and approved in writing by the Requisite Banks, the
        representations and warranties contained in
        Article 4
        shall be true and correct in all material respects on and as of the date
        of the Advance as though made on that date;
     a. other than matters described in Schedule 4.10 or not required as of the
        Closing Date to be therein described, there shall not be then pending or
        threatened any action, suit, proceeding or investigation against or
        affecting Parent or any of its Subsidiaries or any Property of any of
        them before any Governmental Agency that constitutes a Material Adverse
        Effect;
     b. the Administrative Agent shall have timely received a Request for Loan
        or Letter of Credit Request in compliance with Article 2 (or telephonic
        or other request for Loan referred to in the second sentence of
        Section 2.1(c), if applicable), in compliance with Article 2;
     c. no Default or Event of Default shall have occurred and be continuing;
     d. the Administrative Agent shall have received a current calculation of
        the Borrowing Base with such supporting information as the
        Administrative Agent may require adjusted in the best good faith
        estimate of the Borrowers to the date of such certification; and
     e. the Administrative Agent shall have received, in form and substance
        satisfactory to the Administrative Agent, such other assurances,
        certificates, documents or consents related to the foregoing as the
        Administrative Agent or Requisite Banks reasonably may require.


EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 1. Events of Default. The existence or occurrence of any one or more of the
    following events, whatever the reason therefor and under any circumstances
    whatsoever, shall constitute an Event of Default:
     a. Borrowers fail to pay any principal on any of the Notes, or any portion
        thereof, on the date when due; or
     b. Borrowers fail to pay any interest on any of the Notes, or any fees
        under Sections 3.4 or 3.5, or any portion thereof, within five (5)
        Banking Days after the date when due; or fail to pay any other fee or
        amount payable to the Banks or the Administrative Agent under any Loan
        Document, or any portion thereof, within five (5) Banking Days after
        demand therefor; or
     c. Borrowers or any of their respective Subsidiaries fail to comply with
        any of the covenants contained in Article 6; or
     d. Borrowers fail to comply with Section 7.1(k) in any respect that is
        materially adverse to the interests of the Banks; or
     e. Any Borrower or any of their respective Subsidiaries or any other Party
        fails to perform or observe any other covenant or agreement (not
        specified in clause (a), (b), (c) or (d) above) contained in any Loan
        Document on its part to be performed or observed within thirty (30)
        Banking Days after the giving of notice by the Administrative Agent on
        behalf of the Requisite Banks of such Default or, if such Default is not
        reasonably susceptible of cure within such period, within such longer
        period as is reasonably necessary to effect a cure so long as such
        Borrower, such Subsidiary or such Party continues to diligently pursue
        cure of such Default but not in any event in excess of sixty (60)
        Banking Days; or
     f. Any representation or warranty of Borrowers or any of their respective
        Subsidiaries made in any Loan Document, or in any certificate or other
        writing delivered by Borrowers or any of their respective Subsidiaries
        pursuant to any Loan Document, proves to have been incorrect when made
        or reaffirmed in any respect that is materially adverse to the interests
        of the Banks; or
     g. Any Borrower or any of their respective Subsidiaries (i) fails to pay
        (A) the principal, or any principal installment, of (1) any present or
        future Indebtedness (other than Non-Recourse Debt) of $5,000,000 or more
        or (2) any Non-Recourse Debt individually or in the aggregate of
        $60,000,000 or more, (B) any guaranty of present or future Indebtedness
        (other than Non-Recourse Debt) of $5,000,000 or more or (C) any guaranty
        of present or future Non-Recourse Debt individually or in the aggregate
        of $60,000,000 or more, on its part to be paid, in each case when due
        (or within any stated grace period), whether at the stated maturity,
        upon acceleration, by reason of required prepayment or otherwise or
        (ii) fails to perform or observe any other term, covenant or agreement
        on its part to be performed or observed, or suffers any event of default
        to occur, in connection with any present or future Indebtedness (other
        than Non-Recourse Debt) of $5,000,000 or more, or of any guaranty of
        present or future Indebtedness (other than Non-Recourse Debt) of
        $5,000,000 or more, if as a result of such failure or sufferance any
        holder or holders thereof (or an agent or trustee on its or their
        behalf) has the right to declare such Indebtedness due before the date
        on which it otherwise would become due or the right to require Borrowers
        or any such Subsidiary to redeem or purchase, or offer to redeem or
        purchase, all or any portion of such Indebtedness (provided, that for
        the purpose of this clause (g), the principal amount of Indebtedness
        consisting of a Swap Agreement shall be the amount which is then payable
        by the counterparty to close out the Swap Agreement); or
     h. Any Loan Document, at any time after its execution and delivery and for
        any reason other than the agreement or action (or omission to act) of
        the Administrative Agent or the Banks or satisfaction in full of all the
        Obligations ceases to be in full force and effect or is declared by a
        court of competent jurisdiction to be null and void, invalid or
        unenforceable in any respect which is materially adverse to the
        interests of the Banks; or any Party thereto denies in writing that it
        has any or further liability or obligation under any Loan Document, or
        purports to revoke, terminate or rescind same; or
     i. A final judgment against any of Borrowers or any of their respective
        Subsidiaries is entered for the payment of money in excess of $5,000,000
        (not covered by insurance or for which an insurer has reserved its
        rights) and, absent procurement of a stay of execution, such judgment
        remains unsatisfied for thirty (30) calendar days after the date of
        entry of judgment, or in any event later than five (5) days prior to the
        date of any proposed sale thereunder; or any writ or warrant of
        attachment or execution or similar process is issued or levied against
        all or any material part of the Property of any such Person and is not
        released, vacated or fully bonded within thirty (30) calendar days after
        its issue or levy; or
     j. Any of Borrowers or any of their respective Subsidiaries institutes or
        consents to the institution of any proceeding under a Debtor Relief Law
        relating to it or to all or any material part of its Property, or is
        unable or admits in writing its inability to pay its debts as they
        mature, or makes an assignment for the benefit of creditors; or applies
        for or consents to the appointment of any receiver, trustee, custodian,
        conservator, liquidator, rehabilitator or similar officer for it or for
        all or any material part of its Property; or any receiver, trustee,
        custodian, conservator, liquidator, rehabilitator or similar officer is
        appointed without the application or consent of that Person and the
        appointment continues undischarged or unstayed for sixty (60) calendar
        days; or any proceeding under a Debtor Relief Law relating to any such
        Person or to all or any part of its Property is instituted without the
        consent of that Person and continues undismissed or unstayed for sixty
        (60) calendar days or such Person consents thereto or acquiesces
        therein, or a decree or order for relief is entered in respect of any
        such Person in such proceeding; or
     k. The occurrence of an Event of Default (as such term is or may hereafter
        be specifically defined in any other Loan Document) under any other Loan
        Document; or
     l. Any Pension Plan maintained by Borrowers or any of their respective
        Subsidiaries is determined to have a material "accumulated funding
        deficiency" as that term is defined in Section 302 of ERISA in excess of
        an amount equal to 5% of the combined total assets of Borrowers or such
        Subsidiaries as of the most-recently ended Fiscal Quarter; or
     m. During any twelve (12) consecutive month period Joel S. Marcus shall
        cease to be the Chief Executive Officer of Parent, and either of the
        following two (2) persons (or any successor who was previously approved
        as provided herein) shall cease to occupy the following positions: Peter
        Nelson shall cease to be the Chief Financial Officer of Parent, and
        Jerry M. Sudarsky shall cease to be the Chairman of the Parent; provided
        that the foregoing shall not constitute an Event of Default if a
        competent and experienced successor for such Person shall be approved by
        the Requisite Banks within six (6) months of such event, such approval
        not to be unreasonably withheld; or
     n. The occurrence of a Change in Control.

 2. Remedies Upon Event of Default. Without limiting any other rights or
    remedies of the Administrative Agent or the Banks provided for elsewhere in
    this Agreement, or the other Loan Documents, or by applicable Law, or in
    equity, or otherwise:
     a. Upon the occurrence, and during the continuance, of any Event of Default
        other than an Event of Default described in Section 9.1(j):
         i.  the Commitments to make Advances and Swing Loans and to issue
             Letters of Credit and all other obligations of the Administrative
             Agent or the Banks and all rights of Borrowers and any other
             Parties under the Loan Documents shall be suspended without notice
             to or demand upon Borrowers, which are expressly waived by
             Borrowers, except that all of the Banks or the Requisite Banks (as
             the case may be, in accordance with Section 12.1) may waive an
             Event of Default or, without waiving, determine, upon terms and
             conditions satisfactory to the Banks or Requisite Banks, as the
             case may be, to reinstate the Commitments and such other
             obligations and rights and make further Advances and Swing Loans
             and to issue Letters of Credit, which waiver or determination shall
             apply equally to, and shall be binding upon, all the Banks; and
         ii. the Requisite Banks may request the Administrative Agent to, and
             the Administrative Agent thereupon shall, terminate the Commitments
             and/or declare all or any part of the unpaid principal of all
             Notes, all interest accrued and unpaid thereon and all other
             amounts payable under the Loan Documents to be forthwith due and
             payable, whereupon the same shall become and be forthwith due and
             payable, without protest, presentment, notice of dishonor, demand
             or further notice of any kind, all of which are expressly waived by
             Borrowers.
    
     b. Upon the occurrence of any Event of Default described in Section 9.1(j):
         i.  the Commitments to make Advances and Swing Loans and to issue
             Letters of Credit and all other obligations of the Administrative
             Agent or the Banks and all rights of Borrowers and any other
             Parties under the Loan Documents shall terminate without notice to
             or demand upon Borrowers, which are expressly waived by Borrowers,
             except that all of the Banks or the Requisite Banks (as the case
             may be, in accordance with Section 12.1) may waive the Event of
             Default or, without waiving, determine, upon terms and conditions
             satisfactory to all the Banks, to reinstate the Commitments and
             such other obligations and rights and make further Advances and
             Swing Loans and to issue Letters of Credit, which determination
             shall apply equally to, and shall be binding upon, all the Banks;
             and
         ii. the unpaid principal of all Notes, all interest accrued and unpaid
             thereon and all other amounts payable under the Loan Documents
             shall be forthwith due and payable, all without protest,
             presentment, notice of dishonor, demand or further notice of any
             kind, all of which are expressly waived by Borrowers.
    
     c. Upon the occurrence of any Event of Default, the Administrative Agent,
        on behalf of the Banks, without notice to (except as expressly provided
        for in any Loan Document) or demand upon Borrowers, which are expressly
        waived by Borrowers (except as to notices expressly provided for in any
        Loan Document), may proceed (but only with the consent of the Requisite
        Banks) to protect, exercise and enforce their rights and remedies under
        the Loan Documents against Borrowers and any other Party and such other
        rights and remedies as are provided by Law or equity.
     d. The order and manner in which the Banks' rights and remedies are to be
        exercised shall be determined by the Requisite Banks in their sole
        discretion, and all payments received by the Administrative Agent and
        the Banks, or any of them, shall be applied first to the costs and
        expenses (including reasonable attorneys' fees and disbursements and the
        reasonably allocated costs of attorneys employed by the Administrative
        Agent or by any Bank) of the Administrative Agent and of the Banks, then
        to the repayment of Swing Loans, and thereafter paid pro rata to the
        Banks in the same proportions that the aggregate Obligations owed to
        each Bank under the Loan Documents bear to the aggregate Obligations
        owed under the Loan Documents to all the Banks, without priority or
        preference among the Banks. Regardless of how each Bank may treat
        payments for the purpose of its own accounting, for the purpose of
        computing Borrowers' Obligations hereunder and under the Notes, payments
        shall be applied first, to the costs and expenses of the Administrative
        Agent and the Banks, as set forth above, second, to the payment of
        interest and principal (in that order) due on Swing Loans, third, to the
        payment of accrued and unpaid interest due under any Loan Documents to
        and including the date of such application (ratably, and without
        duplication, according to the accrued and unpaid interest due under each
        of the Loan Documents), and fourth, pari passu to the payment of all
        other amounts (including principal and fees) then owing to the
        Administrative Agent or the Banks under the Loan Documents and to the
        payment of any termination payments due from the Borrowers in respect of
        Swap Agreements. No application of payments will cure any Event of
        Default, or prevent acceleration, or continued acceleration, of amounts
        payable under the Loan Documents, or prevent the exercise, or continued
        exercise, of rights or remedies of the Banks hereunder or thereunder or
        at Law or in equity.
     e. Upon the occurrence, and during the continuance, of any Event of
        Default, the Borrowers shall at such time deposit in a cash collateral
        account opened by the Administrative Agent an amount equal to the Letter
        of Credit Exposure at such time. Each Borrower hereby grants to the
        Administrative Agent, for the benefit of the Banks, a security interest
        in such cash collateral to secure all obligations of such Borrower in
        respect of such Letters of Credit under this Agreement and the other
        Loan Documents. The Borrowers shall execute and deliver to the
        Administrative Agent, for the account of the Banks, such further
        documents and instruments as the Administrative Agent may request to
        evidence the creation and perfection of such security interest in such
        cash collateral account. Amounts held in such cash collateral account
        shall be applied by the Administrative Agent to the payment of drafts
        drawn under such Letters of Credit, and the unused portion thereof after
        all such Letters of Credit shall have expired or been fully drawn upon,
        if any, shall be applied to repay other obligations of the Borrowers
        hereunder and under any Notes. After all such Letters of Credit shall
        have expired or been fully drawn upon, all obligations under the Letters
        of Credit shall have been satisfied and all other obligations of the
        Borrowers hereunder and under any Notes shall have been paid in full,
        the balance, if any, in such cash collateral account shall be returned
        to Borrowers.


THE ADMINISTRATIVE AGENT

 1.  Appointment and Authorization. Subject to Section 10.8, each Bank hereby
     irrevocably appoints and authorizes the Administrative Agent to take such
     action as agent on its behalf and to exercise such powers under the Loan
     Documents as are delegated to the Administrative Agent by the terms thereof
     or are reasonably incidental, as determined by the Administrative Agent,
     thereto. This appointment and authorization is intended solely for the
     purpose of facilitating the servicing of the Loans and does not constitute
     appointment of the Administrative Agent as trustee for any Bank or as
     representative of any Bank for any other purpose and, the Administrative
     Agent shall take such action and exercise such powers only in an
     administrative and ministerial capacity.
 2.  Administrative Agent and Affiliates. Fleet (and each successor
     Administrative Agent in its individual capacity) has the same rights and
     powers under the Loan Documents as any other Bank and may exercise the same
     as though it were not the Administrative Agent, and the term "Bank" or
     "Banks" includes Fleet in its individual capacity. Fleet (and each
     successor Administrative Agent in its individual capacity) and its
     Affiliates may accept deposits from, lend money to and generally engage in
     any kind of banking, trust or other business with Borrowers, any Subsidiary
     thereof, or any Affiliate of Borrowers or any Subsidiary thereof, as if it
     were not the Administrative Agent and without any duty to account therefor
     to the Banks. Fleet (and each successor Administrative Agent in its
     individual capacity) need not account to any other Bank for any monies
     received by it for reimbursement of its costs and expenses as
     Administrative Agent hereunder, or for any monies received by it in its
     capacity as a Bank hereunder, other than as required of any Bank hereunder.
     The Administrative Agent shall not be deemed to hold a fiduciary or agency
     relationship with any Bank and no implied covenants, functions,
     responsibilities, duties, obligations or liabilities shall be read into
     this Agreement or otherwise exist against the Administrative Agent. The
     provisions of this Section 10.2 shall apply equally to any other agents
     named herein.
 3.  Proportionate Interest in any Collateral. The Administrative Agent, on
     behalf of all the Banks, shall hold in accordance with the Loan Documents
     all items of any collateral or interests therein received or held by the
     Administrative Agent. Subject to the Administrative Agent's and the Banks'
     rights to reimbursement for their costs and expenses hereunder (including
     reasonable attorneys' fees and disbursements and other professional
     services and the reasonably allocated costs of attorneys employed by the
     Administrative Agent or a Bank) and subject to the application of payments
     in accordance with Section 9.2(d), each Bank shall have an interest in the
     Administrative Agent's interest in such collateral or interests therein in
     the same proportions that the aggregate Obligations owed such Bank under
     the Loan Documents bear to the aggregate Obligations owed under the Loan
     Documents to all the Banks, without priority or preference among the Banks.
 4.  Banks' Credit Decisions. Each Bank agrees that it has, independently and
     without reliance upon the Administrative Agent, any other Bank or the
     directors, officers, agents, employees or attorneys of the Administrative
     Agent or of any other Bank, and instead in reliance upon information
     supplied to it by or on behalf of Borrowers and upon such other information
     as it has deemed appropriate, made its own independent credit analysis and
     decision to enter into this Agreement. Each Bank also agrees that it shall,
     independently and without reliance upon the Administrative Agent, any other
     Bank or the directors, officers, agents, employees or attorneys of the
     Administrative Agent or of any other Bank, continue to make its own
     independent credit analyses and decisions in acting or not acting under the
     Loan Documents.
 5.  Action by Administrative Agent.
      a. Absent actual knowledge of the Administrative Agent of the existence of
         a Default, the Administrative Agent may assume that no Default has
         occurred and is continuing, unless the Administrative Agent has
         received notice from Borrowers stating the nature of the Default or has
         received notice from a Bank stating the nature of the Default and that
         such Bank considers the Default to have occurred and to be continuing.
      b. The Administrative Agent has only those obligations under the Loan
         Documents as are expressly set forth therein.
         Except
         for any obligation expressly set forth in the Loan Documents and as
         long as the Administrative Agent may assume that no Default has
         occurred and is continuing, the Administrative Agent may, but shall not
         be required to, exercise its discretion to act or not act,
         except
         that the Administrative Agent shall be required to comply with the
         instructions of the Requisite Banks (or of all the Banks, to the extent
         required by Section 
         12.1
         ) and those instructions shall be binding upon the Administrative Agent
         and all the Banks,
         provided
         that the Administrative Agent shall not be required to comply with such
         instructions if to do so would be contrary to any Loan Document or to
         applicable Law or would result, in the reasonable judgment of the
         Administrative Agent, in substantial risk of liability to the
         Administrative Agent.
      c. If the Administrative Agent has received a notice specified in
         clause (a) or has actual knowledge of the existence of a Default, the
         Administrative Agent shall promptly give notice thereof to the Banks
         and shall comply with the instructions of the Requisite Banks (or of
         all the Banks, to the extent required by Section 12.1), provided that
         the Administrative Agent shall not be required to comply with such
         instructions if to do so would be contrary to any Loan Document or to
         applicable Law or would result, in the reasonable judgment of the
         Administrative Agent, in substantial risk of liability to the
         Administrative Agent, and except that if the Requisite Banks (or all
         the Banks, if required under Section 12.1) fail, for five (5) Banking
         Days after the receipt of notice from the Administrative Agent, to
         instruct the Administrative Agent, then the Administrative Agent, in
         its sole discretion, may act or not act as it deems advisable for the
         protection of the interests of the Banks.

 6.  Liability of Administrative Agent. Neither the Administrative Agent nor any
     of its directors, officers, agents, employees or attorneys shall be liable
     for any action taken or not taken by them under or in connection with the
     Loan Documents, except for their own gross negligence or willful
     misconduct. Without limitation on the foregoing, the Administrative Agent
     and its directors, officers, agents, employees and attorneys:
      a. May treat the payee of any Note as the holder thereof until the
         Administrative Agent receives notice of the assignment or transfer
         thereof, in form satisfactory to the Administrative Agent, signed by
         the payee, and may treat each Bank as the owner of that Bank's interest
         in the Obligations for all purposes of this Agreement until the
         Administrative Agent receives notice of the assignment or transfer
         thereof, in form satisfactory to the Administrative Agent, signed by
         that Bank;
      b. May consult with legal counsel (including in-house legal counsel),
         accountants (including in-house accountants) and other professionals or
         experts selected by it, or with legal counsel, accountants or other
         professionals or experts for Borrowers and/or their Subsidiaries or the
         Banks, and shall not be liable for any action taken or not taken by it
         in good faith in accordance with any advice of such legal counsel,
         accountants or other professionals or experts;
      c. Shall not be responsible to any Bank for any statement, warranty or
         representation made in any of the Loan Documents or in any notice,
         certificate, report, request or other statement (written or oral) given
         or made in connection with any of the Loan Documents;
      d. Shall have no duty to ask or inquire as to the performance or
         observance by Borrowers or their Subsidiaries of any of the terms,
         conditions or covenants of any of the Loan Documents or to inspect any
         collateral or any Property, books or records of Borrowers or their
         Subsidiaries;
      e. Will not be responsible to any Bank for the due execution, legality,
         validity, enforceability, genuineness, effectiveness, sufficiency or
         value of any Loan Document, any other instrument or writing furnished
         pursuant thereto or in connection therewith, or any collateral;
      f. Will not incur any liability by acting or not acting in reliance upon
         any Loan Document, notice, consent, certificate, statement, request or
         other instrument or writing believed in good faith by it to be genuine
         and signed or sent by the proper party or parties;
      g. Will not incur any liability for any arithmetical error in computing
         any amount paid or payable by the Borrowers or any Subsidiary or
         Affiliate thereof or paid or payable to or received or receivable from
         any Bank under any Loan Document, including, without limitation,
         principal, interest, commitment fees, Advances and other amounts;
         provided that, promptly upon discovery of such an error in computation,
         the Administrative Agent, the Banks and (to the extent applicable)
         Borrowers and/or their Subsidiaries or Affiliates shall make such
         adjustments as are necessary to correct such error and to restore the
         parties to the position that they would have occupied had the error not
         occurred; and
      h. Have not made nor do they now make any representations or warranties,
         express or implied, nor do they assume any liability to the Banks, with
         respect to the creditworthiness or financial condition of the
         Borrowers, their respective partners or members or any of their
         respective Subsidiaries, the value of their respective assets or the
         collectability of the Loans.

 7.  Indemnification. Each Bank shall, ratably in accordance with its Pro Rata
     Share of the Commitments (if the Commitments are then in effect) or in
     accordance with its proportion of the aggregate Indebtedness then evidenced
     by the Notes and Letter of Credit Exposure (if the Commitments have then
     been terminated), indemnify and hold the Administrative Agent and its
     directors, officers, agents, employees and attorneys harmless against any
     and all liabilities, obligations, losses, damages, penalties, actions,
     judgments, suits, costs, expenses or disbursements of any kind or nature
     whatsoever (including reasonable attorneys' fees and disbursements and
     allocated costs of attorneys employed by the Administrative Agent) that may
     be imposed on, incurred by or asserted against it or them in any way
     relating to or arising out of the Loan Documents (other than losses
     incurred by reason of the failure of Borrowers to pay the Indebtedness
     represented by the Notes) or any action taken or not taken by it as
     Administrative Agent thereunder, except such as result from its own gross
     negligence or willful misconduct. Without limitation on the foregoing, each
     Bank shall reimburse the Administrative Agent upon demand for that Bank's
     Pro Rata Share of any out-of- pocket cost or expense incurred by the
     Administrative Agent in connection with the negotiation, preparation,
     execution, delivery, amendment, waiver, restructuring, reorganization
     (including a bankruptcy reorganization), enforcement or attempted
     enforcement of the Loan Documents, to the extent that any Borrower or any
     other Party is required by Section 11.3 to pay that cost or expense but
     fails to do so upon demand. Nothing in this Section 10.7 shall entitle the
     Administrative Agent or any indemnitee referred to above to recover any
     amount from the Banks if and to the extent that such amount has theretofore
     been recovered from Borrowers or any of their Subsidiaries. To the extent
     that the Administrative Agent or any indemnitee referred to above is later
     reimbursed such amount by Borrowers or any of its Subsidiaries, it shall
     return the amounts paid to it by the Banks in respect of such amount.
 8.  Successor Administrative Agent. The Administrative Agent may resign as
     Administrative Agent upon reasonable notice to the Banks and Borrowers
     effective upon acceptance of appointment by a successor Administrative
     Agent. The Requisite Banks may remove the Administrative Agent from its
     capacity as Administrative Agent in the event of the Administrative Agent's
     willful misconduct or gross negligence. If the Administrative Agent shall
     resign or be removed as Administrative Agent under this Agreement, the
     Requisite Banks shall appoint from among the Banks a successor
     Administrative Agent for the Banks, which successor Administrative Agent
     shall require approval by Parent so long as no Default or Event of Default
     has occurred and is continuing (and such approval shall not be unreasonably
     withheld or delayed). If no successor Administrative Agent is appointed
     prior to the effective date of the resignation of the Administrative Agent,
     the Administrative Agent may appoint, after consulting with the Banks and,
     so long as no Default or Event of Default has occurred and is continuing
     Parent, a successor Administrative Agent from among the Banks. Upon the
     acceptance of its appointment as successor Administrative Agent hereunder,
     such successor Administrative Agent shall succeed to all the rights, powers
     and duties of the retiring Administrative Agent and the term
     "Administrative Agent" shall mean such successor Administrative Agent and
     the retiring Administrative Agent's appointment, powers and duties as
     Administrative Agent shall be terminated. After any retiring Administrative
     Agent's resignation or removal hereunder as Administrative Agent, the
     provisions of this Article 10, and Sections 11.3, 11.11 and 11.22, shall
     inure to its benefit as to any actions taken or omitted to be taken by it
     while it was Administrative Agent under this Agreement. Notwithstanding the
     foregoing, if (a) the Administrative Agent has not been paid its agency
     fees under Section 3.5 or has not been reimbursed for any expense
     reimbursable to it under Section 11.3, in either case for a period of at
     least one (1) year and (b) no successor Administrative Agent has accepted
     appointment as Administrative Agent by the date which is thirty (30) days
     following a retiring Administrative Agent's notice of resignation, the
     retiring Administrative Agent's resignation shall nevertheless thereupon
     become effective and the Banks shall perform all of the duties of the
     Administrative Agent hereunder until such time, if any, as the Requisite
     Banks appoint a successor Administrative Agent as provided for above.
 9.  No Obligations of Borrowers. Nothing contained in this Article 10 shall be
     deemed to impose upon Borrowers any obligation in respect of the due and
     punctual performance by the Administrative Agent of its obligations to the
     Banks under any provision of this Agreement, and Borrowers shall have no
     liability to the Administrative Agent or any of the Banks in respect of any
     failure by the Administrative Agent or any Bank to perform any of its
     obligations to the Administrative Agent or the Banks under this Agreement.
     Without limiting the generality of the foregoing, where any provision of
     this Agreement relating to the payment of any amounts due and owing under
     the Loan Documents provides that such payments shall be made by Borrowers
     to the Administrative Agent for the account of the Banks, Borrowers'
     obligations to the Banks in respect of such payments shall be deemed to be
     satisfied upon the making of such payments to the Administrative Agent in
     the manner provided by this Agreement.
 10. Co-Agents. None of the Co-Lead Arrangers, the Co-Syndication Agents, the
     Co-Documentation Agents or the Senior Managing Agent as shown on the cover
     of this Agreement have any additional rights or obligations under the Loan
     Documents, except for those rights or obligations, if any, as a Bank.


MISCELLANEOUS

 1.  Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
     of the Administrative Agent and the Banks provided herein or in any Note or
     other Loan Document are cumulative and not exclusive of any right, power,
     privilege or remedy provided by Law or equity. No failure or delay on the
     part of the Administrative Agent or any Bank in exercising any right,
     power, privilege or remedy may be, or may be deemed to be, a waiver
     thereof; nor may any single or partial exercise of any right, power,
     privilege or remedy preclude any other or further exercise of the same or
     any other right, power, privilege or remedy. The terms and conditions of
     Article 8 hereof are inserted for the sole benefit of the Administrative
     Agent and the Banks; the same may be waived in whole or in part, with or
     without terms or conditions, in respect of any Loan without prejudicing the
     Administrative Agent's or the Banks' rights to assert them in whole or in
     part in respect of any other Loan.
 2.  [Intentionally Omitted].
 3.  Costs, Expenses and Taxes. Borrowers shall pay within five (5) Banking Days
     after demand, accompanied by an invoice therefor, the reasonable costs and
     expenses of the Administrative Agent in connection with the negotiation,
     preparation, syndication, execution, delivery and interpretation of the
     Loan Documents and any amendment thereto or waiver thereof. Borrowers shall
     also pay on demand, accompanied by an invoice therefor, the reasonable
     costs and expenses of the Administrative Agent and the Banks in connection
     with the refinancing, restructuring, reorganization (including a bankruptcy
     reorganization) and enforcement or attempted enforcement of the Loan
     Documents, and any matter related thereto. The foregoing costs and expenses
     shall include filing fees, recording fees, title insurance fees, appraisal
     fees, search fees, and other out-of-pocket expenses and the reasonable fees
     and out-of-pocket expenses of any legal counsel (including reasonably
     allocated costs of legal counsel employed by the Administrative Agent or
     any Bank), independent public accountants and other outside experts
     retained by the Administrative Agent or any Bank, whether or not such costs
     and expenses are incurred or suffered by the Administrative Agent or any
     Bank in connection with or during the course of any bankruptcy or
     insolvency proceedings of any of Borrowers or any Subsidiary thereof.
     Borrowers shall pay any and all documentary and other taxes, excluding
     (i) taxes imposed on or measured in whole or in part by any Bank's overall
     net income imposed on such Bank by (A) any jurisdiction (or political
     subdivision thereof) in which such Bank is organized or maintains its
     principal office or LIBOR Lending Office or (B) any jurisdiction (or
     political subdivision thereof) in which such Bank is "doing business" or
     (ii) any withholding taxes or other taxes based on gross income imposed by
     the United States of America for any period with respect to which any Bank
     has failed to provide Borrowers with the appropriate form or forms required
     by Section 11.21, to the extent such forms are then required by applicable
     Laws, and all costs, expenses, fees and charges payable or determined to be
     payable in connection with the filing or recording of this Agreement, any
     other Loan Document or any other instrument or writing to be delivered
     hereunder or thereunder, or in connection with any transaction pursuant
     hereto or thereto, and shall reimburse, hold harmless and indemnify on the
     terms set forth in 11.11 the Administrative Agent and the Banks from and
     against any and all loss, liability or legal or other expense with respect
     to or resulting from any delay in paying or failure to pay any such tax,
     cost, expense, fee or charge or that any of them may suffer or incur by
     reason of the failure of any Party to perform any of its Obligations. Any
     amount payable to the Administrative Agent or any Bank under this
     Section 11.3 shall bear interest from the fifth Banking Day following the
     date of demand for payment at the Default Rate.
 4.  Nature of Banks' Obligations. The obligations of the Banks hereunder are
     several and not joint or joint and several. Nothing contained in this
     Agreement or any other Loan Document and no action taken by the
     Administrative Agent or the Banks or any of them pursuant hereto or thereto
     may, or may be deemed to, make the Banks a partnership, an association, a
     joint venture or other entity, either among themselves or with the
     Borrowers or any Affiliate of any of Borrowers. A default by any Bank will
     not increase the Pro Rata Share of the Commitments attributable to any
     other Bank. Any Bank not in default may, if it desires, assume in such
     proportion as the nondefaulting Banks agree the obligations of any Bank in
     default, but is not obligated to do so. The Administrative Agent agrees
     that it will use reasonable efforts (which will not include the payment of
     money) either to induce the other Banks to assume the obligations of a Bank
     in default or to obtain another Bank, reasonably satisfactory to Borrowers,
     to replace such a Bank in default. A defaulting Bank's right to participate
     in the administration of the Loan Documents, including, without limitation,
     any rights to consent to or direct any action or inaction of the
     Administrative Agent or to vote on any matter presented to the Banks shall
     be suspended during the pendency of such Bank's default.
 5.  Survival of Representations and Warranties. All representations and
     warranties contained herein or in any other Loan Document, or in any
     certificate or other writing delivered by or on behalf of any one or more
     of the Parties to any Loan Document, will survive the making of the Loans
     hereunder and the execution and delivery of the Notes, and have been or
     will be relied upon by the Administrative Agent and each Bank,
     notwithstanding any investigation made by the Administrative Agent or any
     Bank or on their behalf.
 6.  Notices. Except as otherwise expressly provided in the Loan Documents, all
     notices, requests, demands, directions and other communications provided
     for hereunder or under any other Loan Document must be in writing and must
     be mailed, telegraphed, telecopied, dispatched by commercial courier or
     delivered to the appropriate party at the address set forth on the
     signature pages of this Agreement or other applicable Loan Document or, as
     to any party to any Loan Document, at any other address as may be
     designated by it in a written notice sent to all other parties to such Loan
     Document in accordance with this Section. Except as otherwise expressly
     provided in any Loan Document, if any notice, request, demand, direction or
     other communication required or permitted by any Loan Document is given by
     mail it will be effective on the earlier of receipt or the fourth Banking
     Day after deposit in the United States mail with first class or airmail
     postage prepaid; if given by telegraph or cable, when delivered to the
     telegraph company with charges prepaid; if given by telecopier, when sent;
     if dispatched by commercial courier, on the scheduled delivery date; or if
     given by personal delivery, when delivered.
 7.  Execution of Loan Documents. Unless the Administrative Agent otherwise
     specifies with respect to any Loan Document, (a) this Agreement and any
     other Loan Document may be executed in any number of counterparts and any
     party hereto or thereto may execute any counterpart, each of which when
     executed and delivered will be deemed to be an original and all of which
     counterparts of this Agreement or any other Loan Document, as the case may
     be, when taken together will be deemed to be but one and the same
     instrument and (b) execution of any such counterpart may be evidenced by a
     telecopier transmission of the signature of such party. The execution of
     this Agreement or any other Loan Document by any party hereto or thereto
     will not become effective until counterparts hereof or thereof, as the case
     may be, have been executed by all the parties hereto or thereto.
 8.  Binding Effect; Assignment.
      a. This Agreement and the other Loan Documents to which Borrowers are a
         Party will be binding upon and inure to the benefit of Borrowers, the
         Administrative Agent, each of the Banks, and their respective
         successors and assigns, except that Borrowers may not assign their
         rights hereunder or thereunder or any interest herein or therein
         without the prior written consent of all the Banks. Each Bank
         represents that it is not acquiring its Note with a view to the
         distribution thereof within the meaning of the Securities Act of 1933,
         as amended (subject to any requirement that disposition of such Note
         must be within the control of such Bank). Any Bank may at any time
         pledge its Note or any other instrument evidencing its rights as a Bank
         under this Agreement to a Federal Reserve Bank, but no such pledge
         shall release that Bank from its obligations hereunder or grant to such
         Federal Reserve Bank the rights of a Bank hereunder absent foreclosure
         of such pledge.
      b. From time to time following the Closing Date, each Bank may assign to
         one or more Eligible Assignees all or any portion of its Pro Rata Share
         of the Commitments; provided that (i) such Eligible Assignee, if not
         then a Bank or an Affiliate of the assigning Bank, shall require
         approval by the Administrative Agent and (if no Event of Default then
         exists) Parent (neither of which approvals shall be unreasonably
         withheld or delayed), (ii) such assignment shall be evidenced by a
         Commitments Assignment and Acceptance, a copy of which together with
         any Notes subject to such assignment shall be furnished to the
         Administrative Agent as hereinbelow provided, (iii) except in the case
         of an assignment to an Affiliate of the assigning Bank, to another Bank
         or of the entire remaining Commitments of the assigning Bank, the
         assignment shall not assign a Pro Rata Share of the Commitments that is
         equivalent to less than $10,000,000, (iv) the assignment shall be of a
         constant, and not a varying, percentage of the Assignor's rights and
         obligations under this Agreement, and (v) the effective date of any
         such assignment shall be as specified in the Commitments Assignment and
         Acceptance, but not earlier than the date which is five (5) Banking
         Days after the date the Administrative Agent has received the
         Commitments Assignment and Acceptance unless otherwise agreed by the
         Administrative Agent. Upon the effective date of such Commitments
         Assignment and Acceptance, the Eligible Assignee named therein shall be
         a Bank for all purposes of this Agreement, with the Pro Rata Share of
         the Commitments therein set forth and, to the extent of such Pro Rata
         Share, the assigning Bank shall be released from its further
         obligations under this Agreement. Borrowers agree that they shall
         execute and deliver (against delivery by the assigning Bank to
         Borrowers of its Note) to such assignee Bank, Notes evidencing that
         assignee Bank's Pro Rata Share of the Commitments, and to the assigning
         Bank, Notes evidencing the remaining balance Pro Rata Share retained by
         the assigning Bank.
      c. By executing and delivering a Commitments Assignment and Acceptance,
         the Eligible Assignee thereunder acknowledges and agrees that:
         (i) other than the representation and warranty of the assigning Bank
         that it is the legal and beneficial owner of the Pro Rata Share of the
         Commitments being assigned thereby free and clear of any adverse claim,
         neither the assigning Bank nor the Administrative Agent has made any
         representation or warranty and assumes no responsibility with respect
         to any statements, warranties or representations made in or in
         connection with this Agreement or the execution, legality, validity,
         enforceability, genuineness or sufficiency of this Agreement or any
         other Loan Document; (ii) neither the assigning Bank nor the
         Administrative Agent has made any representation or warranty and
         assumes no responsibility with respect to the financial condition of
         Borrowers or the performance by Borrowers of the Obligations; (iii) it
         has received a copy of this Agreement, together with copies of the most
         recent financial statements delivered pursuant to Section 7.1 and such
         other documents and information as it has deemed appropriate to make
         its own credit analysis and decision to enter into such Commitments
         Assignment and Acceptance; (iv) it will, independently and without
         reliance upon the Administrative Agent or any Bank and based on such
         documents and information as it shall deem appropriate at the time,
         continue to make its own credit decisions in taking or not taking
         action under this Agreement; (v) it appoints and authorizes the
         Administrative Agent to take such action and to exercise such powers
         under this Agreement as are delegated to the Administrative Agent by
         this Agreement; and (vi) it will perform in accordance with their terms
         all of the obligations which by the terms of this Agreement are
         required to be performed by it as a Bank.
      d. The Administrative Agent shall maintain at the Administrative Agent's
         Office a copy of each Commitments Assignment and Acceptance delivered
         to it and a register (the "Register") of the names and address of each
         of the Banks and the Pro Rata Share of the Commitments held by each
         Bank, giving effect to each Commitments Assignment and Acceptance. The
         Register shall be available during normal business hours for inspection
         by Borrowers or any Bank upon reasonable prior notice to the
         Administrative Agent. After receipt of a completed Commitments
         Assignment and Acceptance executed by any Bank and an Eligible Assignee
         and the Notes subject to such assignment, and receipt of an assignment
         fee of $3,500 from such Bank or Eligible Assignee, the Administrative
         Agent shall, promptly following the effective date thereof, provide to
         Borrowers and the Banks a revised Schedule 1.1 giving effect thereto.
         Borrowers, the Administrative Agent and the Banks shall deem and treat
         the Persons listed as Banks in the Register as the holders and owners
         of the Pro Rata Share of the Commitments listed therein for all
         purposes hereof, and no assignment or transfer of any such Pro Rata
         Share of the Commitments shall be effective, in each case unless and
         until a Commitments Assignment and Acceptance effecting the assignment
         or transfer thereof shall have been accepted by the Administrative
         Agent and recorded in the Register as provided above. Prior to such
         recordation, all amounts owed with respect to the applicable Pro Rata
         Share of the Commitments shall be owed to the Bank listed in the
         Register as the owner thereof, and any request, authority or consent of
         any Person who, at the time of making such request or giving such
         authority or consent, is listed in the Register as a Bank shall be
         conclusive and binding on any subsequent holder, assignee or transferee
         of the corresponding Pro Rata Share of the Commitments.
      e. Each Bank may from time to time grant participations to one or more
         banks or other financial institutions (including another Bank but
         excluding an Employee Plan) in a portion of its Pro Rata Share of the
         Commitments; provided, however, that (i) such Bank's obligations under
         this Agreement shall remain unchanged, (ii) such Bank shall remain
         solely responsible to the other parties hereto for the performance of
         such obligations, (iii) the participating banks or other financial
         institutions shall not be a Bank hereunder for any purpose except, if
         the participation agreement so provides, for the purposes of
         Sections 3.7, 3.8, 11.11 and 11.22 but only to the extent that the cost
         of such benefits to Borrowers does not exceed the cost which Borrowers
         would have incurred in respect of such Bank absent the participation,
         (iv) Borrowers, the Administrative Agent and the other Banks shall
         continue to deal solely and directly with such Bank in connection with
         such Bank's rights and obligations under this Agreement, (v) the
         participation interest shall be expressed as a percentage of the
         granting Bank's Pro Rata Share of the Commitments as it then exists and
         shall not afford such participant any rights or privileges under the
         Loan Documents except as provided in clause (iii) above.

 9.  Right of Setoff. If an Event of Default has occurred and is continuing, the
     Administrative Agent or any Bank (but in each case only with the consent of
     the Requisite Banks and subject to the provisions of Section 11.10) may
     exercise its rights under Article 9 of the Uniform Commercial Code and
     other applicable Laws and, to the extent permitted by applicable Laws,
     apply any funds in any deposit account maintained with it by Borrowers
     and/or any Property of Borrowers in its possession against the Obligations.
     ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY BANK TO EXERCISE ITS RIGHTS OR
     REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR
     TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS,
     OR OTHER PROPERTY OF BORROWERS, ARE HEREBY, KNOWINGLY, VOLUNTARILY, AND
     IRREVOCABLY WAIVED.
 10. Sharing of Setoffs. Each Bank severally agrees that if it, through the
     exercise of any right of setoff, banker's lien or counterclaim against
     Borrowers, or otherwise, receives payment of the Obligations held by it
     that is ratably more than any other Bank, through any means, receives in
     payment of the Obligations held by that Bank, then, subject to applicable
     Laws: (a) the Bank exercising the right of setoff, banker's lien or
     counterclaim or otherwise receiving such payment shall purchase, and shall
     be deemed to have simultaneously purchased, from each of the other Banks a
     participation in the Obligations held by the other Banks and shall pay to
     the other Banks a purchase price in an amount so that the share of the
     Obligations held by each Bank after the exercise of the right of setoff,
     banker's lien or counterclaim or receipt of payment shall be in the same
     proportion that existed prior to the exercise of the right of setoff,
     banker's lien or counterclaim or receipt of payment; and (b) such other
     adjustments and purchases of participations shall be made from time to time
     as shall be equitable to ensure that all of the Banks share any payment
     obtained in respect of the Obligations ratably in accordance with each
     Bank's share of the Obligations immediately prior to, and without taking
     into account, the payment; provided that, if all or any portion of a
     disproportionate payment obtained as a result of the exercise of the right
     of setoff, banker's lien, counterclaim or otherwise is thereafter recovered
     from the purchasing Bank by Borrowers or any Person claiming through or
     succeeding to the rights of Borrowers, the purchase of a participation
     shall be rescinded and the purchase price thereof shall be restored to the
     extent of the recovery, but without interest (unless the Bank from which
     such payment is recovered is required to pay interest thereon, in which
     case each Bank returning funds to such Bank shall pay its pro rata share of
     such interest). Each Bank that purchases a participation in the Obligations
     pursuant to this Section 11.10 shall from and after the purchase have the
     right to give all notices, requests, demands, directions and other
     communications under this Agreement with respect to the portion of the
     Obligations purchased to the same extent as though the purchasing Bank were
     the original owner of the Obligations purchased. Borrowers expressly
     consent to the foregoing arrangements and agree that any Bank holding a
     participation in an Obligation so purchased pursuant to this Section 11.10
     may exercise any and all rights of setoff, banker's lien or counterclaim
     with respect to the participation as fully as if the Bank were the original
     owner of the Obligation purchased.
 11. Indemnity by Borrowers. Borrowers agree to indemnify, save and hold
     harmless the Administrative Agent and Lead Arranger and each Bank and their
     respective directors, officers, agents, attorneys and employees
     (collectively the "Indemnitees") from and against: (a) any and all claims,
     demands, actions or causes of action (except a claim, demand, action, or
     cause of action for any amount excluded from the definition of "Taxes" in
     Section 3.12(d)) if the claim, demand, action or cause of action arises out
     of or relates to any act or omission (or alleged act or omission) of
     Borrowers, their Affiliates or any of their officers, directors or
     stockholders relating to the Commitments, the use or contemplated use of
     proceeds of any Loan or any Letter of Credit, or the relationship of
     Borrowers and the Banks under this Agreement; (b) any administrative or
     investigative proceeding by any Governmental Agency arising out of or
     related to a claim, demand, action or cause of action described in
     clause (a) above; and (c) any and all liabilities, losses, costs or
     expenses (including reasonable attorneys' fees and the reasonably allocated
     costs of attorneys employed by any Indemnitee and disbursements of such
     attorneys and other professional services) that any Indemnitee suffers or
     incurs as a result of the assertion of any foregoing claim, demand, action
     or cause of action; provided that no Indemnitee shall be entitled to
     indemnification for any loss caused by its own gross negligence or willful
     misconduct or for any loss asserted against it by another Indemnitee. If
     any claim, demand, action or cause of action is asserted against any
     Indemnitee, such Indemnitee shall promptly notify Borrowers, but the
     failure to so promptly notify Borrowers shall not affect Borrowers'
     obligations under this Section unless such failure materially prejudices
     Borrowers' right to participate in the contest of such claim, demand,
     action or cause of action, as hereinafter provided. Such Indemnitee may
     (and shall, if requested by Borrowers in writing) contest the validity,
     applicability and amount of such claim, demand, action or cause of action
     and shall permit Borrowers to participate in such contest. Any Indemnitee
     that proposes to settle or compromise any claim or proceeding for which
     Borrowers may be liable for payment of indemnity hereunder shall give
     Borrowers written notice of the terms of such proposed settlement or
     compromise reasonably in advance of settling or compromising such claim or
     proceeding and shall obtain Borrowers' prior consent (which shall not be
     unreasonably withheld or delayed). In connection with any claim, demand,
     action or cause of action covered by this Section 11.11 against more than
     one Indemnitee, all such Indemnitees shall be represented by the same legal
     counsel (which may be a law firm engaged by the Indemnitees or attorneys
     employed by an Indemnitee or a combination of the foregoing) selected by
     the Indemnitees and reasonably acceptable to Borrowers; provided, that if
     such legal counsel determines in good faith that representing all such
     Indemnitees would or could result in a conflict of interest under Laws or
     ethical principles applicable to such legal counsel or that a defense or
     counterclaim is available to an Indemnitee that is not available to all
     such Indemnitees, then to the extent reasonably necessary to avoid such a
     conflict of interest or to permit unqualified assertion of such a defense
     or counterclaim, each affected Indemnitee shall be entitled to separate
     representation by legal counsel selected by that Indemnitee and reasonably
     acceptable to Borrowers, with all such legal counsel using reasonable
     efforts to avoid unnecessary duplication of effort by counsel for all
     Indemnitees; and further provided that the Administrative Agent (as an
     Indemnitee) shall at all times be entitled to representation by separate
     legal counsel (which may be a law firm or attorneys employed by the
     Administrative Agent or a combination of the foregoing). Any obligation or
     liability of Borrowers to any Indemnitee under this Section 11.11 shall
     survive the expiration or termination of this Agreement and the repayment
     of all Loans and the payment and performance of all other Obligations owed
     to the Banks.
 12. Nonliability of the Banks. Borrowers acknowledge and agree that:
      a. Any inspections of any Property of Borrowers made by or through the
         Administrative Agent or the Banks are for purposes of administration of
         the Loan only and Borrowers are not entitled to rely upon the same
         (whether or not such inspections are at the expense of Borrowers);
      b. By accepting or approving anything required to be observed, performed,
         fulfilled or given to the Administrative Agent or the Banks pursuant to
         the Loan Documents, neither the Administrative Agent nor the Banks
         shall be deemed to have warranted or represented the sufficiency,
         legality, effectiveness or legal effect of the same, or of any term,
         provision or condition thereof, and such acceptance or approval thereof
         shall not constitute a warranty or representation to anyone with
         respect thereto by the Administrative Agent or the Banks;
      c. The relationship between Borrowers and the Administrative Agent and the
         Banks is, and shall at all times remain, solely that of borrowers and
         lenders; neither the Administrative Agent nor the Banks shall under any
         circumstance be construed to be partners or joint venturers of
         Borrowers or their Affiliates; neither the Administrative Agent nor the
         Banks shall under any circumstance be deemed to be in a relationship of
         confidence or trust or a fiduciary relationship with Borrowers or their
         Affiliates, or to owe any fiduciary duty to Borrowers or their
         Affiliates; neither the Administrative Agent nor the Banks undertake or
         assume any responsibility or duty to Borrowers or their Affiliates to
         select, review, inspect, supervise, pass judgment upon or inform
         Borrowers or their Affiliates of any matter in connection with their
         Property or the operations of Borrowers or their Affiliates; Borrowers
         and their Affiliates shall rely entirely upon their own judgment with
         respect to such matters; and any review, inspection, supervision,
         exercise of judgment or supply of information undertaken or assumed by
         the Administrative Agent or the Banks in connection with such matters
         is solely for the protection of the Administrative Agent and the Banks
         and neither Borrowers nor any other Person is entitled to rely thereon;
         and
      d. The Administrative Agent and the Banks shall not be responsible or
         liable to any Person for any loss, damage, liability or claim of any
         kind relating to injury or death to Persons or damage to Property
         caused by the actions, inaction or negligence of Borrowers and/or its
         Affiliates and Borrowers hereby indemnify and hold the Administrative
         Agent and the Banks harmless on the terms set forth in Section 11.11
         from any such loss, damage, liability or claim.

 13. No Third Parties Benefited. This Agreement is made for the purpose of
     defining and setting forth certain obligations, rights and duties of
     Borrowers, the Administrative Agent and the Banks in connection with the
     Loans, and is made for the sole benefit of Borrowers, the Administrative
     Agent and the Banks, and the Administrative Agent's and the Banks'
     successors and assigns. Except as provided in Sections 11.8 and 11.11, no
     other Person shall have any rights of any nature hereunder or by reason
     hereof.
 14. Confidentiality.
     Confidentiality
     . Each Bank and the Administrative Agent (each, a "Lender Party") hereby
     agrees for itself only that, except as specifically set forth herein, (i)
     such Lender Party shall not participate in or generate any press release or
     other release of information to the general public relating to the closing
     of the Loan without the prior written consent of the Borrowers, (ii) such
     Lender Party shall hold the Confidential Information in strict confidence
     in accordance with such Lender Party's customary procedures to prevent the
     misuse or disclosure of confidential information of this nature and in
     accordance with safe and sound banking practices, (iii) use the
     Confidential Information solely for the purposes of underwriting the Loan
     or acquiring an interest therein, carrying out such Lender Party's rights
     or obligations under this Agreement, in connection with the syndication of
     the Loan, the enforcement of the Loan Documents, or other internal
     examination, supervision or oversight of the transactions contemplated
     hereby as reasonably determined by such Lender Party, or as otherwise
     permitted by the terms of this Section
     11.14
     (collectively, "Permitted Purposes"), and (iv) not disclose the
     Confidential Information to any third party, except as expressly authorized
     in this Agreement or with prior written consent of Borrowers. Each Lender
     Party shall promptly notify Borrowers in the event that it becomes aware of
     any loss or unauthorized disclosure of any Confidential Information.
     
     Each Lender Party shall not have any obligations under this Agreement with
     respect to a specific portion of the Confidential Information if such
     Lender Party can demonstrate that such Confidential Information (i) was
     publicly available at the time it was disclosed to such Lender Party, (ii)
     became publicly available subsequent to the time it was disclosed to such
     Lender Party, (iii) was in or comes into a Lender Party's possession from a
     source not known to such Lender Party (after reasonable inquiry) to be in
     breach of an obligation of confidentiality owed to Borrowers in making such
     disclosure to such Lender Party, (iv) was in or comes into Lender Party's
     possession free of any obligation of confidence owed to the Borrowers at
     the time it was disclosed to them, or (v) was developed by the employees or
     agents of the Lender Party without the use of the Confidential Information.
     
     Disclosures
     . Any Lender Party or its legal counsel may disclose the Confidential
     Information (i) to Borrowers, other Banks, the Administrative Agent or any
     of their respective legal counsel, (ii) to its auditors in connection with
     bank audits or regulatory officials having jurisdiction over such Lender
     Party, (iii) to its legal counsel who need to know the Confidential
     Information for the purposes of representing or advising the Lender
     Parties, (iv) with prior written notice to the Chief Executive Officer or
     Chief Financial Officer of Parent, to its consultants, agents and advisors
     retained in good faith by such Lender Party with a need to know such
     information in connection with a Permitted Purpose or to otherwise advise
     or consult with such Lender Party, (v) as required by Law or legal process
     (subject to the terms below), or in connection with any legal proceeding to
     which that Lender Party and any of Borrowers are adverse parties, (vi) to
     another potential Bank or participant in connection with a disposition or
     proposed disposition to that Person of all or part of that Lender Party's
     interests hereunder or a participation interest in its Notes, and (vii) to
     its directors, officers, employees and affiliates that control, are
     controlled by, or are under common control with such Lender Party or its
     parent or otherwise within the corporate umbrella of such Lender Party who
     need to know the confidential information for purposes of underwriting the
     Loan or becoming a party to this Agreement, the syndication of the Loan,
     the administration, interpretation, performance or exercise of rights under
     the Loan Documents, the enforcement of the Loan Documents, or other
     internal supervision, examination or oversight of the transactions
     contemplated hereby as reasonably determined by such Lender Party, provided
     that any Person to whom any of the Confidential Information is disclosed is
     informed by such Lender Party of the strictly confidential nature of the
     Confidential Information, and such Persons described in clauses (b)(iv) and
     (vi) shall agree in writing to be bound by confidentiality restrictions at
     least as restrictive as those contained herein. Notwithstanding the
     foregoing, a Lender Party may disclose Confidential Information to the
     extent such Lender Party is requested or required by any Law or any order
     of any court, governmental, regulatory or self-regulatory body or other
     legal process to make any disclosure of or about any of the Confidential
     Information. In such event (except with respect to banking regulators or
     auditors), such Lender Party shall, if permitted by law, promptly notify
     Borrowers in writing so that Borrowers may seek an appropriate protective
     order or waive compliance with the provisions of this Agreement (provided
     that if a protective order or the receipt of a waiver hereunder has not
     been obtained, or if prior notice is not possible, and a Lender Party is,
     in the opinion of its counsel, compelled to disclose Confidential
     Information, such Lender Party may disclose that portion of the
     Confidential Information which its counsel advises it that such Lender
     Party is compelled to disclose, and provided further that in any event,
     such Lender Party will not oppose action by Borrowers to obtain an
     appropriate protective order or other reliable assurance that confidential
     treatment will be accorded the Confidential Information.) Each Lender Party
     shall be liable (but only to the extent it is finally determined to have
     breached the provisions of this Section
     11.14(b)
     ) for any actions by such Lender Party (but not any other Person) which are
     not in accordance with the provisions of this Section
     11.14(b)
     .
     No Rights in Confidential Information
     . The Administrative Agent and each Bank recognizes and agrees that nothing
     contained in this Section 11.14 shall be construed as granting any property
     rights, by license or otherwise, to any Confidential Information (other
     than the Agreement or any amendments thereto or any related agreements), or
     to any invention or any patent, copyright, trademark, or other intellectual
     property right that has issued or that may issue, based on such
     Confidential Information (other than the Agreement or any amendments
     thereto or any related agreements). No Lender Party shall make, have made,
     use or sell for any purpose any product or other item using, incorporating
     or derived from any such Confidential Information; provided that the
     foregoing shall not limit or restrict in any way the creation, use or sale
     of banking or related services by any Lender Party.
     Survival
     . All Confidential Information provided by or on behalf of Borrowers during
     the term of this Agreement or any predecessor agreements shall remain
     confidential indefinitely and shall continue to receive that level of
     confidential treatment customarily provided by commercial banks dealing
     with confidential information of their borrower customers, subject,
     however, to the specific exceptions to confidential treatment provided
     herein. For a period of one year after the Termination Date, the affected
     Lender Party shall continue to make reasonable inquiry of any third party
     providing Confidential Information as to whether such third party is
     subject to an obligation of confidentiality owed to the Borrowers or their
     Subsidiaries and if such Lender Party obtains knowledge that such third
     party is violating a confidentiality agreement with Borrowers, such Lender
     Party shall treat the Confidential Information received from such third
     party as strictly confidential in accordance with the provisions of this
     Section
     11.14
     . For purposes of this Section
     11.14(d)
     , the Termination Date shall mean the earlier of the termination of this
     Agreement or, with respect to a specific Lender Party, the date such Person
     no longer holds an interest in the Loan.
     Injunctive Relief
     . Each Lender Party hereby agrees that breach of this Section 11.14 will
     cause Borrowers irreparable damage for which recovery of damages would be
     inadequate, and that Borrowers shall therefore be entitled to obtain timely
     injunctive relief under this Agreement, as well as such further relief as
     may be granted by a court of competent jurisdiction.
     No Fiduciary Duty
     . Nothing in this Section shall be construed to create or give rise to any
     fiduciary duty on the part of the Administrative Agent or the Banks to
     Borrowers.
     Separate Action
     . Borrowers covenant and agree not to, and hereby expressly waive any right
     to, raise as a defense, affirmative defense, set off, recoupment or
     otherwise against any Lender Party any claim arising from or relating to an
     alleged breach of this
     Section 11.14
     in any action, claim or proceeding relating to a breach of the Loan
     Documents by Borrowers or other action to enforce or recover the
     Obligations, and covenant and agree that any claim against a Lender Party
     arising from or relating to an alleged breach of this
     Section 11.14
     by a Lender Party shall only be asserted as an affirmative claim in a
     separate action against the applicable Lender Party.

 15. Further Assurances. Borrowers shall, at their expense and without expense
     to the Banks or the Administrative Agent, do, execute and deliver such
     further acts and documents as the Requisite Banks or the Administrative
     Agent from time to time reasonably require for the assuring and confirming
     unto the Banks or the Administrative Agent of the rights hereby created or
     intended now or hereafter so to be, or for carrying out the intention or
     facilitating the performance of the terms of any Loan Document.
 16. Integration. This Agreement, together with the other Loan Documents,
     comprises the complete and integrated agreement of the parties on the
     subject matter hereof and supersedes all prior agreements, written or oral,
     on the subject matter hereof. In the event of any conflict between the
     provisions of this Agreement and those of any other Loan Document, the
     provisions of this Agreement shall control and govern; provided that the
     inclusion of supplemental rights or remedies in favor of the Administrative
     Agent or the Banks in any other Loan Document shall not be deemed a
     conflict with this Agreement. Each Loan Document was drafted with the joint
     participation of the respective parties thereto and shall be construed
     neither against nor in favor of any party, but rather in accordance with
     the fair meaning thereof.
 17. Governing Law. Except to the extent otherwise provided therein, each Loan
     Document shall be governed by, and construed and enforced in accordance
     with, the Laws of California applicable to contracts made and performed in
     California.
 18. Severability of Provisions. Any provision in any Loan Document that is held
     to be inoperative, unenforceable or invalid as to any party or in any
     jurisdiction shall, as to that party or jurisdiction, be inoperative,
     unenforceable or invalid without affecting the remaining provisions or the
     operation, enforceability or validity of that provision as to any other
     party or in any other jurisdiction, and to this end the provisions of all
     Loan Documents are declared to be severable.
 19. Headings. Article and Section headings in this Agreement and the other Loan
     Documents are included for convenience of reference only and are not part
     of this Agreement or the other Loan Documents for any other purpose.
 20. Time of the Essence. Time is of the essence of the Loan Documents.
 21. Foreign Banks and Participants. Each Bank that is incorporated or otherwise
     organized under the Laws of a jurisdiction other than the United States of
     America or any State thereof or the District of Columbia shall deliver to
     Borrowers (with a copy to the Administrative Agent), on or before the
     Closing Date (or on or before accepting an assignment or receiving a
     participation interest herein pursuant to Section 11.8, if applicable) two
     duly completed copies, signed by a Responsible Official, of either
     Form 1098 W8-BEN (relating to such Bank and entitling it to a complete
     exemption from withholding on all payments to be made to such Bank by
     Borrowers pursuant to this Agreement) or Form 1098 W8-ECI (relating to all
     payments to be made to such Bank by the Borrowers pursuant to this
     Agreement) of the United States Internal Revenue Service or such other
     evidence (including, if reasonably necessary, Form W-9) satisfactory to
     Borrowers and the Administrative Agent that no withholding under the
     federal income tax laws is required with respect to such Bank. Thereafter
     and from time to time, each such Bank shall (a) promptly submit to
     Borrowers (with a copy to the Administrative Agent), such additional duly
     completed and signed copies of one of such forms (or such successor forms
     as shall be adopted from time to time by the relevant United States taxing
     authorities) as may then be available under then current United States laws
     and regulations to avoid, or such evidence as is satisfactory to Borrowers
     and the Administrative Agent of any available exemption from, United States
     withholding taxes in respect of all payments to be made to such Bank by
     Borrowers pursuant to this Agreement and (b) take such steps as shall not
     be materially disadvantageous to it, in the reasonable judgment of such
     Bank, and as may be reasonably necessary (including the re- designation of
     its LIBOR Lending Office, if any) to avoid any requirement of applicable
     Laws that Borrowers make any deduction or withholding for taxes from
     amounts payable to such Bank. In the event that Borrowers or the
     Administrative Agent become aware that a participation has been granted
     pursuant to Section 11.8(e) to a financial institution that is incorporated
     or otherwise organized under the Laws of a jurisdiction other than the
     United States of America, any State thereof or the District of Columbia,
     then, upon request made by Borrowers or the Administrative Agent to the
     Bank which granted such participation, such Bank shall cause such
     participant financial institution to deliver the same documents and
     information to Borrowers and the Administrative Agent as would be required
     under this Section if such financial institution were a Bank.
 22. Hazardous Material Indemnity. Each of Borrowers hereby agrees to indemnify,
     hold harmless and defend (by counsel reasonably satisfactory to the
     Administrative Agent) the Administrative Agent and each of the Banks and
     their respective directors, officers, employees, agents, successors and
     assigns from and against any and all claims, losses, damages, liabilities,
     fines, penalties, charges, administrative and judicial proceedings and
     orders, judgments, remedial action requirements, enforcement actions of any
     kind, and all costs and expenses incurred in connection therewith
     (including but not limited to reasonable attorneys' fees and the reasonably
     allocated costs of attorneys employed by the Administrative Agent or any
     Bank, and expenses to the extent that the defense of any such action has
     not been assumed by Borrowers), arising directly or indirectly out of
     (i) the presence on, in, under or about any Real Property of any Hazardous
     Materials, or any releases or discharges of any Hazardous Materials on,
     under or from any Real Property and (ii) any activity carried on or
     undertaken on or off any Real Property by Borrowers or any of its
     predecessors in title, whether prior to or during the term of this
     Agreement, and whether by Borrowers or any predecessor in title or any
     employees, agents, contractors or subcontractors of Borrowers or any
     predecessor in title, or any third persons at any time occupying or present
     on any Real Property, in connection with the handling, treatment, removal,
     storage, decontamination, clean-up, transport or disposal of any Hazardous
     Materials at any time located or present on, in, under or about any Real
     Property. The foregoing indemnity shall further apply to any residual
     contamination on, in, under or about any Real Property, or affecting any
     natural resources, and to any contamination of any Property or natural
     resources arising in connection with the generation, use, handling,
     storage, transport or disposal of any such Hazardous Materials, and
     irrespective of whether any of such activities were or will be undertaken
     in accordance with applicable Laws, but the foregoing indemnity shall not
     apply to Hazardous Materials on any Real Property, the presence of which is
     caused by the Administrative Agent or the Banks. Borrowers hereby
     acknowledge and agree that, notwithstanding any other provision of this
     Agreement or any of the other Loan Documents to the contrary, the
     obligations of Borrowers under this Section (and under Sections 4.17 and
     5.10) shall be unlimited corporate obligations of Borrowers and shall not
     be secured by any Lien on any Real Property. Any obligation or liability of
     Borrowers to any Indemnitee under this Section 11.22 shall survive the
     expiration or termination of this Agreement and the repayment of all Loans
     and the payment and performance of all other Obligations owed to the Banks.
 23. Joint and Several. Each of Borrowers shall be obligated for all of the
     Obligations on a joint and several basis, notwithstanding which of
     Borrowers may have directly received the proceeds of any particular Loan.
     Each of Borrowers acknowledges and agrees that, for purposes of the Loan
     Documents, Borrowers constitute a single integrated financial enterprise
     and that each receives a benefit from the availability of credit under this
     Agreement to all of Borrowers. Each of Borrowers waives all defenses
     arising under the Laws of suretyship, to the extent such Laws are
     applicable, in connection with its joint and several obligations under this
     Agreement. Without limiting the foregoing, each of Borrowers agrees to the
     Joint Borrower Provisions set forth in Exhibit L, incorporated by this
     reference.
 24. Removal of a Bank. Borrowers shall have the right to remove a Bank as a
     party to this Agreement if such Bank is paid a material amount by Borrowers
     pursuant to Section 3.7 or Section 3.8. Upon notice from Borrowers, such
     Bank shall execute and deliver a Commitment Assignment and Acceptance
     covering that Bank's Pro Rata Share of the Commitments in favor of such
     Eligible Assignee as Borrowers may designate with the approval of the
     Administrative Agent, subject to payment in full by such Eligible Assignee
     of all principal, interest and fees and any other amount owing to such Bank
     through the date of assignment.
 25. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
     EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
     CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED
     WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY
     OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
     THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
     WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY
     AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
     SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
     AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
     ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
     THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 26. Purported Oral Amendments. BORROWERS EXPRESSLY ACKNOWLEDGE THAT THIS
     AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR
     THE PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT
     IN WRITING THAT COMPLIES WITH SECTION 12.1. BORROWERS AGREE THAT THEY WILL
     NOT RELY ON ANY COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR
     WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY
     BANK THAT DOES NOT COMPLY WITH SECTION 12.1 TO EFFECT AN AMENDMENT,
     MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER LOAN
     DOCUMENTS.
 27. Replacement of Notes. Upon receipt of evidence reasonably satisfactory to
     the Borrowers of the loss, theft, destruction or mutilation of any Note,
     and in the case of any such loss, theft or destruction, upon delivery of an
     indemnity agreement reasonably satisfactory to the Borrowers or, in the
     case of any such mutilation, upon surrender and cancellation of the
     applicable Note, the Borrowers will execute and deliver, in lieu thereof, a
     replacement Note, identical in form and substance to the applicable Note
     and dated as of the date of the applicable Note and upon such execution and
     delivery all references in the Loan Documents to such Note shall be deemed
     to refer to such replacement Note.


AMENDMENTS; CONSENTS

 1. Amendments; Consents. No amendment (other than an amendment pursuant to
    Section 2.13 confirming the increase of the Commitment), modification,
    supplement, extension, termination or waiver of any provision of this
    Agreement or any other Loan Document, no approval or consent thereunder, and
    no consent to any departure by Borrowers or any other Party therefrom, may
    in any event be effective unless in writing signed by the Requisite Banks
    (and, in the case of any amendment, modification or supplement of or to any
    Loan Document to which any of Borrowers is a Party, signed by each such
    Party, and, in the case of any amendment, modification or supplement to
    Section 3.5 or Article 10, signed by the Administrative Agent), and then
    only in the specific instance and for the specific purpose given; and,
    without the approval in writing of all the Banks, no amendment,
    modification, supplement, termination, waiver or consent may be effective:
     a. To amend, modify, forgive, reduce or waive the principal of, or the
        amount of principal, principal prepayments or the rate of interest
        payable on, any Note, or the amount of the Commitments (other than
        pursuant to Section 2.13) or the Pro Rata Share of any Bank or the
        amount of any commitment fee payable to any Bank, or any other fee or
        amount payable to any Bank under the Loan Documents or to waive an Event
        of Default consisting of the failure of Borrowers to pay when due
        principal, interest or any fee;
     b. To postpone any date fixed for any payment of principal of, prepayment
        of principal of or any installment of interest on, any Note or any
        installment of any fee, or to extend the term of the Commitments (other
        than pursuant to Section 2.10);
     c. To amend the provisions of the definition of "Requisite Banks" or
        "Maturity Date";
     d. To amend or waive this Section 12.1;
     e. To amend any provision of this Agreement that expressly requires the
        consent or approval of all of the Banks to require a lesser number of
        Banks to approve such action;
     f. To release any Borrower except as provided in Section 6.18; or
     g. To change the manner of distribution of any payments to the Banks or the
        Administrative Agent.

No amendment, modification, supplement, extension, termination or waiver or
consent may be effective to require a Bank to fund more than its Pro Rata Share
of a Request for an Advance, a Swing Loan or a Letter of Credit without the
approval of any Bank affected thereby. Notwithstanding anything herein to the
contrary, the Administrative Agent may with the approval of the Majority Banks
temporarily waive compliance by Borrowers with any condition, obligation or
covenant contained in this Agreement or the Loan Documents (other than a failure
to make a payment of any principal, interest or fee when due) for a period not
to exceed ninety (90) days, provided, however, that any such condition,
obligation or covenant so waived may not be consecutively waived after the
expiration of such ninety (90) day period. There shall be no amendment,
modification or waiver of any provisions in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Bank and there shall be no
amendment, modification or waiver of any provisions in the Loan Documents with
respect to Letters of Credit without the consent of Administrative Agent. Any
amendment, modification, supplement, termination, waiver or consent pursuant to
this Section 12.1 shall apply equally to, and shall be binding upon, all the
Banks and the Administrative Agent.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.

By: ARE-QRS Corp., its general partner

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

 

ARE-QRS CORP.

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

 

ARE ACQUISITIONS, LLC

ARE-1201 HARBOR BAY, LLC

ARE-1401 RESEARCH BOULEVARD, LLC

ARE-1500 EAST GUDE, LLC

ARE-JOHN HOPKINS COURT, LLC

By: ARE-QRS Corp., their managing member

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

ARE-4757 NEXUS CENTRE, LLC

ARE-215 COLLEGE ROAD, LLC

ARE-819/863 MITTEN ROAD, LLC

ARE-150/154 TECHNOLOGY PARKWAY, LLC

ARE-8000/9000/10000 VIRGINIA MANOR, LLC

ARE-19 FIRSTFIELD ROAD, LLC

ARE-10150 OLD COLUMBIA, LLC

ARE-170 WILLIAMS DRIVE, LLC

ARE-3005 FIRST AVENUE, LLC

ARE-15020 SHADY GROVE, LLC

ARE-5 TRIANGLE DRIVE, LLC

ARE-50 WEST WATKINS MILL, LLC

ARE-100 PHILLIPS PARKWAY, LLC

ARE-279 PRINCETON ROAD, LLC

ARE-2001 ALICEANNA STREET, LLC

ARE-3770 TANSY STREET, LLC

ARE-10505 ROSELLE STREET, LLC

ARE-9363/9373/9393 TOWNE CENTRE, LLC

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC

ARE-108 ALEXANDER ROAD, LLC

ARE-480 ARSENAL STREET, LLC

ARE-500 ARSENAL STREET, LLC

ARE-930 CLOPPER ROAD, LLC

ARE-2140 DURANT AVENUE, LLC

ARE-7030 KIT CREEK, LLC

ARE-6146 NANCY RIDGE, LLC

ARE-29 HARTWELL AVENUE, LLC

5 RESEARCH PLACE LLC

ARE-901/951 GATEWAY BOULEVARD LLC

ARE-770/784/790 MEMORIAL DRIVE, LLC

By: Alexandria Real Estate Equities, L.P., their sole member

By: ARE-QRS Corp., its general partner

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

 

 

ARE-79/96 CHARLESTOWN NAVY YARD, LLC

ARE-280 POND STREET, LLC

ARE-60 WESTVIEW, LLC

ARE-381 PLANTATION STREET, LLC

By: AREE-Holdings, L.P., their managing member

By: ARE-GP Holdings QRS Corp., its general partner

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

ARE-5100/5110 CAMPUS DRIVE, L.P.

ARE-702 ELECTRONIC DRIVE, L.P.

By: AREE-Holdings, L.P., their general partner

By: ARE-GP Holdings QRS Corp., its general partner

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Senior Vice President & Chief Financial Officer

ARE-10933 NORTH TORREY PINES, LLC

ARE-11099 NORTH TORREY PINES, LLC

By: Alexandria Real Estate Equities, Inc., their sole member

 

By: /s/ Peter J. Nelson

Its: Peter J. Nelson

Address for all the foregoing: Senior Vice President & Chief Financial

Officer

Alexandria Real Estate Equities, Inc.

135 N. Los Robles Avenue, Suite 250

Pasadena, California 91101

Attn: Mr. Joel S. Marcus, Chief Executive Officer

Telephone: (626) 578-0777

Telecopier: (626) 578-0770

FLEET NATIONAL BANK

, individually and as Administrative Agent



 

By: /s/ Dan Stegemoeller

Dan Stegemoeller

Director

Address:

FLEET NATIONAL BANK

100 Federal Street

Boston, Massachusetts 02110

Attn: Real Estate Division

with a copy to

:



FLEET NATIONAL BANK

115 Perimeter Center Place, N.E., Suite 500

Atlanta, Georgia 30346

Attn: Mr. Dan Stegemoeller, Vice President

Telephone: (770) 390-6547

Telecopier: (770) 390-8434

JPMORGAN CHASE BANK

 

By: /s/ John Mix

John Mix

Vice President

Address:

JPMorgan Chase Bank

270 Park Avenue, 31st Floor

New York, New York

Attn: Mr. John Mix

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

By: /s/ Scott Childs

Scott Childs

Vice President

Address:

KeyBank National Association

1675 Broadway

Suite 400

Denver, CO 80202

Attn: Mr. Scott Childs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMERZBANK AG

, NEW YORK AND GRAND CAYMAN BRANCHES



 

By: /s/ R. William Knickerbocker

R. William Knickerbocker

Assistant Vice President



By: /s/ E. Marcus Perry

E. Marcus Perry

Assistant Vice President

 

 

 

Address:

Commerzbank AG, New York and

Grand Cayman Branches

2 World Financial Center

New York, New York 10281

Attn: Mr. David Schwarz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOCIETE GENERALE

 

By: /s/ Scott Gosslee

Scott Gosslee

Vice President

Address:

Societe Generale

2001 Ross Avenue

Suite 4900

Dallas, TX 75201

Attn: Mr. Scott Goslee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES



 

By /s/ Gabe Potyondy

Gabe Potyondy

Associate

By /s/ Ed Balazs

Ed Balazs

Director

 

Address:

Dresdner Bank AG, New York and

Grand Cayman Branches

355 S. Grand Ave., Suite 3200

Los Angeles, CA 90071

Attn: Mr. Gabe Potyondy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

By: /s/ Blake K. Thompson

Blake K. Thompson

Vice President

Address:

SunTrust Bank

8245 Boone Boulevard

Vienna, Virginia 22182

Attn: Mr. Blake Thompson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOVEREIGN BANK

 

By: /s/ T. Gregory Donohue

T. Gregory Donohue

Vice President

Address:

Sovereign Bank

75 State Street

MA 1 SST 04 11

Boston, Massachusetts 02109

Attn: Mr. T. Gregory Donohue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHEVY CHASE BANK, F.S.B.

 

By: /s/ Frederick H. Denecke

Frederick H. Denecke

Vice President

Address:

Chevy Chase Bank, F.S.B.

7501 Wisconsin Avenue

12th Floor

Bethesda, Maryland 20814

Attn: Mr. Fredrick H. Denecke

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF THE WEST dba UNITED CALIFORNIA BANK

 

By: /s/ Andres Figueroa

Andres Figueroa

Relationship Manager

By /s/ Allen Kirschenbaum

Allen Kirshenbaum

Regional Vice President

Address:

Bank of the West dba United

California Bank

300 S. Grand Avenue

Suite 1350

Los Angeles, CA 90071

Attn: Mr. Andres Figueroa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIZEN BANK OF MASSACHUSETTS

 

By: /s/ Craig E. Schermerhorn

Craig E. Schermerhorn

Vice President

Address:

Citizens Bank of Massachusetts

1 Citizens Plaza RC 0440

Providence, Rhode Island 02903

Attn: Mr. Craig Schermerhorn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMERICA BANK

 

By: /s/ Scott Helmer

Scott Helmer

Vice President

Address:

Comerica Bank

500 Woodward Avenue

MC: 3256

Detroit, Michigan 48226

Attn: Mr. Scott Helmer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIZENS BANK OF RHODE ISLAND

 

By: /s/ Craig E. Schermerhorn

Craig E. Schermerhorn

Vice President

Address:

Citizens Bank of Rhode Island

1 Citizens Plaza RC 0440

Providence, Rhode Island 02903

Attn: Mr. Craig Schermerhorn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANUFACTURERS BANK

 

By: /s/ Manny Ahsan

Manny Ahsan

Vice President

Address:

Manufacturers Bank

515 S. Figueroa St. Suite 400

Phone: 213-489-8729

Los Angeles, CA 90071

Attn: Mr. Manny Ahsan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

By: /s/ Noel P. Purcell

Noel P. Purcell

Senior Vice President

Address:

Mizuho Corporate Bank, Ltd.

Corporate Finance Division (Americas #3)

Specialized Finance Department

1251 Avenue of the Americas

New York, New York 10020

Attn: Mr. Takeshi Kubo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CEDARS BANK

 

By: /s/ Concetta Smarius

Concetta Smarius

Senior Vice President

Address:

Cedars Bank

444 S. Flower Street

14th Floor

Los Angeles, California

Attn: Mr. James Busick

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 